Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 1 of 156 PageID #: 7190



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------X
  UNITED STATES OF AMERICA,

              -against-                                MEMORANDUM & ORDER
                                                       17-CR-0372(JS)
  JEFFREY CHARTIER and LAWRENCE ISEN,

                           Defendants.
  ---------------------------------------X
  APPEARANCES
  For the
  United States:      Whitman G.S. Knapp, Esq.
                      Kaitlin T. Farrell, Esq.
                      United States Attorney’s Office
                      Eastern District of New York
                      271 Cadman Plaza East
                      Brooklyn, New York 11201

  For Defendant
  Jeffrey Chartier:       Robert P. LaRusso, Esq.
                          The LaRusso Law Firm, PLLC
                          666 Old Country Road, Suite 501
                          Garden City, New York 11530

                          Dorea H. Silverman, Esq.
                          80 Broad Street, Suite 1900
                          New York, New York 10004

  For Defendant
  Lawrence Isen:          John F. Kaley, Esq.
                          Doar Rieck Kaley & Mack
                          217 Broadway, Suite 707
                          New York, New York 10007

                          Gary M. Kaufman, Esq.
                          The Law Office of Gary Kaufman, PLLC
                          377 Broadway, 8th Floor
                          New York, New York 10013
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 2 of 156 PageID #: 7191



  SEYBERT, District Judge:

              On March 18, 2020, a jury convicted defendants Jeffrey

  Chartier (“Chartier”) and Lawrence Isen (“Isen,” and together

  “Defendants”) of conspiracy to commit securities fraud, conspiracy

  to commit wire fraud, conspiracy to commit money laundering,

  securities fraud, and money laundering, for their participation in

  stock manipulation schemes.          Before the Court are Defendants’

  motions for judgments of acquittal or, in the alternative, new

  trials pursuant to Federal Rules of Criminal Procedure 29 and 33.1

  Separately, Defendants filed a joint motion for a new trial on the

  basis     that   COVID-19     unduly       interfered   with   the    jury’s

  deliberations.2    For the reasons that follow, Chartier’s motion is

  GRANTED in part and DENIED in part; Isen’s motion is DENIED; and

  the Defendants’ joint motion is DENIED.




  1 Defendants did not seek permission to (1) file briefs in excess
  of this Court’s page limitations; or (2) file a third, joint brief.
  Nonetheless, the Court considers the merits. (See Chartier Mot.,
  ECF No. 887-1; Chartier Br., ECF No. 887; Chartier Reply, ECF No.
  937-1; Isen Mot., ECF No. 885; Isen Br., ECF No. 885-1; Isen Reply,
  ECF No. 935; Gov’t Opp., ECF No. 913.)

  2   (Defs. Joint Br., ECF No. 886; Defs. Joint Reply, ECF No. 936.)
                                         2
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 3 of 156 PageID #: 7192



                                     BACKGROUND3

  I.     The Superseding Indictment4
                On    August   5,   2019,    Defendants,    with   co-defendants

  Michael Watts (“Watts”) and Stephanie Lee (“Lee”), were charged in

  a seventeen-count Superseding Indictment for their participation

  in schemes to defraud investors and potential investors in publicly

  traded companies:       (1) CES Synergies, Inc. (“CESX”); (2) Hydrocarb

  Energy Corporation (“HECC”); (3) Intelligent Content Enterprises,

  Inc. (“ICE”); and (4) National Waste Management Holdings, Inc.

  (“NWMH,” and together the “Companies”).             (ECF No. 465.)

                As relevant here, Count One charged both Defendants with

  conspiracy to commit securities fraud in violation of 18 U.S.C. §§

  371,   3551    et    seq.;   Count   Two      charged   both   Defendants   with

  conspiracy to commit wire fraud in violation of 18 U.S.C. §§ 1349,

  3351 et seq.; Counts Three, Four, and Five charged Chartier with

  securities fraud in violation of 15 U.S.C. §§ 78j(b) and 78ff, 18

  U.S.C. §§ 2, 3551 et seq., for the “First CESX Stock Manipulation



  3 The facts are recited as relevant to the Court’s analysis and
  are drawn from the Docket, the Superseding Indictment, pre-trial
  proceedings, and the Trial Transcript (“Tr.”). Citations to “GX”
  refer to the Government’s exhibits, “JC” refer to Chartier’s
  exhibits, and “Isen” refer to Isen’s exhibits. The Court presumes
  familiarity with the entire record.

  4 The operative indictment is the Superseding Indictment at ECF
  No. 465.    However, the Government filed a Second Superseding
  Indictment to “correct a single typographical error and to delete
  one paragraph of the previous superseding indictment.” (See ECF
  No. 629; Superseding (S-3) Indictment, ECF No. 631.)
                                            3
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 4 of 156 PageID #: 7193



  Scheme,” the “Second CESX Stock Manipulation Scheme,” and the “NWMH

  Stock Manipulation Scheme,” respectively; Counts Six and Seven

  charged Isen with securities fraud in violation of 15 U.S.C. §§

  78j(b) and 78ff, 18 U.S.C. §§ 2, 3551 et seq., for the “HECC Stock

  Manipulation Scheme” and the “ICE[] Stock Manipulation Scheme,”

  respectively; Count Eight charged both Defendants with conspiracy

  to commit money laundering in violation of 18 U.S.C. §§ 1956(h),

  3551 et seq.; Counts Nine through Eleven charged Chartier with

  money laundering and Counts Twelve through Fifteen charged Isen

  with money laundering, in violation of 18 U.S.C. §§ 1957(a),

  1957(b), 2, and 3551 et seq.; and Count Sixteen charged Chartier

  with attempted obstruction of an official proceeding in violation

  of 18 U.S.C. 1512(c)(2), 3551 et seq.5

               Generally,     the   Superseding        Indictment    charged    that

  Defendants “artificially controll[ed] the price and volume of

  traded shares” in the Companies by:            (1) “artificially generating

  price     movements   and     trading       volume    in   the    shares;”     and

  (2) “material      misrepresentations          and     omissions     in      their

  communications with victim investors about” the stock of the

  Companies.     (Superseding Indictment ¶ 31.)              To carry out this

  scheme,      Defendants     hired    co-defendants         Anthony        Vassallo




  5 The Superseding Indictment charged Watts in Counts One, Two, Six,
  Eight, Twelve through Fourteen; and charged Lee in Counts One,
  Two, Three through Five, Eight, Nine through Eleven, and Seventeen.
                                          4
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 5 of 156 PageID #: 7194



  (“Vassallo”), who operated Elite Street Research (“Elite”), and/or

  Erik Matz (“Matz”) and Ronald Hardy (“Hardy”), who operated “My

  Street    Research,”     which   were       “purported   financial    services

  business[es]”     that   “promoted      the    stocks    of   publicly   traded

  companies to individual investors, primarily through cold-call

  campaigns and the circulation of a newsletter.”               (Id. ¶¶ 1-2, 27-

  28, 32.)     In reality, Elite and My Street Research operated as

  “Boiler Rooms” that engaged in “manipulative trading patterns,

  including wash trades and matched trades, to drive up” the share

  prices of various publicly traded companies while its employees

  “aggressively and repeatedly called and emailed victim investors

  to purchase shares.”      (Id. ¶¶ 32-35.)       My Street Research operated

  under many names, including “Power Traders Press.”                 (Id. ¶ 1.)

  The Court refers to My Street Research, Power Traders Press, or

  any variation thereof, as the “Boiler Room,” as it was referred

  throughout trial.

  II.   Pre-Trial Proceedings

              Matz, Hardy, and Vassallo pled guilty on April 11, 2018,

  August 22, 2018, and December 14, 2018, respectively.                (ECF Nos.

  195, 265, 329.)      Eight other Boiler Room employee/co-defendants

  also pled guilty.      Co-defendant Robert Gleckman (“Gleckman”) pled

  guilty on August 2, 2019 for his involvement in the HECC scheme.

  (ECF No. 460.)      Chartier, Isen, Lee, and Watts did not, and the

  Government proceeded with the charges against them.

                                          5
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 6 of 156 PageID #: 7195



              On August 6, 2019, the Court held a pre-trial conference

  and (1) granted Watts’s motion to sever his trial so he could

  proceed    to   trial   in   October   2019;    and    (2) granted     Isen’s,

  Chartier’s, and Lee’s adjournment requests and scheduled their

  trial to begin on January 23, 2020.            (ECF No. 466.)     The trial

  against Watts began on October 7, 2019, and a jury convicted him

  of all charges on October 23, 2019.        (See ECF Nos. 556 & 580.)       On

  December 17, 2019, the Court denied Isen’s motion to sever his

  trial from Chartier and Lee’s trial.           United States v. Isen, No.

  17-CR-0372, 2019 WL 6875369, at (E.D.N.Y. Dec. 17, 2019).                  On

  January 23, 2020, the Court scheduled jury selection to begin on

  February 3, 2020, and trial to begin on February 10, 2020.               (ECF

  No. 667.)       On January 24, 2020, Lee pled guilty pursuant to a

  cooperation agreement with the Government.            (ECF No. 674.)

  III. The Trial Evidence

              Jury selection commenced on February 3, 2020 and trial

  began on February 10, 2020.         Trial continued for sixteen days,

  over the course of approximately six weeks, until March 18, 2020,

  when the jury convicted Defendants of all charges.

        A.    Matz, Elite, and the Boiler Room

              Matz testified at trial as a cooperating witness and

  explained that he worked as a licensed stockbroker from 1996 to

  2007, when he was kicked out of the industry due to a regulatory

  finding that he was “churning a client’s account and taking

                                         6
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 7 of 156 PageID #: 7196



  excessive commissions.”         (Tr. 126:6-20, 637:5-39:9, 645:5-57:20,

  947:11-16.)      In January 2014, he returned to the securities

  industry and worked for co-defendant Vassallo at Elite.                  (Tr.

  127:10-28:7, 230:6-24, 697:1-6.)            In July 2014, Matz and co-

  defendant     Hardy,   Matz’s    “right    hand   man,”   left   Elite    and

  established the Boiler Room, which operated under many names to

  evade online reviews that it was a “pump and dump shop,” among

  other   reasons.    (Tr.   128:8-31:17,     239:25-40:19,     737:13-38:12,

  1089:6-23.)     According to Matz, the Boiler Room operated as a

  carbon copy of Elite, such that it “pretended to be an investment

  research newsletter” but was a stock manipulation company:            he was

  “paid in stock and cash by different companies,” such as CESX,

  HECC, ICE, and NWMH, “to push” victim/investors to purchase those

  companies’ shares at the same time the Boiler Room, or Defendants,

  sold those companies’ shares.         (Tr. 116:24-17:5, 229:20-31:17.)

  With the Boiler Room’s involvement, a company’s stock price would

  rise.    However, it always “end[ed] the same way” and the price

  eventually “teeter[ed] and crater[ed] down.”           (Tr. 170:16-24.)

              To raise stock prices, Matz manipulated stock through

  both wash and matched trading6            and provided false consulting


  6 Deborah Oremland, an attorney with the Criminal Prosecution
  Assistance Group at the Financial Regulatory Authority (“FINRA”),
  testified as an expert witness in securities terminology and
  regulations.   (Tr. 2181-2290, 2300-2457.)    She explained that
  market manipulation is any type of artificial interference with
  normal market conditions and includes wash, matched, and
                                        7
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 8 of 156 PageID #: 7197



  agreements and invoices in the amount that the Boiler Room, or the

  Defendants, generated from those manipulated trades.           (Tr. 121:15-

  23.)   Specifically, after the Boiler Room was hired to “push” a

  company’s      stock,      Boiler      Room      employees      cold-called

  victim/investors to convince them to subscribe to the Boiler Room’s

  newsletter and website.        (Tr. 143:14-15, 150:12-55:4; E.g., GX

  20.)    Once a victim/investor agreed to subscribe, Boiler Room

  account executives aggressively called those victim/investors to

  “push” them to purchase shares of stock that the Boiler Room was

  hired to promote, such as CESX, HECC, ICE, or NWMH.             (Tr. 155:5-

  9.)    Victim/investors were instructed to wait for the account

  executives to advise them of “what stock to buy, when to buy it,

  what price to buy it.”       (Tr. 144:18-45:3.)      Armed with knowledge

  that the victim/investors were prepared to purchase shares at a

  certain time and price, Matz “navigate[d] the market” and sold his




  coordinated trading, creating false documents to facilitate
  clearing shares, and “pump and dump” schemes. (Tr. 2194:21-95:2,
  2440:7-12.) She also explained that units of stock are referred
  to as shares and can be purchased or sold (i.e., traded) over
  public markets. (Tr. 2185:14-86:22.) A wash trade occurs when
  “there’s no material change in ownership” and a person “buy[s] and
  sell[s] stock with” oneself. (Tr. 2195:3-8.) A matched trade is
  a “coordinated trade where the buyers [and] sellers[] coordinate
  before the trade is executed.” (Tr. 2434:6-36:14, 2195:22-96:8.)
  Wash and matched trading can manipulate the price of stock and can
  generate volume the “public might interpret [ ] as evidence of an
  active market in this stock.” (Tr. 2195:9-96:17.) The volume and
  price generated by these trades is not sustainable because once
  those trades stop, “the real value of the company comes out and,”
  the “stock price decline[s].” (Tr. 2196:18-97:2.)
                                        8
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 9 of 156 PageID #: 7198



  own shares in the company (that he received as compensation) or

  relayed that information to someone else, like Lee, Chartier, or

  Isen, to sell their shares in the company at the same price, time,

  and volume.       (Tr. 166:18-70:5, 779:10-19.)    Account executives did

  not tell the victim/investors that the Boiler Room sold shares or

  coordinated with company shareholders to sell their shares at the

  same time that victim/investors purchased shares.          (Tr. 170:6-10.)

  Several victim/investors testified at trial to the aggressive

  nature and volume of calls from the Boiler Room and described the

  ways that the Boiler Room instructed them to purchase shares of

  CESX, HECC, ICE, or NWMH.      (E.g.,
                                  ----
                                        Tr. 55-115, 465-78, 510-34, 545-

  95, 2097-2149.)       They also testified to the financial losses they

  suffered in connection with their investments.

              From July 2014 to July 2017, the Boiler Room pushed

  approximately twelve to thirteen penny stocks, including CESX,

  HECC, ICE, and NWMH.         (Tr. 131:18-33:14.)        During this time,

  Chartier visited both Elite’s and the Boiler Room’s offices at

  least once and Isen visited the Boiler Room’s offices at least

  five   or   six    times.    (Tr.   157:5-20,   201:19-02:6,    357:7-58:4,

  1706:17-07:11.)       Matz informed both Isen and Chartier that he was

  barred from the securities industry and that he conducted his

  business through aliases, such as Keith Miller, Joseph John, Joseph




                                        9
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 10 of 156 PageID #: 7199



  Matz, and Herman Matz.7        (Tr. 208:5-10:22.)      Matz and/or Hardy also

  created “nominee” trading accounts in the names of, for example,

  Herman Matz, Melissa Kurtzke, Brittany Ballestero, and Jahnzeb

  Chaudry, to support and manipulate the stocks the Boiler Room was

  hired to “push.”      (Tr. 209:6-10:2, 1085:17-88:24, 1091:23-92:24;

  see also Tr. 2449:3-8.)

          B.   Defendants Lee, Watts, and Gleckman

               Lee appeared at trial as a cooperating witness and

  testified that she met Chartier in 2002 when they were brokers

  with Series 7, 63, and 24 securities licenses. (Tr. 1639:9-41:19.)

  They were best friends who worked together for almost 18 years,

  spoke    several   times   a    day,   and   “relied    on   each    other    for

  everything.”       (Tr. 1641:17-46:23, 1964:12-65:11.)              Between the

  two, Chartier acted as the “salesperson” who made deals while Lee

  operated behind the scenes drafting emails, completing paperwork,

  conducting trades, and handling their bank and brokerage accounts.

  (Tr. 1641:24-42:6, 1963:7-71:22; e.g., compare JC 269 with JC 267.)

  Lee further testified that she loaned money to Chartier over the

  years and knew that he owed $350,000 to the Internal Revenue

  Service and approximately $100,000 to New York state.                        (Tr.

  1647:20-48:12, 1649:18-50:5.)          She also testified that in 2015,


  7 Keith Miller is Matz’s friend (Tr. 1016:6-18:18); Joseph John is
  Matz’s brother’s first and middle names (Tr. 1034:2-9); Joseph
  Matz is Matz’s brother’s name (Tr. 208:20-21); Hermann Matz is
  Matz’s father’s name (Tr. 208:22-23).
                                         10
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 11 of 156 PageID #: 7200



  Chartier    generated    income,      and   paid   those   debts,   from    the

  restaurants he owned and by selling shares of CESX and NWMH.               (Tr.

  1760:3-17.)

               Co-defendant Gleckman appeared at trial as a cooperating

  witness and testified that he and Isen were best friends of 32

  years.     (Tr. 1129:4-6.)     In the early 2000s, Gleckman introduced

  Isen to his friend Watts, with whom Gleckman conducted many

  successful business transactions.             (Tr. 1129:11-30:5.)     Watts’s

  brother was HECC’s chairman, and Watts significantly invested in

  HECC and served as a consultant through his company Geoserve

  Marketing LLP (“Geoserve”).           (Tr. 1130:18-31:7.)     Gleckman also

  invested “quite a bit of money” in HECC and worked to solicit

  investors.     (Tr. 1596:21-25, 1131:14-32:14.)

        C.     CESX and NWMH, Generally

               Around 2013, Chartier met Charles Teelon (“Teelon”),

  NWMH’s     chairman,    and   Clyde    “Al”    Biston   (“Biston”),    CESX’s

  president.8    (Tr. 1195:11-25, 1197:3-98:8, 1315:15-21, 1383:10-14,

  1387:15-88:10, 1650:6-52:22.)          Citing his 20 years of experience

  at Morgan Stanley and experience taking companies public, among

  other things, Chartier proposed to Teelon and Biston that they


  8 The transcript available to the Court incorrectly indicates
  “Teelon    –    Redirect/Farrell”   instead    of   “Biston    –
  Redirect/Farrell”.   (Tr. 1315-21.)   In addition to Teelon and
  Biston, John Tostanoski (“Tostanoski”), CES’s vice president and
  CESX’s CEO, and Louis “Tiny” Paveglio, NWMH’s CEO, testified at
  trial. (Tr. 1322-1423, 1436-1524.)
                                         11
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 12 of 156 PageID #: 7201



  take NWMH and CESX public with his help.         (Tr. 1199:1-10, 1225:15-

  26:1, 1325:1-27:8, 1383:23-84:6, 1389:5-25, 1415:20-16:5, 1420:5-

  14.)    Lee was also involved in these discussions and testified

  that Chartier and Lee held several meetings and Teelon and Biston

  agreed to take CESX and NWMH public after Chartier explained the

  benefits, which included generating capital and revenue through

  stock offerings. (Tr. 1200:18-01:20, 1223:23-27:20, 1326:1-27:20,

  1383:15-89:25, 1401:9-18, 1651:24-53:18.)

              Thereafter, Chartier and Lee were hired to guide Teelon

  and Biston through the process of taking CESX and NWMH public in

  exchange for company stock, with Chartier taking the lead and Lee

  doing “whatever needed to be done in the background.”                    (Tr.

  1653:16-24; see also Tr. 1263:22-64:8, 1326:22-27:8, 1422:7-16.)

  Around August 2013, Lee and Chartier formed Strategic Capital

  Markets (“Strategic”) to perform work for CESX and NWMH.                 (Tr.

  1655:2-17.)      Lee also formed her own company, Type A Partners

  (“Type A”), which was separate from Chartier “on paper.”                 (Tr.

  1655:18-56:10.)

         D.   Chartier and Lee Help Take CESX Public By Reverse Merger
              and Sell CESX Stock in Private Transactions

              Initially, the parties agreed to take NWMH and CESX

  public at the same time and join the companies; but the companies

  did not merge, and CESX went public first.                (Tr. 1198:17-21,

  1385:21-87:6, 1421:1-13, 1654:13-25.)           According to Tostanoski,


                                        12
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 13 of 156 PageID #: 7202



  CESX was “desperately” in need of funding (Tr. 1327:18-28:6), and

  Strategic, by Chartier,9 and CESX, by Biston, executed a consulting

  agreement whereby Chartier and Lee would guide CESX through the

  process of taking CESX public in exchange for CESX stock.                    (GX

  953; see Tr. 1201:13-02:7, 1263:22-64:4, 1327:18-28:6, 1656:11-

  59:17.)    Biston testified that, with Chartier’s help, he hoped to

  “up list” CESX from trading as a penny stock to trading on the

  larger trading boards, such as the New York Stock Exchange.                  (Tr.

  1287:18-88:11, 1311:23-12:4, 1342:6-43:25, 1350:7-12; JC 163.)

  While   not    stated   in   the   agreement,   Chartier       negotiated    that

  Strategic would incur the expenses associated with taking CESX

  public. (Tr. 1681:10-17.) Strategic financed those expenses using

  the proceeds generated by selling CESX stock.            (Tr. 1681:18-82:2;

  GX 983.)

                At Chartier’s recommendation, CESX hired an attorney

  named    Andrea   Cataneo    (“Ms. Cataneo”).10         (Tr.    1202:25-03:13,

  1222:19-23:2,     1316:15-17:4,     1661:18-25;    JC    110     (May   6,   2013

  retainer agreement between CESX and Ms. Cataneo).)                According to

  Biston, Ms. Cataneo explained the different ways to take CESX from




  9 Lee signed the agreement for Chartier at his request.                       She
  frequently signed documents for Chartier with his consent.                   (Tr.
  1657:8-58:23, 1986:14-87:24, 1992:2-95:4; 2009:23-10:8.)

  10Chartier and Ms. Cataneo were friends; Chartier previously hired
  Ms. Cataneo as securities counsel. (Tr. 1662:1-11, 1976:1-8.)


                                        13
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 14 of 156 PageID #: 7203



  a private company to a public company and, in discussion with

  Chartier, decided to take CESX public by reverse merger, in part

  because it was “cheaper.”11          (Tr. 1232:6-36:25, 1317:19-29:18,

  1659:18-60:13.)      In the course of taking CESX public, Chartier

  requested and was named to CESX’S board, primarily to present CESX

  as an investment opportunity to potential investors.              (Tr. 1208:1-

  3, 1332:2-4, 1660:14-61:3.)

              In August 2013, Lee, Chartier, Ms. Cataneo, and Biston,

  among others, met to execute various documents to finalize the

  reverse merger.      (Tr. 1237:19-47:12 (testifying to JC 112, 113,

  and 114, executed at the August 2013 meeting), 1662:12-63:22,

  1668:21-69:2.)      Out of those in attendance, only Chartier, Lee,

  and Ms. Cataneo had experience in the securities industry.               (Tr.

  1663:12-18.)       According    to   Lee,   at   the   meeting,   Ms. Cataneo

  explained that Chartier, as a company insider, could not purchase

  or control the newly-issued free-trading CESX shares in the reverse

  merger because the shares would lose “their free trading status.”12

  (Tr. 1663:3-65:17.)       Therefore, Ms. Cataneo suggested that they




  11 Ms. Oremland explained that a reverse merger occurs when a
  private company takes over a publicly traded shell company. (Tr.
  2193:17-21; see also Tr. 1659:18-60:8.)
  12A company (or company insiders) that obtain shares as a result
  of a reverse merger typically receive “restricted” or “control”
  shares that are subject to resale limitations and regulations.
  (Tr. 2189:9-91:5, 2191:15-22, 2193:22-94:5.) Unrestricted shares,
  or free-trading shares, can be sold at any time. (Tr. 2191:6-10.)
                                        14
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 15 of 156 PageID #: 7204



  designate a company outsider as the Seller’s Representative (the

  “Seller’s Rep”) -- the person who purchased CESX’s free-trading

  shares from the “shell company” in the reverse merger and served

  as a liaison for the new shareholders –- to keep those shares a

  purported “arm’s length” away from the company.            (Tr. 1671:2-22.)

  Chartier proposed Lee as the Seller’s Rep.             (Tr. 1671:23-72:1.)

  However, Biston, and others, were not comfortable designating Lee

  as the Seller’s Rep, so they designated Biston’s friend Terry

  McKnight, an attorney who was at the August 2013 meeting.                (Tr.

  1670:17-72:8.)

              At the August 2013 meeting, Lee purchased free-trading

  CESX shares as a purported company outsider (but not as the

  Seller’s Rep), per Ms. Cataneo’s suggestion.           (Tr. 1663:23-64:2.)

  Lee did not pay for the shares; rather, at the meeting, CESX wired

  Lee $20,000 to purchase the shares from the shell company.               (Tr.

  1664:3-65:17, 1669:9-70:16.)        Because CESX’s Chief Financial Order

  requested “back up” for the transfer, Lee and CESX executed a

  “Business Consulting Agreement,” back-dated to June 1, 2013, for

  $20,000 of purported consulting services.            (GX 980; JC 180; Tr.

  1229:9-14, 1665:22-69:13, 1867:1-2, 1931:9-34:14.)            They executed

  the consulting agreement solely to create a paper trail to support

  the $20,000 transfer for the purchase of free-trading CESX shares,

  and not for consulting services.           (Tr. 1668:2-16.)



                                        15
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 16 of 156 PageID #: 7205



              As a company insider, Chartier did not keep an arm’s

  length distance from CESX’s free-trading shares.                (Tr. 1665:19-

  21.)     For example, in the fall of 2013, after finalizing the

  reverse merger, Ms. Cataneo provided Chartier with the physical

  free-trading      CESX    share    certificates,        even    though     those

  certificates should have been with McKnight as the Seller’s Rep.13

  (Tr. 1674:21-75:19.)       Further, around the end of November 2013,

  CESX hosted an event where Chartier presented CESX as an investment

  opportunity to friends and family.              (Tr. 1204:20-06:16, 1331:6-

  18, 1684:2-17.)       Although McKnight was still the Seller’s Rep,

  those interested in investing were told to send payment to a

  Strategic bank account (that both Chartier and Lee accessed) and

  to contact Chartier or Lee to complete the transfer of free-trading

  CESX shares. (Tr. 1684:17-85:11.) By early January 2014, McKnight

  transferred     his   Seller’s    Rep        responsibilities   to   Lee   (via

  Strategic and Type A) because he did not “know what to do with the

  shares.”     (Tr. 1672:9-75:12; GX 981; GX 982.)                The paperwork

  transferring those responsibilities was back-dated to December 1,

  2013 because Lee and Chartier had already sold CESX shares through

  private transactions, such as the friends and family event.                (Tr.

  1955:14-56:18; JC 308; JC 309; JC 324.)




  13Chartier confronted Ms. Cataneo for keeping 500,000 free-trading
  shares. She returned 350,000 shares and kept 150,000 shares in an
  offshore account. (Tr. 1675:20-81:6, 1812:9-23; GX 970.)
                                          16
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 17 of 156 PageID #: 7206



               From late 2013 to early 2014, Chartier and Lee raised

  approximately $400,000 to $450,000 by selling CESX shares to

  friends and family and via other private transactions.             They used

  those funds to pay CESX’s expenses and their personal expenses.

  (Tr. 1685:12-88:13; GX 533B(1); GX 533C.)          For example, in January

  or February 2014, Chartier used those funds to purchase a RV for

  approximately $250,000.         (Tr. 1688:14-89:22; GX 533C; GX 945

  through 948; see also Tr. 535-44, 1274:21-77:11.)

          E.   Chartier and Lee Hire Elite to Push CESX

               CESX first traded in January 2014.              At that time,

  Chartier and Lee held the “bulk” of CESX’s free-trading shares in

  Type A or Strategic brokerage accounts, with the remaining shares

  disbursed among family and friends.         (Tr. 1698:13-99:1.)     As such,

  Chartier and Lee searched for institutional investors, but were

  largely unsuccessful        (Tr. 1209:13-10:5, 1282:14-84:7, 1290:20-

  91:5, 1301:1-16, 1331:25-34:12, 1338:3-42:5 see also JC 149; JC

  153.)    For example, through Chartier and Lee, CESX hired different

  investment relation firms to generate public awareness regarding

  CESX, including Institutional Marketing Services (“IMS”).                (Tr.

  1210:6-23, 1269:2-6, 1695:14-96:23; see also JC 139.)               However,

  CESX’s market stance did not change.          (Tr. 1696:1-23.)      Chartier

  also hired Craig Fisher (“Fisher”), a stock promoter, like Matz,

  with a “group of guys that” could “build positions in” public

  companies and “get the stock moving.”           (Tr. 1696:24-98:12.)      Lee

                                        17
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 18 of 156 PageID #: 7207



  explained that she matched trades with Fisher and, although his

  involvement lasted a few days, Lee frequently spoke to Chartier

  about Fisher’s work.       (Tr. 1698:13-1701:3.)

              In mid-March 2014, Ms. Cataneo organized a dinner at

  Rothman’s Steakhouse in New York City where she introduced Lee and

  Chartier to Vassallo (the “Rothman’s Steakhouse Dinner”).              There,

  the parties discussed whether CESX, through Chartier and Lee, would

  hire Elite to promote and market CESX. (Tr. 1701:4-02:21; JC 278.)

  According to Lee, Vassallo described how Elite could help CESX’s

  stock “trade actively,” per Chartier’s request.             (Tr. 1703:4-12.)

  Specifically, Vassallo referenced Elite’s newsletter, subscribers,

  that he “had guys he traded with frequently,” and that he would

  call Lee when there was a “bid out there for [Lee] to hit,” similar

  to her trading activity with Fisher.           (Tr. 1703:4-24.)       Although

  Chartier was a company insider, he negotiated a deal with Vassallo:

  Vassallo originally wanted 500,000 shares, but instead, Chartier

  agreed     to   give    250,000    free-trading      CESX    shares    (1) as

  compensation for Elite “pushing” CESX to victim/investors, and

  (2) for helping Chartier and Lee “liquidate” 250,000 free-trading

  CESX shares from Strategic or Type A brokerage accounts.                  (Tr.

  1703:25-05:16,      1999:20-2000:1;        compare   JC   294   (Ms. Cataneo

  emailing Chartier and Lee, attaching an agreement between Elite

  and Lee for 500,000 CESX shares, and writing “I used your name,

  Stephanie, rather than [Strategic’s] name. If you prefer to use

                                        18
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 19 of 156 PageID #: 7208



  the name of another entity that Jeff is not a part of, that is

  fine as well”).)      By “liquidate,” they agreed that Vassallo would

  call Lee when Elite lined up a victim/investor to purchase shares

  of CESX and, in turn, Lee would sell shares of CESX at the same

  price, time, and volume.        (Tr. 1705:2-06:16.)       A few days after

  the Rothman’s Steakhouse Dinner, Chartier visited Elite’s offices,

  where he met Matz.        (Tr. 1706:17-07:11; see Tr. 232:21-33:17.)

              On or around March 25, 2014, Elite and Type A, by Lee,

  entered into a consulting agreement, reflecting that Type A paid

  Elite 250,000 CESX shares as compensation for various consulting

  services.    (GX 952.)     They executed this agreement to “liquidate”

  Chartier and Lee’s CESX shares and not for consulting services.

  (Tr. 1708:9-09:6.)         To transfer the CESX shares to Vassallo,

  Chartier provided Lee with the physical stock certificates and Lee

  completed the paperwork to clear the shares with a brokerage firm.

  (Tr. 1709:10-10:5.)        Elite started to “push” CESX and the stock

  price “skyrocketed” to almost double the price.              (Tr. 233:18-23,

  767:6-68:13, 1710:6-8.)

              While    at    Elite,   Matz   “pushed”   CESX    by   pressuring

  victim/investors to place “limit orders on CESX”14 and relaying

  those limit orders to Vassallo, who in turn sold the CESX shares


  14 Ms. Oremland and Dr. Filante, Isen’s expert, explained that a
  person buying or selling stock sets a “limit order” by designating
  a specific price to buy or sell.      (Tr. 2318:6-16, 2320:13-24,
  2451:22-52:24, 3161:20-62:11.)
                                        19
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 20 of 156 PageID #: 7209



  he received as compensation or contacted someone on Chartier’s

  behalf “to get their shares [of CESX] sold.”                (Tr. 237:12-18; see

  also Tr. 232:10-14, 765:1-66:13; see JC 326 (March 25, 2014 email

  from Lee to Chartier, wherein Lee writes to Chartier to call

  Vassallo and “get him going to do some more trades”).)                   However,

  Chartier and Lee’s relationship with Elite ended after Vassallo

  became nonresponsive.           (Tr. 1711:9-16.)        Indeed, by May 2014,

  Chartier and Lee complained to Ms. Cataneo that Vassallo and Elite

  were not performing as expected.            (Tr. 1715:22-24; GX 971 (May 8,

  2014 email chain between Lee and Ms. Cataneo, copying Chartier,

  wherein, among other things, Lee notes that Elite is “not listed

  on the NOBO list and I cannot see the rate in which they are

  selling shares”).)        Chartier and Vassallo also each accused the

  other of selling shares of CESX behind the other’s back.                     (Tr.

  236:1-6, 237:7-38:1, 1878:14-79:1; JC 291; JC 292.)                Chartier and

  a female “accountant or attorney,” i.e., Ms. Cataneo, met with

  Vassallo    and    Matz    at    Elite’s     offices    and   reviewed     CESX’s

  shareholder     lists     and   trading     data.      At   the   meeting,   they

  determined that a third-party sold shares of CESX that Chartier

  had previously transferred as compensation for “pushing” CESX.

  (Tr. 234:7-37:6.)

              In June 2014, CESX’s stock price declined. (Tr. 1718:22-

  21:6.)    The rise and decline in the price caused concern; indeed,

  in June 2014, an investor relations firm suggested to Lee that

                                         20
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 21 of 156 PageID #: 7210



  CESX’s trading pattern reflected a “classic” pump and dump.              (See

  JC 327; Tr. 1710:6-20, 1894:15-1903:16, 2001:2-03:13.)               By that

  time, Lee and Chartier sold 157,000 CESX shares, and they used the

  proceeds from those sales to pay their business and personal

  expenses and CESX’s expenses.        (Tr. 1718:22-21:22.)

        F.    Isen and Watts Hire the Boiler Room to Push HECC

              In July 2014, Matz and Hardy left Elite and opened the

  Boiler Room.     Around that time, Isen met Matz when visiting Steve

  Simon and Vince Caruso who had suites in the same building as the

  Boiler Room.     Simon and Caruso had previously worked with Matz and

  represented that Matz had “serious buying power” and was “able to

  put away a lot of stock.”       (Tr. 348:21-49:23, 933:16-34:5.)         Matz

  explained the Boiler Room’s operations to Isen, including cold-

  calling victim/investors “all day” with “stock picks,” such as

  “high value” companies and “one or two” penny stocks,15 and the

  subscription      newsletter.       (Tr.    349:24-50:23,     934:3-36:15.)

  According to Matz, Isen asked if the Boiler Room had interest in

  promoting HECC, an oil producing company located in Texas and

  Africa.    (Tr. 350:24-51:7, 934:6-18.)




  15 The Boiler Room was not paid to promote the “well-known
  companies” and did not “push” or trade in those companies’ stock.
  (Tr. 1107:5-10:7, 1124:3-16; see Tr. 993:21-94:24 (Matz testifying
  to Isen J and a non-penny stock company the Boiler Room
  “promoted”); Tr. 1000:5-02:12 (same for Isen X).)


                                        21
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 22 of 156 PageID #: 7211



              The following week, Isen scheduled a conference call

  between Isen, Matz, and Watts.         (Tr. 351:22-52:7.)      According to

  Matz, Watts wanted to increase HECC’s trading volume and “get some

  shares traded, make it a little more active, support the stock if

  needed.”    (Tr. 353:19-54:2.)      As he did with Isen, Matz explained

  the Boiler Room’s subscription-based business to Watts.                  (Tr.

  352:17-25, 962:12-24.)       He further explained that the Boiler Room

  could “support[ ] the stock” when “the stock had a bad day” because

  Matz and/or the Boiler Room had nominee brokerage accounts to “buy

  the stock . . . and later dump it out on a shareholder down the

  line.”     (Tr. 354:1-55:2.)      Matz also conveyed that he would not

  sign any paperwork because he was barred from the securities

  industry.    (Tr. 353:9-14.)     By the end of the call, Watts deferred

  to Isen and Matz to “hash out the details.”           (Tr. 353:6-8.)

              The Boiler room started to push HECC to victim/investors

  in late July 2014/early August 2014.          (Tr. 149:14-20, 355:3-19.)

  Matz described the Boiler Room’s activity in two phases.              During

  both phases, Isen served as the “point of contact.”            (Tr. 355:20-

  57:6, 420:19-25, 1565:1-14.)

              1.    HECC – First Phase

              During the first phase, the Boiler Room supported HECC’s

  stock price by “go[ing] in and get[ting] some orders, increas[ing]

  some volume, giv[ing] support when needed a handful of times, [and]

  relay[ing] a couple of trades to [Isen],” but “not that often.”

                                        22
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 23 of 156 PageID #: 7212



  (Tr. 414:5-8; see Tr. 355:23-56:5.) After the July 2014 conference

  call, Isen and Matz reached an agreement: the Boiler Room “pushed”

  HECC stock in exchange for 75,000 restricted shares of HECC and

  $25,000 (in bi-weekly installments of $12,500).              (Tr. 355:3-14,

  358:20-59:5; see GX 101A.)        On July 30, 2014, Isen emailed Watts,

  copying Matz, via a Boiler Room email address, memorializing the

  deal and stating “I believe this covers all the points.” (GX 101.)

  The email included a consulting agreement between the Boiler Room,

  by Keith Miller, and Geoserve, by Watts, effective August 1, 2014.

  (GX 101; GX 101A at 2.)       Although the consulting agreement states

  that the Boiler Room was an “independent consultant and has

  knowledge    and   experience    to   provide   marketing   as   the   Client

  believes can assist it in furthering execution of its public

  awareness” (e.g., GX 101A at 1), Matz testified that the Boiler

  Room was not an independent consultant and did not perform the

  services outlined in the agreement (Tr. 361:25-62:15).                   Isen

  facilitated three similar consulting agreements between the Boiler

  Room, by Keith Miller or Joseph Matz, and Geoserve:           (1) effective

  November 1, 2014, for 50,000 restricted HECC shares and $25,000

  per month, in six bi-weekly installments of $12,500 (GX 161; GX

  161A); (2) effective February 1, 2015, for 125,000 restricted HECC

  shares (GX 155; GX 155A); and (3) effective July 17, 2015 for

  400,000 restricted HECC shares (GX 144; GX 144A).



                                        23
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 24 of 156 PageID #: 7213



              A   few    months   after   executing    the   first   consulting

  agreement, Matz “threatened to scrap the project” due to non-

  payment.     (Tr. 364:12-16, 368:18-69:7.)          Isen was involved with

  getting funds to the Boiler Room and in an email dated November

  12, 2014, he requested that Geoserve “confirm you are getting the

  $25k to” the Boiler Room.        (GX 160.)      According to Matz, at some

  point thereafter, Isen offered to pay $25,000, the amount due under

  a consulting agreement, if the Boiler Room got Isen “out of enough

  [HECC] stock” to “cover the invoice,” -
                                        i.e.,
                                          ---
                                              matched trading.             (Tr.

  368:18-70:12.)        Consistent with this agreement, on December 16,

  2014, Matz sent Isen an invoice for $12,500 from the Boiler Room

  to MarketByte LLC (“MarketByte”), Isen’s company, dated December

  16, 2014, for “Investor Relations on Behalf of” HECC from December

  1 to 15, 2014.     (GX 111; GX 111A.)        On January 14, 2015, Matz sent

  Isen an invoice for $12,500 from the Boiler Room to MarketByte,

  dated January 14, 2015, for “Investor Relations on Behalf of” HECC

  from January 16 to 31, 2015.         (GX 112; GX 112A.)      Matz testified

  that the Boiler Room did not provide MarketByte with investor

  relations services on behalf of HECC; rather, the invoices reflect

  the amount that Isen agreed to pay on behalf of Watts and that he

  generated from the Boiler Room “calling people[,] jamming stock

  down their throat,” and “push[ing] them to buy stock.”                   (Tr.

  367:10-70:21, 1040:9-43:18.)



                                          24
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 25 of 156 PageID #: 7214



              Gleckman also testified that HECC was short on cash and,

  around December 2014, Isen and Watts approached him to finance

  $25,000 for a “PR campaign” in exchange for additional HECC shares.

  (Tr. 1130:6-33:13, 1562:6-25.)           Gleckman agreed, and on January

  14, 2015, Isen sent Gleckman an invoice from MarketByte, dated

  January 6, 2015, for “Services on Behalf of HECC” in the amount of

  $25,000.      (GX   209;   GX   209A.)     Gleckman   paid   Isen    with   the

  understanding that Isen would “pass [it] on” to Matz, and not

  because MarketByte provided Gleckman any services.             (Tr. 1564:8-

  65:24; see Tr. 1133:10-36:9.)

              By the end of January 2015, Isen and Watts were still

  indebted to Matz and the Boiler Room.           (Tr. 385:2-86:5.)       Around

  that time, Watts, Isen, and Gleckman came to another agreement:

  Gleckman would sell free-trading HECC shares to the Boiler Room

  and the Boiler Room would sell those shares “to generate money.”

  (Tr. 385:2-24, 1045:10-21.)          Isen facilitated this transaction

  and, on February 25, 2015, sent Matz a consulting agreement between

  the Boiler Room, by Keith Miller, and Snap or Tap Productions LLC

  (“Snap or Tap”), Gleckman’s company, for 70,000 free-trading HECC

  shares.    (GX 114; GX 114A.)       Matz testified that the Boiler Room

  did not provide any of the services listed in the agreement;

  rather, the 70,000 shares were compensation for “pushing [HECC]

  stock.”     (Tr. 384:6-88:23; see Tr. 1047:14-51:19.)               The shares



                                        25
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 26 of 156 PageID #: 7215



  were never transferred due to “a lot of red flags” and the Boiler

  Room stopped pushing HECC.        (Tr. 388:24-89:7.)

               2.    HECC – Second Phase

               By the spring of 2015, Watts approached Matz with a “game

  plan” for the Boiler Room to “continue pushing” HECC, thus kicking

  off the “second phase.”        (Tr. 389:8-91:5, 410:4-9.)        This phase

  had “no comparison” to the first phase.         (Tr. 413:23-14:16.)      Matz

  described it as a “wild fire, just call after call, text after

  text, just blowing out [] millions of shares for different people

  who had put up those shares for” the Boiler Room to help liquidate;

  Matz also sent invoices for fifty percent of the amount generated

  from his trade instructions.        (Tr. 414:9-15:21; see Tr. 356:6-20,

  417:6-25.)        During this phase, Isen and Matz were always in

  communication (Tr. 406:1-2) and Isen remained involved in two ways:

  (1) Gleckman was “very slow” so Matz relayed trade instructions

  directly to Isen; and (2) Isen had a “bigger hand” with invoices

  and paperwork between Watts, Gleckman, and the Boiler Room.              (Tr.

  414:17-15:8; see, e.g., Tr. 397:11-98:1, 420:19-23:3; e.g., GX

  139; GX 151; GX 151A; GX 154.)

               As part of the “game plan,” Watts and Isen approached

  Gleckman in May or June 2015 for a two-part financing request for

  “PR with” Matz.         (Tr. 1136:12-39:12, 1614:12-15:12.)           First,

  (1) Watts transferred 262,751 restricted HECC shares to Gleckman;

  (2) Gleckman sold those shares; and (3) Gleckman used the proceeds

                                        26
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 27 of 156 PageID #: 7216



  from those sales to pay Matz and the Boiler Room.16               (Tr. 1137:7-

  16,   1139:1-18.)         Isen   facilitated    the   conversion     of    those

  restricted shares into free-trading shares: on July 9, 2015, Isen

  emailed certain documents to Gleckman, including a consulting

  agreement and an attorney opinion letter.17                (Tr. 1139:19-47:15;

  GX 229; GX 229A through C.) Gleckman testified that Isen completed

  the paperwork and falsely stated that Gleckman acquired the shares

  on December 16, 2014 pursuant to a “consulting arrangement” with

  Geoserve, even though the shares were not issued on that date.

  (GX   229A;    Tr.    1142:16-44:24,   1146:20-25.)          Gleckman     further

  testified that he signed the paperwork “solely to free up the

  shares to give to” Matz, and not for consulting services.                    (Tr.

  1146:1-47:17,        1575:22-76:9.)    With    Isen   as    the   conduit,    the

  brokerage firm Wilson-Davis & Company (“Wilson Davis”) cleared and

  “freed up” the 262,751 HECC shares.             (Tr. 1147:10-15, 1615:20-

  17:1; GX 125; GX 125A.)

                Gleckman sold the 262,751 free-trading HECC shares over

  six to seven weeks through his broker and based on Isen’s trade

  instructions that “buyers were coming in from New York to the




  16 The 262,751 shares represented a portion of the amount Watts
  owed to Gleckman from prior transactions. (Tr. 1572:11-73:16; see
  also Tr. 1136:12-37:16.)

  17Pursuant to SEC regulations, certain documents are required to
  convert restricted shares into unrestricted, or free-trading,
  shares, including an attorney opinion letter. (Tr. 2191:23-92:9.)
                                         27
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 28 of 156 PageID #: 7217



  boiler room.” (Tr. 1147:18-48:9.) For example, on August 7, 2015,

  Isen told Matz, via a Joseph John email address, to “prepare an

  invoice for $61k made out to [Gleckman] for PR services” and that

  “the    total   proceeds     from   [Gleckman’s]         trades   yesterday     was

  $61,130.43.”     (GX 133.)    Matz, using a Joseph John email address,

  emailed Gleckman and Isen an invoice for $61,000 from the Boiler

  Room to Gleckman for “PR Services.”            (GX 134; GX 134A; Tr. 394:12-

  15, 1055:14-57:10.)      Gleckman paid the invoice, which was not for

  “PR Services” but represented the amount he generated by selling

  a portion of the 262,751 shares at the same time victim/investors

  purchased shares of HECC.           (Tr. 394:2-95:2.)             Following this

  pattern, the Boiler Room (or Isen) sent Gleckman, with a copy to

  Isen, additional invoices from the Boiler Room for purported “PR

  services”       on:        August 28, 2015         for     $64,000    (GX      71);

  September 9, 2015      for    $81,000        (GX   72;    GX   241;   GX     241A);

  September 29, 2015 for $75,000 (GX 73; GX 246; GX 246A); and

  October 15, 2015 for $68,500 (GX 74; GX 249; GX 249A).                     Gleckman

  and Matz testified that these invoices were not for “PR Services”

  but represented the amount Gleckman generated by selling the

  262,751 HECC shares based on Isen’s and Matz’s trade instructions.

  (Tr. 395:18-96:10, 1057:11-59:9, 1151:7-59:7, 1617:2-20; compare

  GX 817 (summary chart reflecting the proceeds Gleckman generated

  from trading shares of HECC) with Tr. 2249:9-14 and GX 134A, GX 72

  through 74.)

                                          28
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 29 of 156 PageID #: 7218



              As for Watts’s and Isen’s second financing request,

  Watts sold Gleckman 50,000 HECC shares for $500, and Gleckman sold

  those shares to Matz for $500.              (Tr. 1137:17-24, 1159:24-63:1,

  1617:21-19:12.)       To finalize this agreement, Gleckman and the

  Boiler Room received or executed certain documents, including an

  attorney opinion letter and a stock purchase agreement. (GX 131A.)

  A brokerage firm denied the transfer because, among other reasons,

  “the name of the customer suggests that the customer may be

  involved in stock promotion or analysis.” (GX 131.)

              In August 2015, Isen forwarded Gleckman an email wherein

  Watts loosely summarized the many deals between Watts, Isen,

  Gleckman,    and   Matz,   including    transactions    recited   above   and

  subsequent transactions between HECC, Isen, and Gleckman.                 (GX

  235; Tr. 1163:2-73:20; see also GX 247; GX 247A; GX 251; GX 251A;

  Tr. 1606:1-22.)      Isen also continued to closely monitor and track

  the HECC trading data.      (See GX 140; GX 140A.)      By way of example,

  in October 2015, an unknown individual sold a large block of HECC

  shares.     (Tr. 403:9-23.)     To determine the “offender,” Isen sent

  Matz and Watts a “DTC Stock Position Report”18 and calculated the

  total number of remaining HECC shares that the “offender” could

  sell.     (Tr. 405:8-07:7; GX 141; GX 141A; see also Tr. 411:7-14:3




  18 A DTC list delineates the total number of shares held by a
  brokerage firm. (Tr. 404:5-05:7.)


                                         29
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 30 of 156 PageID #: 7219



  (discussing GX 385 and GX 385A, email and excel spreadsheet created

  by Isen tracking HECC trading data).)         Furthermore, on October 12,

  2015, Isen emailed Matz, writing “we are on the right track,”

  noting HECC’s trading volume, and observing that approximately

  “20% of the volume is short.”19        (GX 142; Tr. 407:21-09:21.)       Isen

  continued to facilitate paperwork and trades between Watts and the

  Boiler Room for HECC.       On November 4, 2015, Isen emailed Matz and

  instructed him to send an invoice to Geoserve for $59,500.                (GX

  147.)    Matz complied and sent Isen, among others, an invoice for

  $59,500 worth of “PR Services.” (GX 149; GX 149A.) Matz testified

  that the invoice was not for “PR Services” but represented half of

  the amount Watts generated by trading HECC based on Matz’s trade

  instructions.      (Tr. 416:24-21:4; compare GX 830-3 with GX 149A;

  see also GX 150 (December 1, 2015 email from Joseph John to Isen,

  attaching GX 150A, an invoice from the Boiler Room to Geoserve for

  $195,000 for “PR Services”).)

              On December 14, 2015, Matz forwarded Isen an email that

  listed the names of victim/investors along with the number of HECC

  shares that the Boiler Room “pushed” them to purchase.               (GX 152

  (email list identifying, among others, David Sproul and Cliff

  Jenne, who both testified at trial); Tr. 425:10-26:25.)            While the




  19Matz explained at a high level that “shorting a stock” occurs
  when an individual sells stock and then buys it back at a lower
  price. (Tr. 409:7-13.)
                                        30
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 31 of 156 PageID #: 7220



  price of oil (and HECC’s stock price) increased in December 2015,

  HECC stopped oil production in late January 2016.                     (Tr. 1069:19-

  70:3, 1174:2-10.)           Nonetheless, the Boiler Room pushed HECC until

  March/April 2016 when (1) there was no more stock to sell; (2) the

  stock “collaps[ed]” and “crash[ed]”; and (3) HECC retracted its

  financing statements which “created a death spiral of the stock.”

  (Tr. 429:10-30:1.)          HECC filed for bankruptcy in April 2016.             (Tr.

  1173:23-74:1.)

          G.     Chartier and Lee Hire the Boiler Room to Push CESX

                 After Matz left Elite, established the Boiler Room, and

  started pushing HECC, he contacted Chartier to discuss CESX.                     (Tr.

  242:4-43:19, 1721:23-22:12.)               Around August 2014, Chartier visited

  Matz and Hardy and toured the Boiler Room’s offices where Chartier

  introduced Lee as his “right-hand woman.”                       (Tr. 243:20-46:13,

  1722:10-21.)          According to Lee, Matz explained that he operated

  the Boiler Room the same way that Vassallo operated Elite and “he

  had investors that he traded with regularly and that he would call

  when there w[ere] bids out there to hit for [Lee and Chartier] to

  sell some stock.” (Tr. 1722:22-23:6, 248:3-49:9.) Matz also cited

  HECC’s       price    and   volume   as    an    example   of   the   Boiler   Room’s

  capabilities.         (Tr. 1723:7-22.)

                 Chartier and Lee agreed to hire the Boiler Room to push

  CESX.        Matz and Lee both testified to the working relationship

  between       Matz,    Chartier,     and    Lee.     First,     Chartier   and   Matz

                                              31
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 32 of 156 PageID #: 7221



  exclusively negotiated the split as to:             (1) the Boiler Room’s

  compensation; and (2) the number of shares that the Boiler Room

  would help Chartier and Lee liquidate.         Second, after they reached

  an agreement, Chartier provided Lee with CESX stock certificates.

  Third, Lee completed the paperwork to transfer the CESX shares

  from Lee, as Seller’s Rep, to Matz and/or the Boiler Room.               (Tr.

  247:19-50:6, 1723:23-26:2, 1732:25-33:9; accord Tr. 836:17-40:1

  (Matz testifying to JC 37 and JC 38, wherein Lee directed Matz to

  clear stock through Wilson Davis), 811-20, 831-35.)            According to

  Lee, Chartier knew that she completed the paperwork to keep the

  free-trading shares at a purported arm’s length from Chartier, a

  CESX company insider.      (Tr. 1731:18-32:12.)      Fourth, Chartier told

  Matz to relay trade information to Lee, and Lee and Matz then

  executed wash and matched trades.20        (Tr. 248:18-22, 249:19-50:13,

  770:12-71:10.)

              Following this pattern, Matz and Chartier negotiated

  their first deal:      (1) Chartier would compensate the Boiler Room

  $15,000 and with 100,000 CESX shares,21 and (2) the Boiler Room

  would help Chartier and Lee liquidate approximately 250,000 CESX


  20According to Matz, Chartier paid another individual in stock and
  asked Matz to coordinate to get that person “out of those shares.”
  (Tr. 776:1-20.)

  21 These shares came from the physical share certificates that
  Ms. Cataneo provided to Chartier, notwithstanding his status as a
  company insider. (Tr. 1725:21-26:2.)


                                        32
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 33 of 156 PageID #: 7222



  shares.     (Tr. 246:22-48:2, 1723:23-24:16.)            Matz used the HECC

  consulting     agreement    as   a   template22    and   drafted    the   first

  consulting agreement for CESX.        (Tr. 248:6-17, 1724:15-16; GX 316;

  316A.)    The first agreement, effective August 7, 2014 and between

  the Boiler Room, by Keith Miller,23 and Type A, by Lee, provided

  that Type A issued 100,000 free-trading CESX shares and $15,000 to

  the Boiler Room in exchange for consulting services.               (GX 316A at

  1-2.)    Matz testified that the Boiler Room did not provide any of

  the services outlined in the agreement; rather, the Boiler Room

  “push[ed] shares of CESX on people” by “call[ing] people and

  try[ing] to slam them into buying shares of CESX.”              (Tr. 259:13-

  61:10.)    To transfer the shares, on August 22, 2014, Lee sent Matz

  certain paperwork, including a stock purchase agreement (“SPA”),

  which reflected that the Boiler Room purchased 100,000 shares of

  CESX from Lee as the Seller’s Rep for $10,000.             (GX 322; GX 322A.)

  Matz did not pay $10,000 for these shares but received them to get

  Chartier and Lee “out of” the approximate 250,000 CESX shares.

  (Tr. 269:22-70:21.)        All of the consulting agreements and SPAs

  between the Boiler Room and Lee or Chartier contained similar

  “false information,” as described above.            (Tr. 251:16-52:7.)




  22 Matz sought Isen’s input             regarding    the    CESX    consulting
  agreement. (Tr. 286:12-87:12.)

  23   Hardy may have signed the agreement.         (JC 28; Tr. 820:20-24:8.)


                                        33
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 34 of 156 PageID #: 7223



              Matz was “very successful” in selling both the Boiler

  Room’s and Chartier and Lee’s CESX shares.              (Tr. 271:5-11.)      Lee

  testified that Matz called her when he had “orders coming in” and

  relayed the price and volume at which she should sell shares of

  CESX.     (Tr. 1724:17-25:2, 1733:10-18.)          To that extent, Matz and

  Lee were in “nonstop” contact via phone, text messaging, or

  messaging application called “Viber.”              If Lee was unavailable,

  Matz contacted Chartier to relay trade instructions a “handful of

  times.”         (Tr.   250:7-13,     254:4-14,    768:16-69:10,     1725:3-13,

  1733:19-34:2.)

              Within two to three weeks, Chartier and Matz negotiated

  that Chartier would transfer 200,000 shares of CESX to the Boiler

  Room on a “two-to-one” ratio.          (Tr. 271:12-72:5.)        In context of

  NWMH,    Matz    explained    that   “ratios     were   always   part   of    the

  negotiation” and defined “a two-to-one ratio” as: “[f]or every one

  share [the Boiler Room] sold [the Boiler Room] had to sell two

  shares to [Chartier].”             (Tr. 314:9-13.)       This agreement was

  memorialized in a “consulting agreement extension,” effective

  September 8, 2014, between the Boiler Room, by Keith Miller,24 and

  Type A, by Lee.        (GX 324; GX 324A; Tr. 274:16-25; see also JC 35.)

  The agreement was identical to the first consulting agreement such




  24 Hardy signed this consulting agreement as Keith Miller.                   (Tr.
  833:16-35:8.)


                                         34
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 35 of 156 PageID #: 7224



  that neither Matz nor the Boiler Room provided the services

  detailed therein.         (See generally GX 324A; Tr. 275:1-12.)             On

  September 15, 2014, Lee provided Matz, via a Keith Miller email

  address, the paperwork required to transfer the 200,000 shares to

  the Boiler Room.          (GX 327; GX 327A; JC 36; Tr. 277:2-78:16,

  1735:11-36:10.)       The email included another SPA, dated September

  10, 2014, reflecting that the Boiler Room purchased 200,000 shares

  of CESX from Lee as the Seller’s Rep for $20,000.            (GX 327A.)    Matz

  did not pay for the CESX shares; rather, they were provided as

  compensation for liquidating Chartier’s 400,000 shares of CESX.

  (Tr. 279:8-80:21.)

              On September 15, 2014, Lee emailed Matz a “power point

  and press releases and other info [he] can use to educate [himself]

  on” CESX.25       (GX 457; JC 39.)      Matz forwarded this email to Isen

  because Isen offered to help draft company reports.                (Tr. 285:6-

  86:2.)    Around this time, Matz monitored CESX trading activity and

  tracked    “how    many   shares   we   got   done,   who   sold   the   shares,

  [whether] it was myself or whether I had passed the instructions

  on to somebody else like [Lee] and she had gotten out of stock.”

  (Tr. 288:2-13.)       Matz realized his trading figures were off, and

  on September 10, 2014, he asked Isen for CESX “time and sales”


  25Matz often received information like this to post to the Boiler
  Room’s website or to “ramp up” calls to victim/investors before
  press releases became public. (Tr. 283:21-85:5.)


                                          35
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 36 of 156 PageID #: 7225



  data to determine the “issue.”        (See GX 460; GX 460A; Tr. 289:21-

  91:6.)    In October 2014, Matz introduced Lee and Chartier to Isen

  for investor relations opportunities.         (Tr. 1783:8-87:14; GX 464.)

  While Lee “heard” of Isen, she never met or hired him.                     (Tr.

  1783:8-87:14.)       Like Matz, Lee also tracked CESX’s trading data.

  For example, on October 14, 2014, Lee emailed Chartier and Matz,

  via a Keith Miller email address, detailing “all the stock that is

  accounted for.”      (GX 333.)    Lee also created and attached a “NOBO

  List,”26 which had certain names highlighted, like Christopher

  Marchitelli (a victim/investor who testified at trial). (GX 333A.)

  Chartier    and    Lee   were    “responsible”     for    those     highlighted

  individuals because they “got [them] to purchase the stock” without

  the Boiler Room’s involvement.        (Tr. 295:5-97:3.)

              Around    November    2014,    Matz   and    Chartier    negotiated

  another deal whereby Chartier transferred 150,000 CESX shares to

  the Boiler Room.      (Tr. 305:25-06:7.)     Matz requested, and Chartier

  agreed, to split the shares between accounts in the Boiler Room’s

  name and Matz’s father’s name.        (Tr. 308:17-09:12, 1730:4-24.)        On

  December 2, 2014, Lee finalized the paperwork and in one email,

  she prepared documents between Lee, as Seller’s Rep, and the Boiler

  Room, reflecting that the Boiler Room purchased 100,000 shares of


  26Matz explained that a “NOBO List” details the number of shares
  owned by each individual shareholder. (Tr. 292:11-17.) Lee traded
  CESX in Type A or Strategic accounts and selected not to have Type
  A or Strategic appear on the NOBO List. (Tr. 1738:23-39:15.)
                                        36
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 37 of 156 PageID #: 7226



  CESX for $10,000.      (GX 339; GX 339A; GX 339B.)       In another email,

  she prepared documents between Lee, as Seller’s Rep, and Herman

  Matz, reflecting that Herman Matz purchased 50,000 shares of CESX

  for $5,000 (GX 340; GX 340A; GX 340B; GX 342A.)          Neither the Boiler

  Room nor Herman Matz paid for the shares, and the shares were

  intended for Matz, not his father. (Tr. 304:9-09:1, 1731:4-32:12.)

                With the Boiler Room’s help, the Boiler Room and Chartier

  sold all of their CESX shares.        (Tr. 310:11-16.)      The Boiler Room

  stopped pushing CESX after Chartier and Lee had no additional stock

  to transfer.      As a result, CESX “hit a downward spiral and just

  came crashing down over time.”        (Tr. 310:16-19.)      Neither Lee nor

  Chartier informed CESX’s board that they hired Elite or the Boiler

  Room or that they sold shares of CESX.         (Tr. 1210:11-12:3, 1334:4-

  21, 1737:20-38:1; but see Tr. 1738:4-12.)          Ultimately, Biston and

  Tostanoski testified that there were no benefits to taking CESX

  public.     (Tr. 1208:1-09:7, 1212:22-15:22, 1334:22-36:11.)

         H.     Chartier and Lee Help Take NWMH Public By Reverse Merger
                and Hire the Boiler Room to Push NWMH

                Chartier, Lee, and Ms. Cataneo were also responsible for

  taking NWMH public by reverse merger.         (Tr. 1389:23-91:6, 1739:20-

  40:3.)      Teelon, NWMH’s chairman, paid Chartier in shares of NWMH,

  approximately a fifteen percent ownership interest.            (Tr. 1391:7-

  13.)     As with CESX, Chartier requested and received an executive




                                        37
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 38 of 156 PageID #: 7227



  title and a seat on NWMH’s board, primarily to promote NWMH to

  investors.     (Tr. 1661:4-17, 1391:14-92:9, 1740:22-41:6.)

               From approximately January 2015 to April 2016, Chartier

  and Lee hired the Boiler Room to promote NWMH stock. (Tr. 1739:16-

  19,    1743:23-44:2.)        Specifically,     in   late    2014,   Chartier

  approached Matz regarding a “clean slate” with NWMH, meaning that

  “there was no stock in the system” and “nobody owned any shares”

  so the Boiler Room could “control [the NWMH stock price] how [they]

  wanted and . . . walk it up,” and “have free reign[]” over the

  stock.    (Tr. 312:5-13:22, 1743:16-22.)       With NWMH, Matz negotiated

  every deal with Chartier the same way he negotiated every CESX

  deal. After Chartier and Matz agreed to a “ratio,” Lee transferred

  the shares to Matz, who “relay[ed] the trades to [Lee] for their

  shares and obviously s[old] [his] own shares.”          (Tr. 313:23-14:23,

  1744:3-12, 1753:23-54:15.)         By February 2015, Chartier and Matz

  negotiated the first of many agreements with respect to NWMH. (Tr.

  313:23-14:6; see also GX 951 (chart summarizing the various SPAs

  between Matz, or an alias, and Lee for NWMH, discussed infra).)

  Lee handled the paperwork, and on February 18, 2015, sent Matz,

  via a Herman Matz email address, the paperwork necessary to deposit

  those shares, including a SPA reflecting that Herman Matz purchased

  50,000 shares of NWMH from Type A for $5,000.              (GX 352; GX 352A;

  GX 352B.)     Neither Matz nor Herman Matz paid for these shares.

  (Tr. 321:4-22.)

                                        38
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 39 of 156 PageID #: 7228



              Between April 2015 and February 2016, Matz and Chartier

  negotiated at least eight similar deals, while Lee worked behind

  the scenes to complete the paperwork necessary to transfer the

  shares from Type A or Strategic accounts to Boiler Room or Herman

  Matz accounts.27        (GX 366; GX 366A; GX 376; GX 376A; GX 377; GX 377A;

  GX 382; GX 382A; GX 383; GX 383A; GX 399; GX 399A; GX 400; GX 400A; GX

  407; GX 407A; GX 407B; see Tr. 319:8-20:2.)               Matz and Lee both

  testified that these documents were false: neither the Boiler Room

  nor Herman Matz paid Type A or Strategic for the NWMH shares as

  indicated in the various documents.            (Tr. 323:3-25:24, 1744:17-

  75:3.)    Rather, after the stock was transferred, the Boiler Room

  “got orders on the phone and [then] dumped those shares” while

  Lee, Chartier, and Matz matched the sale of their NWMH shares.

  (Tr. 325:13-16, 1111:8-12:20; accord JC 58; JC 59; JC 61; JC 62.)

  Although Chartier purported to resign from Strategic in April 2016,

  he continued to access and discuss Strategic’s bank accounts and

  operations.       (GX    374B;   JC   250;   Tr.    1741:7-43:3,   2009:7-22.)

  Indeed, the proceeds Chartier and Lee generated from the sale of

  NWMH shares were deposited into Strategic or Type A bank accounts

  and used to pay NWMH’s expenses and Lee’s and Chartier’s expenses,

  including Chartier’s debt to the IRS.              (Tr. 1759:18-60:9.)




  27Matz asked to split the shares between accounts in the Boiler
  Room’s name and his father’s name. (Tr. 324:22-25:12.)


                                         39
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 40 of 156 PageID #: 7229



                 Matz   and    Lee   continued   to   use     the      Viber   messaging

  application to communicate and relay trade information.                           (Tr.

  335:12-20; see GX 918.)            For example, on March 31, 2016, Matz sent

  Lee a Viber message, stating “2800 @ $.49” (GX 918 at 25), which,

  as he explained, directed Lee to sell a specific volume of NWMH at

  a specific price.           (Tr. 337:6-21, 340:9-41:3; see also GX 918 at

  32-33.)    They also discussed Matz’s negotiations with Chartier and

  HECC’s price, including that “Chapter 11 [is] coming.”                         (See GX

  918 at 25-27, 37-40, 44; Tr. 338:4-39:11, 341:4-22, 343:23-44:25.)

                 Around mid-November 2015, Matz met with Chartier in New

  York City where, according to Matz, Chartier agreed to transfer

  50,000 restricted shares of NWMH to the Boiler Room in exchange

  for the Boiler Room’s help liquidating a certain number of NWMH

  shares.    (Tr. 331:22-33:17.)          As part of this deal, on December 1,

  2015, Lee sent Matz, via a Joseph John email address, a consulting

  agreement between the Boiler Room, signed by Joseph Matz, and NWMH,

  signed    by    Chartier,      effective    December      1,    2015,    for    50,000

  restricted NWMH shares.            (GX 392; GX 392A.)          Matz testified that

  the Boiler Room did not provide any of the services outlined in

  the agreement; rather, he received shares to get Chartier “out of

  a certain amount of shares.”             (Tr. 330:13-31:11, 333:3-17.)              To

  convert the restricted shares into free-trading shares, Matz,

  Chartier,      and    Lee   submitted    paperwork     to      the   brokerage    firm



                                            40
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 41 of 156 PageID #: 7230



  “Alpine,” where Lee knew a broker.28        (See Tr. 1761:10-64:1; JC 73;

  GX 405; GX 405E; GX 427; GX 427A; GX 427B; GX 427D; GX 429.)             They

  switched from Wilson Davis because Wilson Davis stopped accepting

  NWMH stock certificates and capped the number of shares they could

  sell in a day.         (Tr. 333:18-34:23, 776:21-77:5, 1761:10-15.)

  Thereafter, Chartier, Lee, and Matz used Alpine accounts, Lee’s TD

  Ameritrade Account, and Wilson Davis accounts to “work” around the

  trade limitations.       (Tr. 334:10-23, 777:6-16, 1746:10-48:14; see

  GX 635C-4 at 10.)      Lee also provided Matz with her TD Ameritrade

  account login information so Matz could execute trades.                  (Tr.

  1748:15-50:7.)      Lee realized that Matz cross (or wash) traded in

  her account and told Chartier, stressing that “if I ever get in

  trouble one day, I’ll remember this phone conversation.”                 (Tr.

  1750:8-53:22.)

              The Boiler Room stopped pushing NWMH by Spring 2016

  because Chartier “had no more stock to pay.”            Soon after, NWMH’s

  stock price “downwardly spiraled and went penniless.” (Tr. 347:24-

  48:9, 1111:14-21, 1764:2-10.)         To generate funds, Chartier asked

  Lee to take out a cash loan through Strategic, which proved

  unsuccessful because they had “no true revenue stream,” and sold

  restricted shares of NWMH in private transactions, including to

  Carl Arens, a victim/investor who testified at trial.                    (Tr.


  28 Matz forwarded this email to Isen for Isen’s review.                  (Tr.
  347:10-23; GX 427.)
                                        41
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 42 of 156 PageID #: 7231



  1765:11-68:23,      1775:3-78:11;     see    also    Tr.    2097-2133   (Arens

  testimony); GX 430; GX 449.)         Teelon, NWMH’s chairman, testified

  that he did not know Chartier hired the Boiler Room and there was

  no benefit to taking NWMH public.          (Tr. 1392:10-95:11, 1411:8-23.)

         I.   Isen Hires the Boiler Room to Push ICE

              In   January   or   February     2016,   Isen    approached   Matz

  regarding ICE, a global website containing pop culture content

  comparable to BuzzFeed, that would “make up for everything.”              (Tr.

  430:2-31:12; see Tr. 974:20-76:1.)          In February 2016, Matz, Isen,

  and Jim Cassina (“Cassina”), ICE’s chairman and/or president, met

  at the Boiler Room’s offices and discussed ICE, its “Alexa”

  rankings,29 the website’s value.            (Tr. 431:9-33:19; Tr. 111:15-

  18.) Cassina also explained that investors in India owned millions

  of ICE shares, and that those shares were controlled by an attorney

  named Erwin Sui (“Sui”).        (Tr. 433:20-34:9.)          FBI Special Agent

  Craig Minsky introduced evidence that Sui controlled four accounts

  that sold shares of ICE through Canadian brokerage houses in March

  and April 2016: (1) Eternal Viceroy (“Eternal”) and (2) Galaxy

  Dragon (“Galaxy”), with brokerage accounts at Haywood Securities,

  located in Canada and benefitting Indian citizens; (3) Terama

  Company Limited (“Terama”), a private holding company incorporated

  in the Cayman Islands (GX 643C-1), with a brokerage account at PI


  29   Alexa rankings track user traffic to websites.           (Tr. 433:2-19.)


                                        42
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 43 of 156 PageID #: 7232



  Financial, located in Canada and benefitting an Italian citizen;

  and (4) Tendall Capital Limited (“Tendall”), with a brokerage

  account at Velocity Trading Capital, also located in Canada and

  benefitting an Italian citizen.          (Tr. 2470:16-83:3, 2691:20-96:9,

  2705:12-06:6; GX 614C-1 & 2; GX 633B; GX 633C-1; GX 643C-1; GX

  646B; GX 646C-1.)

              After negotiations, Matz, Isen, and Cassina agreed to a

  “50-50 split” whereby the Boiler Room would help Isen and Cassina

  sell approximately one million of the Indian investors’ ICE shares

  and split the proceeds from those sales with Matz.              (Tr. 434:11-

  36:25, 440:15-19.)       Matz also agreed to give Isen ten percent of

  his profits.     (Tr. 440:4-14.)     Matz testified that Isen suggested

  to reverse engineer invoices to “make it look like [they] were

  doing consulting and PR services” at hourly rates.              (Tr. 434:16-

  35:25, 632:2-11; see generally GX 950; GX 950A (chart summarizing

  the   ICE   invoices);     see   also    Tr.   1079:13-80:25,    1084:4-24.)

  Following the first meeting, Isen, Matz, and Sui participated in

  a conference call and Isen asked Matz to download a messaging

  application called “Wickr.”30           (Tr. 436:1-37:11; GX 717C-1; GX

  717C-3.)     During this call, they decided that Matz would relay




  30Wickr is an encrypted communications application that does not
  retain messages.   (Tr. 2707:16-09:2.) Records reflect that the
  accounts were created in August 2016. (GX 717C-1; GX 717C-3.)


                                          43
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 44 of 156 PageID #: 7233



  trade instructions via Wickr to a group chat with Sui and Isen and

  that Sui would execute trades.        (Tr. 437:12-18.)

               ICE first traded on March 7, 2016.         Prior to the first

  day of trading, on March 2, 2016, Sui requested that Haywood

  Securities grant Isen trading authority over certain Eternal and

  Galaxy accounts, but that request was denied.             (GX 410.)     Phone

  records also reveal that on March 6, 2016, Sui’s and Isen’s phone

  registered four phone contacts and Cassina’s and Isen’s phone

  registered one contact that lasted for over an hour.               (GX 891.)

  On March 6, 2016, Sui emailed his broker and instructed him to

  sell shares of ICE at certain prices the following day.                 (Isen

  JJ.)     On March 7, 2016, the first day of trading, the Boiler Room

  started to “push” ICE to victim/investors (Tr. 205:2), and Matz/the

  Boiler    Room’s   and   Isen’s   phones   registered    fifteen   contacts,

  Cassina’s and Isen’s phones registered twelve contacts, and Sui’s

  and Isen’s phones registered two contacts (GX 892).

               After three weeks of trading, Matz yelled at Isen because

  Sui “was terrible” and did not execute trades.          (Tr. 437:23-38:9.)

  Thereafter, Matz relayed trade instructions directly to Isen. (Tr.

  438:10-19.) By May 2016, Matz and Isen agreed “it would be easier”

  to provide a broker with a “standing order” and, as such, they

  conferenced every morning to agree upon a price to sell shares of

  ICE.     (Tr. 604:1-24, 611:10-12.)        For example, on May 18, 2016,

  Isen emailed Matz that his “internet had crashed, so [he] couldn’t

                                        44
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 45 of 156 PageID #: 7234



  see the 10k bid.”          (GX 424.)       The body of the email included a

  chat    between    Robert    Cordes,31      Terama’s     president,    and    “Vince

  Tendall,” and discussed a “$1.80 limit.”                (GX 424; Tr. 603:4-06:1;

  see also GX 422 (April 12, 2016 email wherein Terama’s vice

  president     provided      Isen    with        login   information,      originally

  provided by Vincent Pellizzari who is associated with Tendall);

  Tr. 2692:14-25 (Special Agent Minsky testifying to GX 614C-1,

  account opening information for Tendall at Velocity Trade Capital,

  noting Vincent Pellizzari as a listed trader).)                 Although Matz did

  not know Cordes or “Vince Tendall,” he explained that Isen’s email,

  and the chat, related to a standing order that he and Isen relayed

  to their brokers.      (Tr. 604:1-06:6.)            Further, in June 2016, Matz

  sent Isen trade instructions when Isen asked to FaceTime.                         (Tr.

  446:7-11, 601:18-02:3.)            Over FaceTime, Matz watched Isen relay

  those trade instructions to an individual overseas via an online

  video platform.      (Tr. 602:5-23.)

              Both    Isen    and    Matz    tracked      ICE’s   trading    data    and

  performance to calculate their profits.                   (Tr. 438:20-40:14; GX

  419.)    On May 2, 2016, Isen sent Matz an excel spreadsheet that

  included the number of ICE shares that the Boiler Room sold to

  victim/investors, including the amount generated between March 7,

  2016 and April 29, 2016.             (GX 423; GX 423A; Tr. 441:18-44:11,


  31 Between April 7, 2016 and November 10, 2016, Isen’s phone
  registered fifteen contacts with Cordes’s phone. (GX 881.)
                                             45
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 46 of 156 PageID #: 7235



  2712:19-13:17.)      A large portion of the proceeds from the sale of

  ICE shares from Eternal, Galaxy, Terama, and Tendall accounts were

  transferred to Isen and/or the Boiler Room.            (Tr. 2495:25-2504:4,

  2690:15-2706:6; GX 521C-4; GX 614C-2; GX 504C-2.)           For example, in

  March 2016, Galaxy’s and Eternal’s brokerage accounts reflected

  income generated by trading shares of ICE.              (GX 646C-1 at 249

  through 251; GX 633C-1 at 296 through 298.)             On March 15, 2016:

  (1) Matz sent Isen an invoice for $76,500 from the Boiler Room to

  MarketByte, for 425 hours of purported “Consulting” at $180 an

  hour (GX 950 at 1-2); (2) Isen sent Matz an invoice for $126,000

  from   Joseph    Matz   to   MarketByte    for   700   hours   of   purported

  “Consulting Services” at $180 an hour (GX 417; GX 417A); and

  (3) Sui transferred $111,000 from Galaxy’s brokerage account and

  $160,000 from Eternal’s brokerage account to his account at the

  Royal Bank of Canada (GX 415; GX 415A; GX 646C-1 at 250; GX 633C-

  1 at 297; Tr. 2495:13-98:7).       On March 16, 2016, MarketByte’s bank

  account received two wire transfers from Sui’s Royal Bank of Canada

  account for: (1) $114,980, with the note “Invoice No. 293, Eternal

  Viceroy”; and (2) $109,980, with the note “Invoice No. 292, Galaxy

  Dragon.”     (GX 521C-4 at 116-17.)        On March 17, 2016, MarketByte

  wired $76,500 to the Boiler Room and $126,000 to Joseph Matz.             (GX

  521C-4 at 118-19; -
                    see
                      --
                         GX 830-6.)          Similarly, between March 31,

  2016 and June 20, 2016, Tendall transferred the proceeds generated

  from trading shares of ICE to a Terama account at a Cayman Islands

                                        46
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 47 of 156 PageID #: 7236



  bank.    (GX 504C-2.)     On June 14, 2016, the Boiler Room sent Isen

  an invoice for $67,500 for 225 hours of purported “Consulting” at

  $300 an hour.      (GX 950 at 29-30.)       On June 14, 2016, MarketByte

  received a $237,000 wire transfer from Terama’s Cayman Island bank

  account and, in turn, wired $67,500 to the Boiler Room.            (GX 521C-

  4 at 163-64.)

              Throughout     the   ICE    scheme,   Matz    sent   Isen    many

  additional invoices for “consulting services” on behalf of the

  Boiler Room or other aliases.32         (See generally GX 950; GX 950A.)

  While all of the invoices were for purported “consulting” services,

  Matz did not provide consulting services; rather, Matz sent reverse

  engineered invoices for an amount equal to half of the proceeds

  generated from the sale of ICE shares based on Matz’s trade

  instructions.     (Tr. 632:2-37:4.)

              In mid-June 2016, the investors in India sought to change

  the profit sharing split from a 50-50 split to a 40-60 split.            (Tr.

  613:15-18, 616:9-17; GX 428.)          Matz was not “going to have it”

  (Tr. 616:12), and Isen proposed solution:

              E - I’m so sick of this shit. I want this
              finalized and over with. . . .
                                    ***
              Last week you beat the boys up pretty good. I
              really thought the project would come to an
              end. They were really adamant about 40/60- but
              I pounded them on 45/55 and told them if they

  32 Matz used names such as Joseph Matz, Herman Matz, Big Little
  Consulting, a corporation Matz operated under his brother’s name,
  in addition to other companies owned by Hardy. (Tr. 635:10-37:4.)
                                         47
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 48 of 156 PageID #: 7237



              put all the nonsense and whining behind them,
              this project could really move forward. I kept
              telling them it was impossible to quantify all
              this intangible shit, and they kept coming
              back with they are short $700k- fuzzy math.
                                    ***
              The way it works- I work something out with
              our boy [Cassina], and he really does have to
              talk to people in India -- . . . . Then he
              explains what he wants to do and gets the go
              ahead. . . .

              They agreed to everything you asked for, 45/55
              from here, 50/50 last week, 50/50 over 2.50.

              . . . Based on the numbers, the amount I paid
              last week was supposed to be reduced another
              $70k to get to the agreed upon 25%. Your
              proposal was forfeit the week of the 30th,
              which was a short week with Memorial day,
              50/50 for last week, 45/55 moving forward. .
              . .

              I’ve ground them down to a rebate of $50k, and
              I’m asking you on a personal basis to consider
              this . . .
                                    ***
              . . . There’s no worry about this outcome,
              because they realize you are holding all the
              cards, and they want you happy . . .

              Except for this side bickering, this has been
              really smooth. You don’t need to do any filing
              or paperwork for transfers -- nothing but work
              and generate invoices weekly. They have been
              very good about moving the capital . . .

              They are grinding me as well to make some
              concessions, . . . . I got zero when everyone
              else got paid last time.
                                   ***
              Luv ya man,
              Larry Isen




                                        48
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 49 of 156 PageID #: 7238



  (GX 42833.)    Matz responded:

              I don’t have time to deal with this every week.
              . . . It was a Klean [sic] slate and it took
              me a lot to not walk away as a favor to you.
              I have plenty of other work and will terminate
              this project w a 2 week notice if Full Amount
              is not received and it will end badly. . . .
              They can go find someone else who can raise
              $3millilon a month but you and I know it
              doesn’t Exist!!! . . . . I have others begging
              me w a much better ratio I am getting right
              now and there will Be Zero Issues. . . .

  (GX 428.)       Matz agreed to deduct $50,000 (Tr. 622:5-12) and

  subsequent payments to the Boiler Room followed the percentages

  outlined in the email (Tr. 2716:16-21).

              At some point after June 2016, Matz stopped pushing ICE.

  (Tr. 623:10-12.)      In September 2016, Isen and Cassina met Matz at

  the Boiler Room’s offices to reengage Matz’s services.                   (Tr.

  622:23-23:23; GX 455; GX 925)              Isen continued to track ICE’s

  progress and emailed Cassina a spreadsheet reflecting that they

  generated $7,809,256.70 by selling shares of ICE between March 7,

  2016 and September 16, 2016.        (GX 439; GX 439A.)      The spreadsheet

  also calculated the profits and amount due to the Boiler Room,

  Galaxy, Eternal, and other associated accounts.           (GX 439; GX 439A;

  Tr. 2719:2-22:7.)      By March 2017, Matz stopped pushing ICE after

  learning that ICE reclaimed 15 to 20 million shares after reports




  33 Special Agent Minsky testified that this email did not appear
  in the search warrant production for Isen’s emails. (Tr. 2716:25-
  17:23.)
                                        49
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 50 of 156 PageID #: 7239



  that the Alexa rankings were fabricated.         (Tr. 149:21-50:1, 430:2-

  16, 625:3-27:15, 1071:25-74:3.)

        J.     The Trading Data34

               In   addition    to    her    testimony     regarding     market

  manipulation (e.g., supra, Note 6), Ms. Oremland testified that

  Chartier and Isen were registered brokers with FINRA.                Chartier

  held Series 7, 63, 24, and 31 licenses and Isen held Series 7, 63,

  and 24 licenses.     (Tr. 2197:11-2201:19; GX 910; GX 912.)          However,

  Isen was barred from the industry in the 1990s for securities

  fraud.     (Tr. 2201:20-02:2; GX 912.)

               She also reviewed phone records and trading data for

  CESX, HECC, ICE, and NWMH and prepared many summary charts.35            (Tr.




  34The Court discusses the charts and testimony necessary to resolve
  the pending motions.         Ms. Oremland also prepared charts
  summarizing the phone and trading data for CESX and NWMH. (GX 801
  through 805; GX 807 through 810; GX 822-1 through 3, 5, 6, & 8; GX
  823-6 & 7; GX 825-1; GX 826; GX 818 & 819 (additional HECC charts).)
  The Government also called Christopher Petrellese, a forensic
  accountant for the FBI, who prepared charts and spreadsheets based
  on his review of various bank records and brokerage accounts. (Tr.
  2567-2689; GX 834 to 836 & 836-1; GX 837 through 847; GX 853
  through 855; GX 830-1 through -6; GX 888-1 & 2; GX 861, 867-1 & 2,
  869 through 871; GX 868-1 & 2.)

  35 The trading data included blue sheet data, excel spreadsheets
  and documents from brokerage firms, and Bloomberg data.       (Tr.
  2204:11-05:5; GX 901 through 906). Blue sheet data, available to
  regulators, contains “trading data for a stock for a set time”
  with “detailed information about the trades such as which customer
  accounts were trading,” and trade date, price, time, and volume.
  (Tr. 2205:6-21.) For international trades, the data shows only
  the brokerage firms that sold shares and does not include customer
  information.   (Tr. 2205:22-06:10.)   Bloomberg data is a widely
                                        50
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 51 of 156 PageID #: 7240



  2203:18-2456:23.)        As for HECC, two charts summarized the trading

  data from (1) July 1, 2014 through April 29, 2016, reflecting that

  HECC traded at over $5 per share in August 2014 (GX 824-2; Tr.

  2237:23-38:7);      and    (2) October         29, 2015     to     April 15, 2016,

  reflecting a rise in price and volume around November 2015 and a

  decrease to $0 by April 2016 (GX 815; Tr. 2238:8-16). Other charts

  analyzed HECC phone records and trading data to compare Isen’s and

  Watts’s    sales    of   HECC   shares    with     the    Boiler    Room’s     and/or

  victim/investors’ purchases of HECC shares. As for Isen, one chart

  illustrated that he profited $12,425 from the sale of HECC shares

  through the following pattern:            first, Isen and the Boiler Room

  exchanged calls; second, Isen called a brokerage firm; third, a

  Boiler Room account or a victim/investor purchased a certain number

  of HECC shares; and fourth, MarketByte, Isen’s company, sold shares

  of HECC close in price, time, and volume to the Boiler Room’s or

  a victim/investor’s purchase of HECC shares.                       (GX 824-1; Tr.

  2238:17-41:21.)      As for Watts, charts illustrated the same pattern

  and reflected that Watts sold shares of HECC close in price, time,

  and volume to the Boiler Room’s or victim/investors’ purchase of

  HECC.     (Tr. 2243:13-49:5, 2436:15-37:19; GX 811; GX 812; GX 814;

  GX 813-1 through 6.) Another chart listed the amount that Gleckman

  profited     from   selling     shares        of   HECC   on     August   6,     2015



  used “subscription service,” which contains “historical trading
  information,” such as price and volume data. (Tr. 2206:11-16.)
                                           51
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 52 of 156 PageID #: 7241



  ($61,130.43); August 24, 2015 ($65,583.46); August 26 through

  September 4, 2015 ($81,212.06); September 21 through 28, 2015

  ($75,616.88);      and   September     30     through   October      12,   2015

  ($69,484.00).     (GX 817; Tr. 2249:9-14.)

              As for ICE, Ms. Oremland prepared a chart summarizing

  the trading data from January 5, 2016 to December 30, 2016.                (GX

  823-5.)     This chart reflected a rise in ICE’s stock price and

  volume in March 2016 from $0.50 to $1.50 a share.              (GX 823-5; GX

  825-3; Tr. 2250:6-51:11.)       Other charts reviewed ICE trading data

  between March 7, 2016 and March 15, 2016 and in April 2016, and

  compared     victim/investors’     accounts      against    select    accounts

  trading shares of ICE, including Eternal, Galaxy, Terama, Tendall,

  and Herman Matz accounts.          (GX 827; GX 823-3.)         These charts

  demonstrated that the selected accounts sold shares of ICE around

  the same price, time, and volume as the victim/investors purchased

  shares of ICE.     (E.g., Tr. 2253:1-55:5; GX 823-2; GX 823-4.)

        K.    Matz’s Background

              Matz also testified to his extensive criminal history,

  including that he pled guilty to:           a 2001 arrest for driving under

  the influence; a 2002 charge for resisting arrest; a 2005 charge

  for assault; a 2008 charge for conspiracy to commit a felony; a

  2010 criminal contempt charge; and, a 2010 charge for possession

  of cocaine.      (Tr. 639:10-40:7, 684:23-87:9.)           He also testified

  that he participated in insurance fraud and that he no longer

                                        52
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 53 of 156 PageID #: 7242



  carried an unregistered handgun because he “had a temper.”                     (Tr.

  644:1-18, 657:21-59:18, 661:2-62:17, 952:3-10.)                    Matz further

  testified that he: sold both marijuana and pain killers and was

  previously addicted to pain killers (Tr. 640:8-42:13); engaged in

  illegal gambling and the collection of illegal gambling debts (Tr.

  642:17-43:4, 665:23-75:20, 950:2-52:2); operated a business with

  Hardy that promoted prostitution and did not report those profits

  to   the   IRS   (Tr.   643:5-25,     687:10-92:9);      received       a   general

  discharge from the Air Force because, among other reasons, he gave

  someone a “good beating” (Tr. 676:8-77:1); and moved property to

  a trust in his father’s name (Tr. 726:7-27:7).

        L.     The Defense

               Neither Chartier nor Isen testified at trial.                  However,

  they elicited testimony that they served as legitimate investor

  relations professionals and consultants.               Chartier recalled Lee

  and Matz as defense witnesses and sought testimony to suggest that

  Lee and Matz participated in the CESX and NWMH schemes without

  Chartier’s    knowledge.      Chartier      also    elicited     testimony     that

  Biston and Teelon were shrewd businessmen and that Chartier was

  not the driving force behind the decision to take CESX and NWMH

  public.

               Isen   established      that    he    recommended    and       enlisted

  attorneys to review various agreements, presentations, and/or

  disclaimers,     none   of   which    Matz    believed    to     contain      false

                                         53
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 54 of 156 PageID #: 7243



  information.     (See, e.g., Isen B; Isen D & D1; Isen I; Tr. 962:25-

  65:23, 969:22-24, 976:22-77:9, 979:5-86:19.)           He further elicited

  testimony that Isen and Watts believed that HECC was a sound

  investment because HECC secured financing, the price of oil would

  rebound, and a project in Africa and seismic readings “looked

  good.”    (Tr. 418:3-14; see Tr. 1067:13-71:7; see also Isen P; Isen

  Q.)   He also argued that it is common to engage investor relation

  firms to generate market interest and drew testimony that over-

  the-counter investments are inherently risky and that outside

  influences caused HECC’s and ICE’s decline, including “shorting,”

  the price of oil, and a loss of capital.

              Isen called Dr. Ronald Filante to testify as a defense

  expert in securities trading and the economics of companies that

  trade in the marketplace.           (Tr. 3104:12-91:18.)         Similar to

  Ms. Oremland’s     testimony,     Dr. Filante    explained    that   matched

  trading refers to “a situation in which the buyer and seller

  coordinate their activities,” and is possible if an individual

  “knew who was going to be on the other side of a trade.”                 (Tr.

  3169:1-70:20.)     However, Dr. Filante opined that “the opportunity”

  to manipulate a stock by way of matched trading in today’s market

  is “much reduced” because all trades are facilitated through

  “market makers,” and therefore, traded shares are “mixed with all

  the other orders and who ends up on the other side of the trade is

  unpredictable.”     (Tr. 3165:3-70:6.)      Dr. Filante reviewed the data

                                        54
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 55 of 156 PageID #: 7244



  and   opined   that   “other”   market     participants   rendered   matched

  trading “impossible” and that there was no manipulation in HECC or

  ICE stock.     (Tr. 3170:15-71:2, 3191:15-18.)

                                   DISCUSSION

  I.    Legal Standards

        A.     Rule 29 Motion for a Judgment of Acquittal

               Pursuant to Federal Rule of Criminal Procedure Rule

  29(a), a district court shall enter a judgment of acquittal as to

  “any offense for which the evidence is insufficient to sustain a

  conviction.”      Rule 29(c) permits a defendant to “move for a

  judgment of acquittal, or renew such a motion, within 14 days after

  a guilty verdict or after the court discharges the jury, whichever

  is later.”     “Under Rule 29, the standard is whether, after viewing

  the evidence in the light most favorable to the prosecution, any

  rational trier of fact could have found the essential elements of

  the crime beyond a reasonable doubt.”           United States v. Kenner,

  No. 13-CR-0607, 2019 WL 6498699, at *3 (E.D.N.Y. Dec. 3, 2019)

  (“Kenner I”) (emphasis in original; internal quotation marks and

  citations omitted).        “[V]iewing the evidence in the light most

  favorable to the government means drawing all inferences in the

  government’s favor and deferring to the jury’s assessments of the

  witnesses’     credibility.”      Id.    (internal   quotation    marks   and

  citation omitted).       Further, “when evaluating the evidence under

  this standard, ‘courts must be careful to avoid usurping the role

                                        55
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 56 of 156 PageID #: 7245



  of the jury when confronted with a motion for acquittal.’”                Id.

  (quoting United States v. Jackson, 335 F.3d 170, 180 (2d Cir.

  2003), and collecting cases).

        B.    Rule 33 Motion for a New Trial

              Federal Rule of Criminal Procedure 33(a) states, in

  relevant part, that “[u]pon the defendant’s motion, the court may

  vacate any judgment and grant a new trial if the interest of

  justice so requires.”          “Because motions for a new trial are

  disfavored in this Circuit the standard for granting such a motion

  is strict.”     United States v. Gambino, 59 F.3d 353, 364 (2d Cir.

  1995).     A court may, in its discretion, grant a Rule 33 motion

  only in “extraordinary circumstances,” United States v. McCourty,

  562 F.3d 458, 475 (2d Cir. 2009) (quotation marks and citation

  omitted), and only if there exists “a real concern that an innocent

  person may have been convicted,”           United States v. Parkes, 497

  F.3d 220, 232 (2d Cir. 2007) (quoting United States v. Ferguson,

  246 F.3d 129, 134 (2d Cir. 2001)).         “The ultimate test” is whether

  “letting a guilty verdict stand would be a manifest injustice.”

  Ferguson, 246 F.3d at 134.       When deciding such a motion, the Court

  “must examine the entire case, take into account all facts and

  circumstances, and make an objective evaluation.”            Id.




                                        56
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 57 of 156 PageID #: 7246



  II.   Analysis

        A.     Chartier’s Motion

               Chartier moves for a judgment of acquittal or a new

  trial, pursuant to Rules 29 and 33, arguing that (1) the Government

  denied him the right to present a defense when it intimidated

  Ms. Cataneo into invoking the Fifth Amendment privilege against

  self-incrimination, and the Court erred when it “refused to grant

  immunity”;        (2) the     Government        violated        its       Brady/Giglio

  obligations; (3) the Government improperly cross-examined Lee; and

  (4) the evidence was insufficient to establish his mens rea.

  Chartier    also    moves     to   dismiss    Count     16    of    the   Superseding

  Indictment -- Attempted Obstruction of an Official Proceeding in

  violation of 18 U.S.C. § 1512(c)(2) -– pursuant to (1) Federal

  Rule of Criminal Procedure 12(b)(2) for lack of jurisdiction; or,

  in the alternative, (2) Rule 29 for failure to prove a nexus

  between Chartier’s actions and an official proceeding.                      The motion

  is granted insofar as Chartier is entitled to a judgment of

  acquittal on Count 16.         The motion is otherwise denied.

               1.     The Sixth Amendment Due Process Right to Present a
                      Defense and Compelled Immunity

               Chartier argues that a judgment of acquittal or a new

  trial is warranted because the Government violated his Sixth

  Amendment     right      to   present    a    defense        when   it     intimidated

  Ms. Cataneo,       who   allegedly      would   have     offered         material   and


                                           57
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 58 of 156 PageID #: 7247



  exculpatory     testimony,        into   invoking     the    Fifth    Amendment

  privilege.    (Chartier Br. at 2-32.)         He also argues that the Court

  should have granted Ms. Cataneo immunity.              (Id. at 34-36.)       The

  Government    responds     that    Ms. Cataneo    would     not   have   offered

  “material and exculpatory” testimony, “no unfairness resulted,”

  and it was not inappropriate for the Court to grant immunity.

  (Gov’t Opp. at 34-42.)       Chartier’s arguments are without merit.36

                    a.     The Government Did Not Violate Chartier’s
                           Sixth Amendment Right to Present a Defense

               According to Chartier, notwithstanding knowledge that

  Ms. Cataneo was a “significant and important” player (Chartier Br.

  at 3-11), the Government intimidated Ms. Cataneo into invoking the

  Fifth Amendment privilege because:            (1) on March 4, 2020, shortly

  after he confirmed his intent to call Ms. Cataneo as a defense

  witness, an FBI agent contacted her “for the first time” (id. at

  17); and (2) on March 9, 2020, an Assistant United States Attorney

  (“AUSA”)     prosecuting     this    case     spoke   to    Michael      Bachner,




  36 Chartier has not requested a ruling on whether Ms. Cataneo
  properly invoked the Fifth Amendment. The Court declines to do so
  at this juncture. To the extent asserted, the Court rejects the
  argument that Ms. Cataneo improperly asserted the Fifth Amendment
  privilege because she claimed innocence.       United States v.
  Avenatti, No. 19-CR-0373, 2020 WL 418453, at *11 (S.D.N.Y. Jan.
  26, 2020) (the defense witness’s “claim of innocence does not
  undermine his assertion of his Fifth Amendment privilege.”); id.
  at *7-8 (describing the circumstances in which a witness claiming
  innocence may assert a Fifth Amendment privilege). Accordingly,
  the Court’s inquiry is limited to whether the Government violated
  Chartier’s right to present a defense.
                                           58
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 59 of 156 PageID #: 7248



  Ms. Cataneo’s counsel, and stated there was “some testimony that

  puts [Ms. Cataneo] in positions” and she “should be advised of the

  nature of that testimony” (id. at 18 (citing Tr. 3079)).

               “The Sixth Amendment guarantees criminal defendants the

  right   to   present   a   defense,   which   includes   a   right   to   call

  witnesses.”      Rigas v. United States, No. 02-CR-1236, 2020 WL

  2521530, at *22 (S.D.N.Y. May 15, 2020) (citing United States v.

  Williams, 205 F.3d 23, 29 (2d Cir. 2000)), aff’d, 848 F. App’x 464

  (2d Cir. 2021).      However, “judicial or prosecutorial intimidation

  that dissuades a potential defense witness from testifying for the

  defense can, under certain circumstances, violate the defendant’s

  right to present a defense.”           Williams, 205 F.3d at 29.          “To

  demonstrate a due process violation based on the government’s

  intimidation of witnesses, the defendant must show three elements:

  (1) ‘that he was deprived of material and exculpatory evidence

  that could not be reasonably obtained by other means,’ (2) ‘bad

  faith on the part of the government,’ and (3) that ‘the absence of

  fundamental fairness infected the trial.’”               United States v.

  Lebedev, 932 F.3d 40, 55 (2d Cir. 2019) (quoting id.).

               Chartier’s due process claim fails because he has not

  established that Ms. Cataneo “was unable to testify because of

  government ‘intimidation,’ thus depriving him of material and

  exculpatory evidence.”       Id.    Indeed, Chartier’s speculation that

  Ms. Cataneo was intimidated into invoking her Fifth Amendment

                                        59
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 60 of 156 PageID #: 7249



  privilege is contradicted by the record. Throughout trial, defense

  counsel advised the Court that he was in communication with

  Ms. Cataneo regarding potential testimony.            (See Tr. 3075:9-11;

  see also Tr. 49:21-53:5, 1187:9-19, 1944:9-13.)              The Government

  never identified Ms. Cataneo as a prosecution witness and, on March

  3, 2020, ten days into the Government’s case-in-chief, Chartier

  confirmed Ms. Cataneo as a defense witness. (Tr. 2087:5-17.)              The

  Government objected, raising concerns regarding the attorney-

  client privilege (e.g., Tr. 2527:18-28:15).            Shortly thereafter,

  an   FBI   agent   briefly   contacted     Ms.   Cataneo   regarding    “this

  particular matter” (Tr. 3075:11-19), and she engaged Mr. Bachner.

  On March 6, 2020, the Court directed defense counsel to “get in

  touch and make sure Ms. Cataneo is here and then the Court will

  [ ] advise her if she wants an attorney, to represent herself[.]”37

  (Tr. 2844:14-24.)

              On March 10, 2020, outside the presence of the jury, the

  defense alleged that the Government intimidated Ms. Cataneo and

  the Court heard argument and offers of proof from the parties.

  Mr. Bachner and Ms. Cataneo also appeared and participated in a




  37On March 5, 2020, the Court held an ex parte hearing with the
  Government. During trial, the Court denied Chartier’s request to
  release the minutes from the ex parte proceeding. (Tr. 2845:3-
  13.) Chartier renews this request. (Chartier Br. at 33-34.) The
  request is denied because the Court does not rely on the ex parte
  proceeding in reaching its conclusion that the Government did not
  interfere with the right to present a defense, discussed infra.
                                        60
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 61 of 156 PageID #: 7250



  colloquy    with    the   Court.        (Tr.   3073:5-80:14.)              Mr. Bachner

  represented that he had “extensive conversations with [defense

  counsel]    about     areas”     of   anticipated       testimony      and,    having

  reviewed the transcript, had concerns “[g]iven the nature of the

  testimony.”     (Tr. 3078:4-79:1.)            Mr. Bachner informed the Court

  that he contacted the AUSA “yesterday,” and the AUSA returned his

  call and relayed, “in a rather perfunctory way[, that] . . . there

  was some testimony that puts [Ms. Cataneo] in positions.                      We just

  thought, and the Court thought, that she should be advised of the

  nature of that testimony so you can make an evaluation as to

  whether or not your client should be asserting a privilege . . .

  and whatever you decide you essentially decide.”                   (Tr. 3079:1-8.)

  Mr. Bachner     and   Ms. Cataneo       “thought    about      it”    and,     in    his

  “professional opinion, even though . . . [Ms. Cataneo is innocent],

  [she] should be protected by the Fifth” Amendment.                     (Tr. 3079:9-

  80:8.)     Mr. Bachner clarified that the AUSA was “very matter of

  fact” and did not convey an intention to “bring charges or arrest”

  Ms. Cataneo.       (Tr. 3079:17-80:3.)

              Thus, Mr. Bachner’s representations persuade the Court

  that     Ms. Cataneo’s     decision      to    invoke    the      Fifth     Amendment

  privilege    against      self-incrimination       was    a    strategic       choice

  between    Ms. Cataneo     and    her   counsel,    and     not      the    result    of

  prosecutorial intimidation. United States v. Polanco, 510 F. App’x

  10, 12 (2d Cir. 2013) (finding the district court did not abuse

                                           61
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 62 of 156 PageID #: 7251



  its discretion in denying a Rule 33 motion based upon claims of

  prosecutorial misconduct where, among other reasons, there was “no

  indication that the government threatened the witness” and the

  witness had an “opportunity to consult with his own appointed

  counsel”).      Further, Chartier’s hyperbole regarding the AUSA’s

  “unequivocal message” –- “testify and face the possibility of

  prosecution, or invoke” the Fifth Amendment and “avoid arrest and

  possible imprisonment” (Chartier Reply at 7) –- is belied by

  Mr. Bachner’s       explicit   representation    that   the    AUSA   did   not

  articulate     an     “intention”    to    “bring    charges     or   arrest”

  Ms. Cataneo.     (Tr. 3079:17-80:3.)

              Moreover,     the    Government’s       decision    to    contact

  Ms. Cataneo mid-trial, shortly after Chartier identified her as a

  defense witness, does not constitute prosecutorial intimidation or

  bad faith.      See, e.g., United States v. Ortiz, 367 F. Supp. 2d

  536, 547 (S.D.N.Y. 2005) (finding the “timing of [the Government’s]

  subpoena [to a defense witness] does not establish that [the

  Government’s] decision to issue it was in bad faith.”); (see

  Chartier Br. at 23-32; Chartier Reply at 3-4.)                  Furthermore,

  Mr. Bachner initiated the conversation with the AUSA (Tr. 3079:1-

  2), and to the extent the AUSA’s comments can be construed as

  informing him “of the potential for criminal liability,” those

  comments serve “to ‘dispel[ ] the clouds of suspicion that the

  government agents intended to intimidate [the potential defense

                                        62
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 63 of 156 PageID #: 7252



  witness].’”       Ortiz,    367    F.   Supp.      2d   at   547    (alterations       in

  original) (quoting Williams, 205 F.3d at 32).                    Finally, “there is

  no evidence that the government’s concern about [Ms. Cataneo’s]

  potential criminal exposure,” if any, “was designed to prevent

  [Chartier] from calling witnesses in his defense.”                           Lebedev, 932

  F.3d at 55.

              Thus,    Chartier     failed      to     show    that       the    Government

  deprived him of material and exculpatory evidence in bad faith.38

  As such, the Government did not deprive Chartier of his right to

  present a defense.         United States v. Bin Laden, 116 F. Supp. 2d

  489, 495 (S.D.N.Y. 2000) (“suspicions [of bad faith], without more,

  cannot carry the day”); Ortiz, 367 F. Supp. 2d at 547.

                      b.   The Court Did Not Err By Not Sua Sponte
                           Compelling the Government to Grant Immunity

              Chartier     also     argues      that      “based     on    the     evidence

  presented     during       the    defendant’s           proffer         of     Government

  intimidation, the Court should have granted Ms. Cataneo immunity.”

  (Chartier Br. at 34.)            At the outset, this argument is a non-

  starter because “[n]o court has authority to immunize a witness.

  That responsibility . . . is peculiarly an executive one, and only

  the Attorney General or a designated officer of the Department of

  Justice has authority to grant use immunity.”                       Pillsbury Co. v.


  38Because the Court finds that Chartier cannot show bad faith, it
  is unnecessary to address the remaining factors.


                                           63
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 64 of 156 PageID #: 7253



  Conboy, 459 U.S. 248, 261 (1983); Avenatti, 2020 WL 418453, at

  *12-13 (discussing 18 U.S.C. § 6003, which authorizes a court to

  order testimony from a witness over claims of self-incrimination,

  inter alia).          Moreover, while Chartier made an offer of proof

  regarding Ms. Cataneo’s anticipated testimony, he never requested

  an    order    compelling      the    Government        to   grant   immunity     to

  Ms. Cataneo,         notwithstanding        the   Court’s    comments      and   the

  Government’s arguments regarding immunity.                   (See Tr. 3080:9-14,

  3091:18-94:9.)        Accordingly, the Court did not err by failing to

  sua sponte order the Government to grant immunity to Ms. Cataneo,

  especially where that request was never before the Court.

                The request for compelled immunity fails even if it were

  properly before the Court.            “The government is under no general

  obligation      to    grant   use    immunity      to    witnesses   the    defense

  designates as potentially helpful to its cause but who will invoke

  the Fifth Amendment if not immunized.”                  United States v. Ebbers,

  458   F.3d     110,    118    (2d    Cir.    2006).       “Nevertheless,     ‘under

  “extraordinary circumstances,” due process may require that the

  government confer use immunity on a witness for the defendant.’”

  United States v. Stewart, 907 F.3d 677, 685 (2d Cir. 2018) (quoting

  United States v. Praetorius, 622 F.2d 1054, 1064 (2d Cir. 1979)).

  To request such relief:

                First, the defendant must show that the
                government   has   used  immunity   in   a
                discriminatory way, has forced a potential

                                              64
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 65 of 156 PageID #: 7254



                  witness to invoke the Fifth Amendment through
                  overreaching, or has deliberately denied
                  immunity for the purpose of withholding
                  exculpatory evidence and gaining tactical
                  advantage through such manipulation. . . .
                  Second, the defendant must show that the
                  evidence to be given by an immunized witness
                  will   be  material,   exculpatory  and   not
                  cumulative and is not obtainable from any
                  other source.

  Id. (alterations in original) (quoting Ebbers, 458 F.3d at 119).

                  Chartier’s request for an order compelling immunity

  fails for many reasons.        At a minimum, he cannot satisfy the first

  factor because “[t]he government did not offer immunity to any

  potential witness, so it could not have engaged in discriminatory

  use of immunity to gain a tactical advantage.”               United States v.

  Tavarez, 648 F. App’x 16, 19 (2d Cir. 2016) (summary order).

  Further, and for the same reasons articulated above, the timeline

  developed at trial dispels Chartier’s accusations of prosecutorial

  “overreach.”        Importantly, Mr. Bachner represented that he and

  Ms. Cataneo “came to the conclusion that the smarter route to go,

  unless the client was immunized, was to assert the privilege.”

  (Tr. 3079:9-11.)        As such, Ms. Cataneo’s decision to invoke the

  Fifth Amendment was not the result of prosecutorial “overreach.”

  Tavarez, 648 F. App’x at 19; United States v. Bello, No. 12-CR-

  0084, 2013 WL 11330643, at *1 (D. Conn. Aug. 6, 2013) (finding

  claims     of    government   overreach    and   intimidation       unsupported

  because,    among     other   reasons,    “[c]ounsel   for    the    government


                                        65
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 66 of 156 PageID #: 7255



  communicated with counsel for [the witness], not with [the witness]

  herself” and the witness “was never told that [she] would be

  prosecuted if she testified”), aff’d sub nom. United States v.

  Platt, 608 F. App’x 22 (2d Cir. 2015).

              Moreover, the Court is not persuaded that Ms. Cataneo

  would provide material and exculpatory testimony if immunized.

  Chartier proffers that Ms. Cataneo would “exonerate” Chartier and

  “directly contradict[]” Lee and Matz by denying: (1) she proposed

  that Lee should purchase free-trading CESX shares to keep Chartier

  at an “arm’s-length” from the company (Chartier Br. at 15);

  (2) knowledge that Lee backdated the re-assignment of Seller’s Rep

  responsibilities from McKnight to Lee (id. at 15-16); (3) Matz was

  at the meeting with Ms. Cataneo, Chartier, and Vassallo at Elite’s

  offices, or that they discussed a “2:1 ratio” (id. at 9); and

  (4) Chartier was at the Rothman’s Steakhouse Dinner or that she

  discussed a “one-to-one ratio” (id. at 10-11, 16).

              While this proposed testimony would be “beneficial” (Tr.

  3093:4), it does not absolve Chartier from his involvement with

  Lee and the CESX scheme, including documentary evidence linking

  Chartier    to   communications    and     meetings   with   the   CESX   board

  members, Matz, Vassallo, Lee, Elite, and the Boiler Room.                 (See,

  e.g., JC 294 (Ms. Cataneo emailing Chartier and Lee, writing “I

  used your name, Stephanie, rather than [Strategic’s] name. If you

  prefer to use the name of another entity that Jeff is not a part

                                        66
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 67 of 156 PageID #: 7256



  of, that is fine as well” (emphasis added).) Nor does it exonerate

  Chartier in any way from his involvement with Lee and the NWMH

  scheme.        Moreover,       Ms. Cataneo’s       testimony       would    not    be

  “materially      helpful”      to     prove    Chartier’s       absence    from   the

  Rothman’s Steakhouse Dinner because Chartier conceded in summation

  that he “was there[.]”          Ebbers, 458 F.3d at 122; (Tr. 3365:7-66:4;

  see    also    Tr.    3087:13-24       (defense       counsel     proffering      that

  Ms. Cataneo “would not be able to say one way or another” whether

  Chartier      attended   the     Rothman’s      Steakhouse       Dinner    (emphasis

  added)).)     At best, the proposed testimony would have contradicted

  Lee’s and Matz’s testimony and Chartier offers “no reason why

  [Ms. Cataneo’s]       testimony       would    have    been     more   credible[.]”

  United States v. Figueroa, No. 92-CR-0019, 1995 WL 354893, at *4

  (S.D.N.Y. June 13, 1995).             In any event, Ms. Cataneo’s testimony

  “would have been highly self-serving and of dubious credibility.”

  Ebbers, 458 F.3d at 121.

                The Court also concludes that Ms. Cataneo was not the

  sole source of this evidence. Chartier was free to question and/or

  recall (as he did with Lee and Matz) other individuals, including:

  (1) anyone in attendance at the August 2013 meeting regarding the

  transfer of free-trading CESX shares to Lee; (2) Terry McKnight,

  regarding     the    transfer    of    Seller’s    Rep   responsibilities;        and

  (3) Anthony Vassallo, regarding the second meeting at Elite’s

  offices and the Rothman’s Steakhouse Dinner.                  That defense counsel

                                            67
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 68 of 156 PageID #: 7257



  did not contact Vassallo due to a mistaken belief that Vassallo

  “may have signed a cooperation [agreement] with the Government”

  reflects both a strategic choice by counsel and another witness as

  an available source of evidence.           (See Chartier Br. at 25 n.7.)

              For all of these reasons, the Court denies Chartier’s

  motion for a judgment of acquittal or a new trial on the grounds

  that    (1) Government      overreach       and/or   intimidation     forced

  Ms. Cataneo to invoke the Fifth Amendment privilege; or (2) the

  Court erred in failing to sua sponte compel the Government to grant

  immunity to Ms. Cataneo.         The alternative request for an order

  directing the Government to grant immunity to Ms. Cataneo is

  likewise denied.39

              2.    There Was No Brady/Giglio Violation

              Chartier next argues that he is entitled to a judgment

  of acquittal or a new trial because the Government failed to turn

  over recordings of Lee’s prison video and phone calls (together,

  the “Prison Calls”), allegedly containing “significant impeachment

  evidence,” in time for their “effective use” at trial in violation

  of Brady v. Maryland, 373 U.S 83 (1963) and Giglio v. United


  39 At trial, Chartier’s counsel did not ask “for a full blown
  hearing” and agreed to “accept the representations of both the
  Government and [Mr. Bachner] if the Court” entertained “a brief
  factual basis about the contact the Government had both with the
  witness and” Mr. Bachner. (Tr. 3074:15-22.) The Court did just
  that and, as stated above, heard offers of proof from all parties.
  (Tr. 3074:5-96:17.)     The request for additional hearings or
  disclosures is thus denied. (See Chartier Br. at 33-34.)
                                        68
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 69 of 156 PageID #: 7258



  States, 405 U.S. 150 (1972).                   (Chartier Br. at 37-47.)        As

  explained    below,    the    Court   agrees       with   the   Government   that

  “Chartier made prominent use of these recordings at trial” and

  thus, there was no Brady/Giglio violation.                (Gov’t Opp. at 42-45.)

                    a.      Background Relevant to the Brady/Giglio Claim

              On   August      6,   2019,    the    Court    (1) granted   Watts’s

  severance motion so he could proceed to trial in October 2019; and

  (2) granted Isen’s, Chartier’s, and Lee’s adjournment requests and

  scheduled their trial to begin on January 23, 2020. (ECF No. 466.)

  As relevant here, on December 23, 2019, Defendants requested to

  adjourn trial to late February or early March 2020, due to the

  “arduous task of reviewing” the Government’s exhibits and 18 U.S.C.

  § 3500 material.       (ECF No. 627.)           The Court granted the request

  and scheduled jury selection and trial to begin on February 3,

  2020.    (ECF No. 632.)       On January 23, 2020, Defendants requested

  another two-week adjournment, noting their inability to proceed on

  February 3, 2020 because reviewing the Government’s charts and

  exhibits was “a herculean task.”           (ECF Nos. 660 & 663.)      On January

  23, 2020, the Court scheduled jury selection to begin on February

  3, 2020, and trial to begin on February 10, 2020.                (ECF No. 667.)

              According to Chartier, at that time, Lee and Chartier

  were “preparing for trial under the terms of an oral joint defense

  agreement,” with Lee’s counsel leading the review of emails and

  documents because “Lee maintained the[ir] personal and business

                                            69
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 70 of 156 PageID #: 7259



  records,” including records relevant to Matz, Vassallo, NWMH, and

  CESX.    (Chartier Br. at 40-41.)      However, on January 24, 2020, Lee

  pled    guilty   (ECF   No.   674)   and    Chartier   requested   that   the

  Government turn over the contents of Lee’s computer, including

  emails.    (see Ex. 18, ECF No. 887-19, attached to Chartier Mot.)

  On January 27, 2020, the parties appeared before the undersigned

  and discussed the production of Lee’s emails.           (Jan. 27, 2020 Hr’g

  Excerpts, Ex. 19, ECF No. 887-20, attached to Chartier Mot.)

              On January 28, 2020, the Government turned over the

  Prison Calls in a production containing:                (1) “Lee Jail Call

  Recordings”; (2) “Lee Jail Visit Recordings”; and (3) “Records for

  Tendall Capital Markets LTD[.]”            (ECF No. 685.)    Jury selection

  commenced on February 3, 2020, and trial began on February 10,

  2020.     The Government called Lee to testify on February 26, 2020

  and Chartier cross-examined Lee on February 26            and 27, 2020, but

  did not ask her about the Prison Calls.                (Tr. 1789:3-1813:21,

  1819:8-1995:15.)        On March 3, 2020, Chartier advised the Court

  that he intended to recall Lee as a defense witness. (Tr. 2086:22;

  Chartier Br. at 43.)       Although the Court queried why the defense

  did not ask questions during cross-examination (Tr. 2298:7-8), the

  Court granted the request on March 5, 2020 (Tr. 2710:7-11, 2778:9-

  24), over the Government’s objections (e.g., ECF No. 765).

              By letter dated March 8, 2020, Chartier disclosed the

  “affirmative evidence” he intended to introduce: four “video clips

                                        70
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 71 of 156 PageID #: 7260



  of Stephanie Lee’s 2017 [jail] meetings with her father,” i.e.,

  portions of the Prison Calls.        (ECF No. 784, at 2, 4-5.)        He also

  requested     metadata   evidence    unrelated    to   the   Prison     Calls,

  pursuant to Brady/Giglio. (Id. at 1-4.) On March 9, 2020, outside

  the presence of the jury, Chartier reiterated his request to

  introduce     portions   of   the   Prison   Calls,    arguing   that   Lee’s

  “demeanor and manner in which [she delivers statements has] a ring

  of tremendous accuracy and veracity and this jury has the right to

  see Ms. Lee and the manner in which she presents this information.”

  (Tr. 2849:17-23, 2848:4-52:8.)          The Government objected to the

  Prison Calls as hearsay and noted that they were available during

  cross-examination.        (Tr. 2914:20-15:4, 2917:24-18:12, 2852:19-

  53:21.)     Chartier admitted that he “had the tape” but there was

  “no necessity for [him] to look into whether or not there was

  evidence favorable to” Chartier due to the “joint defense effort”

  with Lee.40    (Tr. 2915:17-16:1.)

              The Court watched the selected Prison Calls, which were

  video recordings of conversations between Lee and her father while




  40During the January 27, 2020 conference, the Government informed
  the Court that Lee’s counsel “represented it was not a joint
  defense agreement.”   (Jan. 27, 2020 Hr’g Excerpts at 18:9-11.)
  Whether Lee and Chartier agreed to a joint defense agreement is
  not relevant to this motion.


                                        71
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 72 of 156 PageID #: 7261



  Lee was incarcerated after her arrest.41           (Tr. 2859:6-18; see JC

  370; JC 373.) In the Prison Calls, Lee clearly stated, inter alia:

              [Chartier] doesn’t even know how to explain
              anything . . . he can explain the companies
              left right and back and forwards . . . but
              what’s going on right now, the trading and
              stuff like that, [Chartier] doesn’t know
              anything about that kind of shit. . . . [T]his
              is what makes us partners: I do trading, he
              does that. . . . He won’t even know what to
              [ ] say. . . . They’re going to ask him about
              monies being transferred . . . and he’s going
              to be like “I don’t even [ ] know”

  (JC 370.)    She also stated:

              I hired this firm to do what they needed to
              do, to be an IR firm and get the story out, he
              said he had a database of 7,000 people that .
              . . always buys penny stocks . . . . [I]t was
              just like every other firm . . . but he showed
              results.   Did I ask him how he got those
              results all the time? No I probably should
              have . . . . I didn’t know they were barred
              from the business . . . .

  (JC 373.)

              On March 9, 2020, Lee appeared as a defense witness, and

  Chartier played the selected Prison Calls.             (Tr. 2917:22-18:14,

  2974:10-75:3 (playing JC 370 and JC 373).)

                    b.    Brady/Giglio Legal Standard

              In Brady, “the Supreme Court held that the government

  has a constitutional duty to timely disclose material, exculpatory




  41During Chartier’s oral application, he played two of the selected
  Prison Calls (JC 370 and JC 373), as compared to the four selected
  clips he proposed in his March 8 Letter.
                                        72
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 73 of 156 PageID #: 7262



  evidence to criminal defendants.”          United States v. Tang Yuk, 885

  F.3d 57, 86 (2d Cir. 2018).         “The Court extended that production

  duty in Giglio, 405 U.S. at 154 . . . to cover evidence that could

  be used to impeach a government witness.”           Id.   To prove a Brady

  or Giglio violation “and obtain a new trial, [the defendant] must

  show: ‘(1) the Government, either willfully or inadvertently,

  suppressed evidence; (2) the evidence at issue is favorable to the

  defendant; and (3) the failure to disclose this evidence resulted

  in prejudice.’”     United States v. Thomas, 981 F. Supp. 2d 229, 238

  (S.D.N.Y. 2013) (quoting United States v. Coppa, 267 F.3d 132, 140

  (2d Cir. 2001)).       “The Government’s duty of disclosure, and the

  timing thereof, is assessed retrospectively, by reference to the

  likely effect that the suppression of particular evidence had on

  the outcome of the trial.”       United States v. Douglas, 415 F. Supp.

  2d 329, 336 (S.D.N.Y. 2006) (citations omitted), aff’d, 525 F.3d

  225 (2d Cir. 2008).      However, “[t]he law requires only that Brady

  material be disclosed in time for its effective use at trial.”

  Id. at 337 (citing Coppa, 267 F.3d at 142).

                    c.    Brady/Giglio Analysis

              As recited in detail above, the Government turned over

  the Prison Calls 4 days after Lee pled guilty; 6 days before jury

  selection; 13 days before trial; 29 days before the Government

  called Lee as a witness; and 41 days before Chartier recalled Lee

  as a defense witness.         Against this backdrop, there can be no

                                        73
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 74 of 156 PageID #: 7263



  dispute that the Government produced the Prison Calls prior to

  trial,42 and Chartier’s argument that “the video recording was

  ‘not’ available for cross-examination of” Lee is simply without

  merit.      (Compare    Chartier    Br.    at    45    with    Tr.    2915:17-22.)

  Chartier’s     Brady/Giglio    argument        thus    turns    on    whether    the

  Government provided him with the Prison Calls in time for their

  effective use at trial.        Douglas, 415 F. Supp. 2d at 337-41.                As

  discussed below, the Court finds that they were.

               First, Chartier argues that “[w]ere the evidence timely

  presented    to   the   defendant    before      Ms.    Lee    cooperated,       more

  effective use could have been made of the material.”                       (Chartier

  Br. at 44 (emphases added).)           “More effective use” is not the

  relevant inquiry.       Rather, “the constitution requires only that

  the government disclose such evidence ‘in time for its effective

  use at trial,’ . . . and effective use can be made even when

  evidence is disclosed for the first time during trial.”                      United

  States v. Singletary, 685 F. App’x 33, 34 (2d Cir. 2017) (emphasis

  added) (summary order) (citations omitted).

               Second, as is readily apparent from the record, the

  Prison    Calls   “were   disclosed       in    time   for     them   to    be   used


  42To the extent argued, the Court rejects the argument that the
  Government buried the Prison Calls “within a production of a
  voluminous, undifferentiated open case file[.]”    Tang Yuk, 885
  F.3d at 86 (recognizing that some courts “reasonably suggest[]”
  that burying exculpatory material “might violate the government’s
  obligations”); (see Gov’t Jan. 28, 2020 Ltr., ECF No. 685.)
                                        74
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 75 of 156 PageID #: 7264



  effectively at trial: the proof of the pudding is that they were

  in fact used!”     Douglas, 415 F. Supp. 2d at 339.       Chartier reviewed

  the Prison Calls and received permission to play the portions that

  he selected during his direct case and again in summation.                 As

  such, there was “no ‘suppression’ of these documents within the

  meaning of Brady” or Giglio.           Id. at 339-40 (citations omitted);

  United States v. Ulbricht, No. 14-CR-0068, 2015 WL 13893992, at *6

  (S.D.N.Y. Apr. 27, 2015) (no Brady violation where “the defense

  displayed great familiarity with the [Brady] Materials and used

  them repeatedly during cross examination” (citation omitted)),

  aff’d, 858 F.3d 71 (2d Cir. 2017); United States v. Rittweger, 524

  F.3d 171, 182-83 (2d Cir. 2008) (same).

              Third, the Court rejects the argument that Chartier was

  unable to effectively use the Prison Calls because the “belated

  production” foreclosed his chance to interview Lee’s “associates

  to learn information about Ms. Lee and her relationship” with

  Chartier.      (Chartier    Br.   at    44.)   Notably,    Chartier   “never

  requested a continuance based on the late disclosure of [ ]Brady

  material,” although he requested additional time to “flush [] out”

  Brady/Giglio issues related to email metadata.            Ulbricht, 2015 WL

  13893992, at *6 (citing United States v. Menghi, 641 F.2d 72, 75

  (2d Cir. 1981) for the proposition that “no Brady violation where,

  inter alia, defense counsel made no motion for a continuance to

  allow further investigation”); Douglas, 415 F. Supp. 2d at 340 (no

                                         75
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 76 of 156 PageID #: 7265



  Brady    violation,      noting   “defense       counsel    did     not    seek     an

  adjournment of the proceedings so counsel or an investigator could

  try to speak with [the witnesses] prior to trial”); (see Tr.

  3010:2-9.)      Fourth, the defense’s decision to focus on other

  evidence, or to “with[o]ld two additional excerpts or ‘clips’ from

  the” Prison Calls due to the “pressures of the moment,” reflect

  strategic choices by counsel, and not a Brady/Giglio violation.

  (See Chartier Reply at 15-16; Tr. 2918:18-21.)

               Fifth,   Chartier’s    argument        that   he     was     unable    to

  “effectively use” the Prison Calls because he did not create

  transcripts during closings “to assist the jury in determining the

  importance of the tapes’ contents” is untenable.                  (Chartier Reply

  at 15-16; Chartier Br. at 45.)          The Court cannot think of a more

  effective use of the Prison Calls than playing them to the jury in

  real time.       (Accord Tr. 2914:1-13 (the defense arguing that

  “[t]here’s not a stronger piece of evidence” to prove that Lee

  lied during trial); Tr. 2917:19-21.)              Moreover, the Court finds

  that transcripts, while useful, would not have changed the verdict

  given the totality of the evidence against Chartier.43

               Assuming,     arguendo,      that      the    Prison       Calls      were

  suppressed,     Chartier    fails   “to     prove    or    establish       that    the

  allegedly suppressed evidence produces a reasonable probability of




  43   Further, Chartier never requested time to prepare transcripts.
                                         76
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 77 of 156 PageID #: 7266



  a different result.”        United States v. Walsh, No. 15-CR-0091, 2017

  WL 3736747, at *4 (E.D.N.Y. Aug. 29, 2017), aff’d, 774 F. App’x

  706 (2d Cir. 2019). Chartier cites to Lee’s “favorable” statements

  in    the   Prison   Calls   that   “would   have   exonerated”    Chartier,

  including additional statements to her father, and to: (1) Al Reese

  and Lee’s brother, that Chartier “doesn’t know anything” and was

  “unaware of [Lee’s] trading activity”; (2) Lee’s brother, that Lee

  and Chartier were unaware that the Boiler Room used CESX and NWMH

  to defraud investors or that Vassallo and Matz were banned from

  the    “business”;    and    (3) Kevin     Cunningham,    where   Cunningham

  discussed SEC consequences for pledging shares of NWMH for Lee’s

  bail and that he held shares of NWMH in his mother’s name.

  (Chartier Reply at 17-21; Chartier Br. at 44, 46-47.)

               The Court has again reviewed the Prison Calls and finds

  that Chartier successfully put Lee’s contradictory statements and

  demeanor before the jury through the selected Prison Calls played

  at trial.     (Compare Reply Br. at 17-21 with JC 370 and JC 373.)

  It follows that “there cannot be a reasonable probability of a

  different result where the impeaching evidence was introduced at

  the trial.”     Walsh, 2017 WL 3736747, at *4.           Additionally, while

  the    Cunningham     conversation       would   have     undermined    Lee’s

  credibility, it is not exculpatory. And where the “evidence merely

  furnishes an additional basis on which to challenge a witness whose

  credibility has already been shown to be questionable or who is

                                        77
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 78 of 156 PageID #: 7267



  subject to extensive attack by reason of other evidence, the

  undisclosed evidence may be cumulative, and hence not material.”

  United States v. Avellino, 136 F.3d 249, 257 (2d Cir. 1998).

  During trial, Chartier strenuously attacked Lee’s credibility,

  eliciting evidence that Lee controlled all of their shared bank

  accounts, conducted most of the trading, and, at times, hid her

  criminal conduct from Chartier.             Thus, additional Prison Calls

  “would have been duplicative of other evidence actually introduced

  at trial, and cumulative.”          Walsh, 2017 WL 3736747, at *4.

              Finally, Chartier fails to show that he was prejudiced

  by the January 28, 2020 production of the Prison Calls.            At trial,

  he recalled Lee as a defense witness and played the selected Prison

  Calls while Lee was under oath as a defense witness, (Tr. 2973:22–

  75:2), and multiple times in summation (Tr. 3364:25-65:3, 3387:12-

  15, 3478:25-79:4).       “That the jury found [Lee] credible despite

  [Chartier’s] best efforts to impeach [her] does not constitute

  cognizable prejudice, nor do [Chartier’s] arguments suggest that

  earlier or more targeted disclosure would have changed the jury’s

  evaluation of [Lee’s] credibility.”           Tang Yuk, 885 F.3d at 87.

              Thus,    there    was    no     suppression   of   material   and

  exculpatory evidence in violation of Brady/Giglio and Chartier’s

  motion for a judgment of acquittal or a new trial on this basis is

  denied.



                                         78
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 79 of 156 PageID #: 7268



               3.    Chartier is Entitled to a Judgment of Acquittal on
                     Count 16 -- Attempting to Obstruct an Official
                     Proceeding in Violation of 18 U.S.C. § 1512(c)(2)

               Chartier     argues    that      Count    16     of    the    Superseding

  Indictment, charging him with attempted obstruction of an official

  proceeding    in     violation     of   18    U.S.C.   §    1512(c)(2)          (“Section

  1512(c)(2)”), must be dismissed pursuant to (1) Rule 12(b)(2) for

  lack or jurisdiction or, alternatively, (2) Rule 29 for failure to

  prove    a   nexus      between    Chartier’s     actions          and    an     official

  proceeding.       (Chartier Br. at 48-53; Chartier Reply at 21-23.)

  Chartier is entitled to a judgment of acquittal on Count 16.

                     a.     Background Relevant to Count 16

               Chartier was arrested on July 12, 2017 by FBI Special

  Agent John Walthers.44            After he received Miranda warnings and

  agreed in writing to waive those rights, Chartier spoke with Agent

  Walthers and stated, among other things, that he did not engage in

  wash or matched trading and that he did not know the Boiler Room

  or Matz.     (GX 958-1; GX 959-1; GX 962.)              On August 5, 2019, the

  Government filed the operative Superseding Indictment and charged

  Chartier for the first time with attempted obstruction of an

  official     proceeding,     a    federal     grand    jury    and       this   indicted




  44 Agent Walthers is an FBI field agent in California.        His
  involvement in the case against Chartier was limited to executing
  the arrest warrant. (Tr. 2151:22-52:13.)


                                           79
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 80 of 156 PageID #: 7269



  criminal case, for making false statements during his post-arrest

  interview.     (Superseding Indictment ¶¶ 108-09.)

               Agent Walthers testified at trial and introduced the

  video recording (and accompanying transcript) of the post-arrest

  interview. (Tr. 2150:17-76:25; GX 958-1; GX 959-1.) In the video,

  Chartier     spoke        with   Agent   Walthers   and,    according   to   the

  Government, “attempted to obstruct the case by making the following

  false statements,” among others:

               he had never heard of [the Boiler Room] . . .;
               he did not participate in matched trades or
               wash trades . . .; he sold NWMH shares only
               via purchase agreements . . .; he did not know
               Erik Matz. . . ; and Anthony Vassallo had never
               done any work for him . . . .

  (Gov’t Opp. at 25.)          The jury convicted Chartier on Count 16.

                       b.     Section 1512(c)(2) Is Not Limited to Tangible
                              Evidence

               Chartier first argues that Count 16 must be dismissed

  for lack of jurisdiction because Section 1512(c)(2) is limited to

  conduct “involving tangible evidence.” (Chartier Br. at 49 (citing

  United States v. Pugh, No. 15-CR-0116, 2015 WL 9450598, at *18

  (E.D.N.Y. Dec. 21, 2015) (“Pugh I”)); id. at 48-51.)                    Chartier

  urges the Court to adopt the position that “Section 1512(c)

  articulates      a        single    offense,”   with       Section   1512(c)(2)

  criminalizing “difficult to enumerate conduct that would otherwise

  slip past 1512(c)(1)’s specific proscription.” (Id. at 49 (quoting

  Pugh I, 2015 WL 9450598).)

                                            80
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 81 of 156 PageID #: 7270



               The Court disagrees and joins the growing number of

  courts in finding that “[t]he plain language of the statute makes

  clear that § 1512(c)(2) criminalizes all obstructive conduct, not

  merely acts of tampering with tangible objects.”             United States v.

  Lin, 270 F. Supp. 3d 631, 636 (E.D.N.Y. 2017); see also United

  States v. Kumar, No. 04-CR-0846, 2006 WL 6589865, at *1-4 (E.D.N.Y.

  Feb. 21, 2006) (rejecting the argument that Section 1512(c)(2)

  only    criminalizes       allegations     of   “tampering    with   physical

  evidence”).     While the Second Circuit has not yet opined on the

  issue, one district court recently surveyed the landscape and

  observed that “the most popular -- and increasingly prevalent --

  interpretation of § 1512(c)(2) [among federal courts] is that it

  is an unlimited prohibition on obstructive behavior that extends

  beyond merely tampering with tangible items.”           United States v. De

  Bruhl-Daniels, 491 F. Supp. 3d 237, 250-51 (S.D. Tex. 2020)

  (subsequent history omitted); but see United States v. Pugh, 945

  F.3d    9,   28-29   (2d    Cir.   2019)    (“Pugh   II”)    (Calabresi,   J.,

  concurring) (noting “how dangerously far 18 U.S.C. § 1512(c) now

  extends” and that “[i]t is at least arguable that this law was

  never intended to be used so broadly.”).             Absent clear guidance

  from the Second Circuit, this Court adopts the position that

  Section 1512(c)(2) is not limited to the obstruction of physical

  or tangible evidence.         Lin, 270 F. Supp. 3d at 636 (collecting



                                        81
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 82 of 156 PageID #: 7271



  cases).       Chartier’s motion to dismiss Count 16 of the Superseding

  Indictment pursuant to Rule 12(b)(2) is denied.

                        c.    There Was Insufficient Evidence Supporting the
                              Count 16 Conviction

                 In the alternative, Chartier argues that he is entitled

  to a judgment of acquittal on Count 16.                    (Chartier Br. at 51-53;

  Chartier Reply at 21-23.)            Specifically, he argues “[t]he proof in

  this case suffers from the same fatal defect at issue” in United

  States v. Aguilar, 515 U.S. 593 (1995) and in United States v.

  Schwarz, 283 F.3d 76 (2d Cir. 2002), because there was no evidence

  that    his    post-arrest        statements      would    be    used    to    “obstruct,

  influence, or impede an official proceeding.”                        (Chartier Br. at

  52.)    The Government responds that Chartier’s decision “to offer

  information related to the grand jury investigation and the pending

  criminal case, and his decision to provide false information,”

  after   indictment         and    Miranda   warnings,      “evinced       his    specific

  attempt        to     ‘obstruct,     influence       and        impede    an    official

  proceeding.’”          (Gov’t Opp. at 58-60.)         Chartier is entitled to a

  judgment of acquittal on Count 16.

                 To convict Chartier of an attempt, the Government had to

  prove     he        “had   the     intent    to     commit        the    object     crime

  and . . . engaged          in    conduct    amounting      to    a   substantial    step

  towards its commission.”            United States v. Farhane, 634 F.3d 127,

  145 (2d Cir. 2011).             Here, “the object crime was ‘corruptly . . .


                                              82
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 83 of 156 PageID #: 7272



  obstruct[ing],        influenc[ing],        or   imped[ing]   any      official

  proceeding.’”     United States v. Desposito, 704 F.3d 221, 230 (2d

  Cir. 2013) (alterations in original) (quoting Section 1512(c)(2)).

  In Desposito, a defendant challenged his conviction for attempting

  to   obstruct    an   official   proceeding      in   violation   of   Section

  1512(c)(2).     Id. at 230-33.     The Second Circuit explained:

              In construing the similar “Omnibus Clause” in
              18 U.S.C. § 1503(a), the Supreme Court has
              held that “‘a person is not sufficiently
              charged with obstructing or impeding the due
              administration of justice in a court unless it
              appears that he knew or had notice that
              justice was being administered in such court’”
              because, in the absence of such knowledge,
              that person “necessarily lacked the evil
              intent to obstruct.”       United States v.
              Aguilar, 515 U.S. 593, 599 [ ] (1995) (quoting
              Pettibone v. United States, 148 U.S. 197, 206
              [ ] (1893)). Thus, to satisfy the element of
              intent, the government must show a “nexus”
              between the defendant’s act and the judicial
              proceedings; that is, there must be “a
              relationship in time, causation, or logic”
              such that the act has “the natural and
              probable effect of interfering with the due
              administration of justice.”    Id. at 599–600
              [ ] (internal quotation marks omitted).
              Because of its similarity to § 1503(a), we
              have previously incorporated Aguilar’s “nexus
              requirement” into § 1512(c)(2).     See United
              States v. Reich, 479 F.3d 179, 185–86 (2d
              Cir.2007) (citing Aguilar, 515 U.S. at 600
              [ ]). Thus, to satisfy the first element of
              attempt in this case, the government had to
              show that [the defendant’s conduct] had the
              natural and probable effect of obstructing his
              criminal trial.

              To satisfy the second element, the government
              had to show that the defendant took a
              substantial step toward committing the crime

                                         83
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 84 of 156 PageID #: 7273



              that was “‘strongly corroborative of the
              firmness of the defendant’s criminal intent.’”
              Farhane, 634 F.3d at 146–47 (quoting United
              States v. Stallworth, 543 F.2d 1038, 1040 &
              n.5 (2d Cir.1976)). . . . A “substantial step”
              must   be    “‘something   more    than    mere
              preparation, yet may be less than the last act
              necessary before the actual commission of the
              substantive crime.’” Id. at 147 (quoting
              United States v. Manley, 632 F.2d 978, 987 (2d
              Cir.1980)).       Whether   specific    conduct
              constitutes a substantial step depends on
              “‘the particular facts of each case’ viewed in
              light of the crime charged.” Id. (internal
              quotation marks omitted) (quoting United
              States v. Ivic, 700 F.2d 51, 66 (2d
              Cir.1983)).

  Id. at 230–31 (footnote and string citations omitted).

              Against these standards, the Court concludes that the

  evidence,    when      viewed   in   the    light   most    favorable   to   the

  Government,      was    insufficient       to   sustain    a   conviction    for

  attempting to corruptly obstruct, influence, or impede an official

  proceeding in violation of Section 1512(c)(2).                 As a preliminary

  matter,    the   Government     is   correct     that     “Sections   1503   and

  1512(c)(2) are [not] one and the same,” because “[t]he language of

  Section 1512(c), . . . denotes that obstruction of justice entails

  conduct that is geared not only towards a judicial proceeding but

  of the more expansive term, ‘official proceeding.’”               United States

  v. Hutcherson, No. 05-CR-0039, 2006 WL 1875955, at *2 (W.D. Va.

  July 5, 2006) (citations omitted); (see Gov’t Opp. at 58-60.)

  Thus, it is indisputable that Chartier made false statements to

  Agent Walthers with knowledge that he was a defendant in an

                                         84
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 85 of 156 PageID #: 7274



  indicted criminal case, i.e., an official proceeding.45                  (Tr.

  3698:7-8 (the Court instructing the jury that this case “is an

  official proceeding”).)

              The     more    difficult    question,   however,   is   whether

  Chartier’s post-arrest statements “demonstrate his intent to do

  something that had the natural and probable effect of obstructing

  justice.”      United States v. Batista, No. 06-CR-0265, 2010 WL

  1193314, at *8 (E.D.N.Y. Mar. 24, 2010) (collecting cases).               The

  Court, guided by Aguilar and Schwarz, concludes that the evidence

  failed to meet this standard.             In Aguilar, a jury convicted a

  federal judge of, inter alia, endeavoring to obstruct the due

  administration of justice in violation of Section 1503 for lying

  to federal agents during a grand jury investigation.             The Supreme

  Court     adopted     and    applied     the   “nexus    requirement”     and

  unequivocally determined that “uttering false statements to an

  investigating agent –- and that seems to be all that was proved

  here -– who might or might not testify before a grand jury is

  sufficient to make out a violation of the catchall provision of

  § 1503,” which is substantially similar to the catchall provision

  found in Section 1512(c)(2).            Aguilar, 515 U.S. at 599-600; see




  45 The Court does not decide whether the Government proved
  Chartier’s knowledge of a grand jury investigation because the
  Court concludes “that there was insufficient evidence to support
  a jury finding that [Chartier] intended to engage in conduct that
  would violate” Section 1512(c)(2). Schwarz, 283 F.3d at 107.
                                          85
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 86 of 156 PageID #: 7275



  Reich, 479 F.3d at 185-86.             In Schwarz, the defendants were

  convicted of conspiracy to obstruct a grand jury investigation in

  violation    of    Section     1503   for   lying   to   state    and   federal

  prosecutors. Schwarz, 283 F.3d at 80. The Second Circuit, relying

  on Aguilar, reversed the conviction because the Government failed

  to establish that the defendant knew the allegedly false statements

  would be conveyed to a grand jury; and knowledge of a pending grand

  jury investigation “would not enable a rational trier of fact to

  conclude that respondent knew that his false statement would be

  provided to the grand jury.”           Id. at 109 (emphasis in original)

  (quoting Aguilar, 515 U.S. at 601).

              Here, like in Aguilar and Schwarz, the evidence “goes no

  further than showing that” Chartier made false statements to the

  arresting FBI agent.      Aguilar, 515 U.S. at 601.        The only evidence

  introduced at trial with respect to Count 16 was Agent Walther’s

  testimony, a recording and transcript of Chartier’s post-arrest

  interview, and the signed Miranda waiver.                In summation, the

  Government recounted the trial evidence to prove that Chartier’s

  post-arrest       statements    to    Agent   Walthers     were    false    and

  misleading.       (Tr. 3338:20-43:18, 3359:7-19.)         However, to prove

  Chartier’s intent, it is not enough that his statements were false

  and misleading.        Rather, the “proper inquiry is whether the

  defendant knew his actions would result in the obstruction of a



                                         86
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 87 of 156 PageID #: 7276



  specific judicial proceeding.”            Desposito, 704 F.3d at 231.            This

  is where the evidence fell short.

                Indeed,    even    if   Chartier’s       post-arrest       statements

  evidenced his “consciousness of guilt of all the other crimes”

  charged      (Tr.   3343:2-6),    those    statements     were     not   “strongly

  corroborative of [] a criminal purpose to obstruct, influence or

  impede an official proceeding.”               United States v. Jadue, 31 F.

  Supp. 3d 794, 799 (E.D. Va. 2014).              Moreover, after Aguilar and

  Schwarz, the Second Circuit has found “the nexus requirement

  satisfied in situations where ‘the discretionary actions of a third

  person are required to obstruct the judicial proceeding’ if it was

  ‘foreseeable to [the defendant] that the third party . . . would

  act on the [communication] in such a way as to obstruct the

  judicial proceeding.’”          Desposito, 704 F.3d at 231–32 (alterations

  in original) (quoting Reich, 479 F.3d at 185).               In summation, the

  Government     argued    that    Chartier’s     false    statements       to   Agent

  Walthers reflected “an attempt to get himself out of trouble” or

  to “minimize his own culpability in an attempt to talk his way out

  of trouble.”        (Tr. 3339:6-9, 3342:7-10.)           However, there is no

  evidence -– either direct or circumstantial -– supporting the

  inference      that   Chartier     “intended     and    believed     that”     Agent

  Walthers would use his false statements to obstruct his criminal

  trial or a grand jury investigation.             Cf. Desposito, 704 F.3d at

  223,   232    (finding    the    nexus    requirement    satisfied       where    the

                                           87
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 88 of 156 PageID #: 7277



  defendant knew “the natural and probable consequence of sending”

  a series of letters “would obstruct his criminal trial” where,

  through the letters, the defendant tried to “persuade” friends and

  family to falsify evidence that he “hoped would raise a reasonable

  doubt at trial,” demonstrating the defendant’s belief that the

  recipients “would comply”).         Chartier “may have hoped that” his

  false statements “would be provided to the grand jury, [or in the

  indicted criminal case,] and surely there was that possibility;

  but there was insufficient evidence to ‘enable a rational trier of

  fact to conclude that [Chartier] knew’ that this would happen or

  that he entertained any expectations on that score that were based

  on such knowledge.”      Schwarz, 283 F.3d at 109.

              Further, to the extent asserted, the Court rejects the

  argument that the reasonings in Aguilar and Schwarz have no

  application to convictions under Section 1512(c)(2).              As recited

  above, the Second Circuit extended Aguilar’s nexus requirement to

  Section 1512(c)(2),        which    is     “substantially     similar”     to

  Section 1503.      Reich, 479 F.3d at 185-86 (emphasis added) (citing

  Aguilar, 515 U.S. at 600) (further citations omitted).              Applying

  that standard here, as is required, compels a clear conclusion:

  where “uttering false statements to an investigating agent” when

  “that seems to be all that was proved” fails to satisfy the nexus

  requirement under the catchall provision of Section 1503, the same

  conduct    fails    to   satisfy   the     nexus   requirement    under   the

                                        88
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 89 of 156 PageID #: 7278



  substantially similar catchall provision of Section 1512(c)(2).

  See Aguilar, 515 U.S. at 599-601; cf. Reich, 479 F.3d at 186

  (affirming       Section      1512(c)(2)         conviction,     finding      the

  “relationship is much closer than those found insufficient in

  Aguilar    or   Schwarz,     where   the    defendants    merely     made   false

  statements to agents who might or might not later testify before

  a grand jury.” (emphasis added)).

               Finally, neither party addresses whether the jury could

  find beyond a reasonable doubt that Chartier’s false statements to

  Agent Walthers constituted a “substantial step” toward corruptly

  obstructing, influencing, or impeding the indicted criminal case

  and/or a grand jury investigation.           (Tr. 3695:18-99:18 (the Court

  instructing the jury regarding attempt and substantial step).)

  For the same reasons stated above, the Court concludes that

  Chartier’s false statements to Agent Walthers do not constitute a

  substantial step to effect the object crime.                 Cf. Desposito, 704

  F.3d at 233 (concluding that a rational jury could find beyond a

  reasonable      doubt   a    substantial     step    where     the   defendant’s

  “persistent     writing     and   mailing   of    letters,”    which   contained

  instructions to falsify evidence, demonstrated that he “tried to

  do everything he possibly could from jail to bring his plan to

  fruition and effect the obstruction of his trial”).

               In reaching this conclusion, the Court acknowledges that

  a defendant’s knowingly false statements to federal agents without

                                         89
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 90 of 156 PageID #: 7279



  the intent to obstruct an indicted criminal case (or a grand jury

  investigation) may violate other statutes, such as 18 U.S.C.

  § 1001(a).    Schwarz, 283 F.3d at 110; United States v. Sutherland,

  921 F.3d 421, 426 (4th Cir. 2019) (subsequent history omitted);

  United States v. Wysinger, No. 17-CR-0022, 2019 WL 2610120, at *6

  (W.D. Va. June 25, 2019) (collecting cases).             Such conduct does

  not, however, violate Section 1512(c)(2).           Sutherland, 921 F.3d at

  426; see Pugh II, 945 F.3d at 29 (Calabresi, J., concurring) (“[A]s

  judges, we should be careful, in examining obstruction of justice

  cases, to make our review searching and contextual”).

               Accordingly,    at   best,    the    Government   proved    that

  Chartier, “knowing of the existence of [the indicted criminal

  case], lied to federal investigators regarding issues pertinent to

  the” case.     Schwarz, 283 F.3d at 109.         Without more, the evidence

  was insufficient to support the jury’s conclusion that Chartier

  attempted to corruptly obstruct, influence, or impede an official

  proceeding in violation of Section 1512(c)(2).            Thus, Chartier’s

  motion for a judgment of acquittal on Count 16 is granted.

               4.   The Government Did Not Improperly Question Lee

               Chartier argues a new trial is warranted on the basis

  that the Government committed prosecutorial misconduct because the

  Prison Calls were “the single most important piece of evidence”

  and, by asking Lee whether she pled guilty, the Government inferred

  Lee’s “statements to her father were false,” and “indirectly”

                                        90
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 91 of 156 PageID #: 7280



  implied that Chartier’s “claim of innocence was similarly false.”

  (Chartier Br. at 58-61.)           He also argues that the “curative

  instructions were inconsequential[.]” (Id. at 61) For the reasons

  that follow, these arguments fail.

                     a.   Background Relevant to Lee’s Testimony

              After Chartier recalled Lee as a defense witness and

  played the Prison Calls, the Government cross-examined Lee:

              Gov’t:         And that’s your dad in the video,
                             right?

              Lee:           Correct.

              Gov’t:         You didn’t immediately fess up to
                             your dad about your involvement in
                             these crimes, did you?

              Lee:           No.

              Gov’t:         But ultimately you pleaded guilty
                             to all the crimes that you were
                             charged with, right?

              Lee:           Yes.

              Gov’t:         And you indicated to your dad on
                             that video that you and Chartier
                             were, quote, one in the same
                             person, right?

              Lee:           Yes.

              Gov’t:         And that he was, quote, the face
                             of the company and that you
                             handled the paperwork, right?

              Lee:           Correct.

              Gov’t:         And that’s the exact same thing
                             that you told the jury when you


                                        91
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 92 of 156 PageID #: 7281



                             testified here a couple weeks ago,
                             right?

              Lee:           Yes.

  (Tr. 2992:2-93:18; see generally Tr. 2992:23-95:20.)

              Chartier did not object to the cross-examination and the

  trial continued.       Prior to deliberations, the Court charged the

  jury regarding cooperating witnesses:

              Finally, the cooperating witnesses have pled
              guilty to the charges arising out of the same
              facts as this case. . . . [Y]ou are to draw no
              conclusions or inferences of any kind about
              the guilt of the defendants on trial here from
              the fact that a prosecution witness pled
              guilty to similar charges. That witness’
              decision to plead guilty was a personal
              decision about his or her own guilt[]. The
              fact that they pled guilty may not be used by
              you in any way as evidence against or
              unfavorable to the defendant on trial here.

  (Tr. 3634:10-19.)      During deliberations, the jury requested Lee’s

  “testimony after the video. The redirect,” and the court reporter

  read back the Government’s cross-examination of Lee. (Tr. 3720:14-

  21:21.)    The next day, Chartier argued that the jury’s request for

  a     readback   “highlighted”      the       Government’s     improper   cross-

  examination.       (Tr. 3735:12-37:14.)        Chartier moved for a mistrial

  and    requested    that   the   Court    re-instruct    the    jury   regarding

  cooperating witnesses.       (Tr. 3737:15-40:10.)       The Court denied the

  motion for a mistrial, finding no substantial harm, but re-

  instructed the jury regarding cooperating witnesses, and in doing

  so, referenced Lee’s cross-examination.             (Tr. 3740:13-43:3.)

                                           92
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 93 of 156 PageID #: 7282



                     b.   Chartier Is Not Entitled to a New Trial Based
                          on the Government’s Cross-Examination of Lee

              Chartier’s claims of prosecutorial misconduct arising

  out of the Government’s cross-examination of Lee are without merit.

  To “prevail on a motion for a new trial based on prosecutorial

  misconduct, a defendant bears the ‘heavy burden’ of demonstrating

  that the alleged misconduct is ‘so severe and significant as to

  result in the denial of their right to a fair trial.’”                United

  States v. Kenner, 272 F. Supp. 3d 342, 428 (E.D.N.Y. 2017) (“Kenner

  II”) (quoting United States v. Locascio, 6 F.3d 924, 945 (2d Cir.

  1993)).      The   Court    “should   consider    ‘the   severity    of   the

  misconduct, the measures adopted to cure it, and the certainty of

  conviction in the absence of the misconduct.’”            United States v.

  Mathieu, No. 16-CR-0763, 2019 WL 4267539, at *6 (S.D.N.Y. Sept.

  10, 2019) (quoting United States v. Truman, 688 F.3d 129, 144 (2d

  Cir. 2012)), aff’d, 2021 WL 1783122 (2d Cir. May 5, 2021).             “A new

  trial is appropriate ‘only when the statements, viewed against the

  entire argument before the jury, deprived the defendant of a fair

  trial.’”     Id. (quoting United States v. Bermudez, 529 F.3d 158,

  165 (2d Cir. 2008)).

              As an initial matter, the Court finds that Chartier

  waived this argument.        During its case-in-chief, the Government

  questioned Lee regarding her guilty plea and cooperation agreement




                                        93
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 94 of 156 PageID #: 7283



  and Chartier did not object.46              (See Tr. 1636:19-39:4.)        During

  Chartier’s direct case, the Government again asked Lee whether she

  pled guilty and Chartier did not object.                The Court held a charge

  conference and adopted the Defendants’ proposed changes regarding

  the “issue about others pleading guilty” by striking certain

  language and adding that guilty pleas “should not be considered

  evidence against the defendants. Their decision was a personal

  one.” (Tr. 2802:4-14.) Chartier did not object or otherwise raise

  concerns        that     Lee’s       testimony   was      unduly     prejudicial.

  Accordingly, Chartier’s “present arguments thus have been waived.”

  United States v. Martinez, 775 F.2d 31, 36 (2d Cir. 1985); United

  States v. Bellomo, 176 F.3d 580, 597 (2d Cir. 1999).

              Nonetheless, the Court considers the merits and finds

  that the Government properly cross-examined Lee regarding her

  guilty plea.           “‘While it is impermissible for a prosecutor to

  suggest    to    a     jury   that   the   conviction    of   a    testifying   co-

  conspirator is evidence that a defendant on trial is guilty,’ this

  rule does not preclude disclosure of cooperators’ convictions for


  46 Chartier does not challenge the propriety of Lee’s testimony
  during the Government’s case-in-chief.    The Court’s inquiry is
  thus limited to whether the Government’s cross-examination
  constituted prosecutorial misconduct. To the extent raised, the
  Government appropriately questioned Lee during its direct case.
  United States v. Prawl, 168 F.3d 622, 626 (2d Cir. 1999) (“A co-
  defendant’s guilty plea . . . may upon occasion be brought out on
  the government’s direct examination in order to anticipate and
  defuse a cross-examiner’s effort to impeach credibility on that
  basis”).
                                             94
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 95 of 156 PageID #: 7284



  proper purposes.”           United States v. Kaplan, 758 F. App’x 34, 40

  (2d Cir. 2018) (summary order) (quoting United States v. Louis,

  814   F.2d   852,     856    (2d    Cir.   1987)).      Such    purposes   include

  “invit[ing]     the    jury     to   consider    the    implausibility     of   [a

  defendant’s]     claim       that    the    witnesses    were    all   committing

  perjury.”    United States v. Rodriguez, 587 F.3d 573, 583 (2d Cir.

  2009).

               That is exactly what happened here.                Chartier recalled

  Lee during his direct case and played the Prison Calls in an effort

  to persuade the jury that Lee’s statements in the Prison Calls

  were true, i.e., that she “lied during trial about the defendant’s

  participation in the fraudulent scheme” and Chartier was “innocent

  of ‘washed trading’ and investor fraud.”               (Chartier Br. at 57-58.)

  Against this line of questioning, the Government was entitled to

  rehabilitate Lee’s credibility by asking whether she pled guilty

  to argue to the jury that Lee told the truth during trial and that

  Lee lied to her father in the Prison Calls regarding her own

  criminal activity and culpability.              See United States v. Weaver,

  698 F. App’x 629, 633 (2d Cir. 2017) (summary order) (references

  to the cooperating witnesses’ guilty pleas and “acknowledgement of

  participation in the scheme to defraud” were appropriate to, among

  other reasons, “combat the argument that the witnesses were lying

  about their guilt because they did not want to continue to fight

  the government at trial”); Martinez, 775 F.2d at 37-38.

                                             95
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 96 of 156 PageID #: 7285



              In any event, whether Lee lied or told the truth in the

  Prison Calls was an issue for the jury to resolve.47          McCourty, 562

  F.3d at 476 (“It was therefore well within the purview of the jury

  to resolve any discrepancies in the testimony . . . that [the

  defendant] now claims was perjured”).          And while Chartier argues

  that the Government’s cross-examination “indirectly impl[ied]”

  that his “claim of innocence was similarly false” (Chartier Br. at

  59 (emphasis added)), he does not point to “any instance where the

  government attempted to suggest that [Lee’s] guilty plea could be

  used as substantive evidence of [Chartier’s] guilt.”             Giordano v.

  United States, No. 11-CV-0009, 2015 WL 7777749, at *16 (D. Conn.

  Dec. 2, 2015) (denying ineffective assistance of counsel claim,

  finding the admission of a witness’s guilty plea “was used for a

  proper purpose” where it “dampened” defense counsels attempt to

  challenge the witness’s testimony “as biased in favor of the

  government.”); see also United States v. Nguyen, 507 F. App’x 64,

  66 (2d Cir. 2013) (unpublished).

              Moreover,     Chartier     was    not    prejudiced     by    the

  Government’s cross-examination.        It is well-established that “when

  a jury has been informed that a codefendant has pleaded guilty to

  a crime charged against the defendant on trial, the trial judge




  47 As addressed below, Lee’s testimony was “not so patently
  incredible or defiant of physical realities as to justify intrusion
  upon the jury’s verdict.” McCourty, 562 F.3d at 476.
                                        96
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 97 of 156 PageID #: 7286



  should instruct the jury that they may not consider that guilty

  plea as evidence of the defendant’s guilt.”               United States v.

  Ramirez, 973 F.2d 102, 105 (2d Cir. 1992).                Here, the Court

  instructed the jury twice -– once during the Court’s charge and

  again during deliberations, at the defense’s request -– “to draw

  no conclusions or inferences of any kind about the guilt of the

  defendants on trial by the fact that a prosecution witness pled

  guilty to similar charges.”       (Tr. 3634:10-19, 3742:8-34:3.)        These

  jury instructions were sufficient to cure any prejudice that may

  have resulted from Lee’s testimony.          United States v. Ganim, 256

  F. App’x 399, 401-02 (2d Cir. 2007); United States v. Brown, No.

  04-CR-0159, 2006 WL 898043, at *10-11 (E.D.N.Y. Apr. 4, 2006).

              Finally, to the extent Chartier argues that the Court

  should have issued an earlier curative instruction, that request

  was never before the Court, and the Court did not err by “fail[ing]

  to issue such an instruction sua sponte.” United States v. Milone,

  208 F.3d 204, 2000 WL 288363, at *2 (2d Cir. Mar. 16, 2000)

  (unpublished) (citations omitted); Prawl, 168 F.3d at 626 (an

  instruction regarding a co-defendant’s guilty plea “must be given

  if requested”); United States v. Hurtado, 47 F.3d 577, 585–86 (2d

  Cir. 1995) (“[T]he district court’s failure to sua sponte issue

  such a limiting instruction is not plain error in light of the

  overwhelming evidence of his guilt” (internal citations omitted)).



                                        97
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 98 of 156 PageID #: 7287



              Therefore, Chartier’s motion for a new trial arising out

  of claims of prosecutorial misconduct based on the Government’s

  cross-examination into Lee’s guilty plea is denied.

              5.     The Court Will Not Disregard Lee’s Testimony

              Chartier argues he is entitled to a judgment of acquittal

  or a new trial by asking the Court to “disregard” Lee’s testimony

  and, in the absence of that testimony, conclude that the Government

  “lacked     any    plausible      evidence    to”     convict,    because   the

  Government: (1) improperly bolstered Lee’s testimony; (2) tainted

  Lee’s testimony by failing to turn over the Prison Calls; and

  (3) improperly intimidated Ms. Cataneo.              (Chartier Br. at 54-57.)

              The Court does not disregard Lee’s testimony because, as

  concluded       above,   the     Government    did     not    (1) violate   its

  Brady/Giglio obligations; (2) intimidate or force Ms. Cataneo into

  invoking the Fifth Amendment privilege; or (3) improperly cross-

  examine Lee regarding her guilty plea.              (See supra, Discussion §

  II.A.1, 2, & 4.)         Chartier concedes that the Government met its

  burden     in     proving      Chartier’s     knowledge      of   the   “market

  manipulation” through Lee’s testimony.              (Chartier Br. at 57.)   He

  does not challenge the sufficiency of the evidence on any other

  grounds.        Accordingly, with the exception of Count 16 (supra,

  Discussion § II.A.3), the evidence sufficiently supported the

  jury’s verdict and Chartier’s Rule 29 motion on this basis is

  denied.

                                         98
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 99 of 156 PageID #: 7288



               Chartier also argues that he is entitled to a new trial

  pursuant to Rule 33 because Lee’s statements in the Prison Calls

  contradicted her testimony regarding Chartier’s “knowledge” of

  market manipulation, which rendered her “testimony at trial [ ]

  inherently unbelievable.”         (See Chartier Br. at 57.)        Chartier is

  not entitled to relief on this basis either.

               “Because the courts generally must defer to the jury’s

  resolution    of    conflicting     evidence    and   assessment    of   witness

  credibility, it is only where exceptional circumstances can be

  demonstrated that the trial judge may intrude upon the jury

  function of credibility assessment.”             McCourty, 562 F.3d at 475-

  76   (alterations     and   quotation    marks    omitted).        “Exceptional

  circumstances may exist where testimony is ‘patently incredible or

  defies    physical    realities,’     while    the    district   court’s   mere

  ‘identification of problematic testimony does not automatically

  meet this standard.’”        United States v. Aiyer, 470 F. Supp. 3d

  383, 415 (S.D.N.Y. 2020) (quoting McCourty, 562 F.3d at 475-76).

               Here, “[t]here are no such exceptional circumstances”

  and the “inconsistencies identified by” Chartier “are not, in fact,

  inconsistencies, but are functions of the defendant’s theory of

  the case, which the jury was entitled to reject.”                    Id.    The

  Government’s       case   against    Chartier     involved    testimony    that

  Chartier and Lee worked together as a partnership, with Chartier

  negotiating deals with the Boiler Room (and others) while Lee

                                         99
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 100 of 156 PageID #: 7289



   worked behind the scenes to support those deals.             Chartier urged

   the jury to consider that Lee lied during trial and told the truth

   in the Prison Calls when she stated that Chartier did not know

   “anything” about the Boiler Room or trading.           (E.g., Tr. 3364:14-

   66:16, 3386:15-88:9.)      However, “[t]he jury was entitled to choose

   ‘between competing inferences’ suggested by the theories of the

   case pressed by the defendant and the Government.”            Aiyer, 470 F.

   Supp. 3d at 416 (quoting United States v. Rea, 958 F.2d 1206, 1221-

   22 (2d Cir. 1992)); United States v. Jabloun, No. 06-CR-0074, 2006

   WL 2620391, at *2 (N.D.N.Y. Sept. 12, 2006) (ruling that the jury

   is “entitled to weigh [the witness’s] testimony” and “determine

   whether [the witness] was a credible witness”).

               Further, Lee’s trial testimony and statements in the

   Prison Calls were not as contradictory as Chartier suggests.            When

   reviewing the entire record, Lee consistently testified that she

   handled the back-end paperwork and most of the trading while

   Chartier served in a front-facing role.            The Prison Calls played

   at trial corroborate this testimony.             Thus, Lee’s testimony was

   neither    “patently     incredible”       nor   did   it   defy   “physical

   realities,” and the “jury was entitled to credit” her testimony

   “when considered as a whole.”           Aiyer, 470 F. Supp. 3d at 416

   (citation omitted); United States v. Serrano, No. 13-CR-0058, 2015

   WL 81974, at *3 (S.D.N.Y. Jan. 6, 2015), aff’d, 640 F. App’x 94



                                        100
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 101 of 156 PageID #: 7290



   (2d Cir. 2016).     Therefore, Chartier’s motion pursuant to Rule 33

   on this basis is similarly denied.

         B.    Isen’s Motion

               Isen asserts many arguments in support of his motion for

   a judgment of acquittal or, in the alternative, a new trial,

   pursuant to Rules 29 and 33.        As articulated below, none of these

   arguments entitle him to the relief sought.

               1.    Isen’s Rule 29 Motion

               Isen seeks a judgment of acquittal on the basis that the

   Government failed to prove beyond a reasonable doubt that (1) Isen

   had the requisite intent to commit securities fraud; and (2) there

   was an agreement to enter into a conspiracy.           (Isen Br. at 4-30.)

   Isen and Chartier seek a judgment of acquittal as to the conspiracy

   charges (Counts One, Two, and Eight), arguing that the Government

   failed to prove a single overarching conspiracy.            (Id. at 30-35;

   Chartier Br. at 61.)      These arguments are without merit.




               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                        101
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 102 of 156 PageID #: 7291



                       a.    There Was Sufficient Evidence Supporting the
                             Securities Fraud and Conspiracy Convictions48

                Isen   argues    that    he     is   entitled     to   a   judgment    of

   acquittal on the substantive securities fraud counts (and the

   respective    conspiracy         charges    based    upon    them)      because    the

   Government    failed     to   prove    Isen’s       criminal    intent     beyond    a

   reasonable doubt.        (Isen    Br. at 5-30.)       The Court disagrees.

                First, Isen argues the Government was required, but

   failed, to prove that (1) he knew Matz was lying to investors and

   manipulating the market, or (2) he personally lied to investors.

   (Isen Br. at 5-10.)        These arguments “completely ignore that the

   jury was entitled to find [Isen’s] guilt under Section 10(b) and

   Rule 10b–5 based on fraudulent conduct beyond” untrue statements

   or omissions of material fact.             United States v. Levy, No. 11-CR-

   0062, 2013 WL 3832718, at *3 (S.D.N.Y. July 15, 2013) (citing

   United States v. Royer, 549 F.3d 886, 900 (2d Cir. 2008)); (Tr.

   3654:13-25.)        Here, the securities fraud charges under Section

   10(b), 15 U.S.C. § 78j(b) (and the conspiracy charges based upon

   them) were not limited to activity prohibited by Rule 10b–5(b),




   48It is not clear whether Isen extends this argument to all counts
   of the Superseding Indictment, including the substantive wire
   fraud and money laundering counts (and corresponding conspiracy
   charges). (Isen Br. at 29-30.) As discussed below, because the
   evidence supported the jury’s finding that Isen had the requisite
   criminal intent, these arguments cannot serve as a basis for a
   judgment of acquittal on the substantive wire fraud and money
   laundering counts (and respective conspiracy charges).
                                              102
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 103 of 156 PageID #: 7292



   i.e., untrue statements of material fact or material omissions.

   As charged, the securities fraud charges also included violations

   of Rules 10b–5(a) (devices, schemes, or artifices to defraud) and

   10b-5(c) (practices, or courses of business that operate as a fraud

   or    deceit).          (Tr.    3650:17-51:15,       3653:4-54:25      (jury

   instructions).)      As such, regardless of whether the Government

   proved Isen’s knowledge that Matz lied to investors, or that Isen

   lied to investors, the jury was entitled to consider whether the

   evidence was sufficient to support the theory that Isen committed

   securities fraud through other means, including by matched trading

   with victim/investors and/or executing documents for the sole

   purpose of manipulating the HECC and ICE markets in violation of

   Rules 10b-5(a) & (c).       United States v. Rutkoske, 506 F.3d 170,

   176 (2d Cir. 2007) (noting “the Supreme Court has held that a

   verdict should be affirmed when two theories of an offense are

   submitted to the jury and the evidence supports one theory but not

   the other”); see United States v. Nekritin, No. 10-CR-0491, 2012

   WL 37536, at *4 (E.D.N.Y. Jan. 9, 2012); United States v. Greebel,

   No. 15-CR-0637, 2017 WL 3610570, at *5 (E.D.N.Y. Aug. 4, 2017);

   see also United States v. Watts, No. 17-CR-0372, 2020 WL 6136211,

   at *10 (E.D.N.Y. Oct. 19, 2020) (Seybert, J.).

               Second, Isen argues that he is entitled to a judgment of

   acquittal    on   the    securities     fraud   counts    (and   respective

   conspiracy charges) because the Government failed to prove that he

                                         103
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 104 of 156 PageID #: 7293



   engaged in matched trading or that he had knowledge of matched

   trading.    (Isen Br. at 10-21.)        The Court is not persuaded.

               To the extent asserted, the Court rejects the argument

   that matched trading is not a form of securities fraud.              Both the

   Government’s expert and Isen’s expert agreed that matched trading

   is a form of market manipulation and/or securities fraud.                   (Tr.

   2194:21-96:8,      3168:23-69:5.)        Moreover,    the   testimonial      and

   documentary    evidence    supported      the   inference     that   Isen    had

   knowledge of, and engaged in, matched trading.                Indeed, Isen’s

   argument, and by extension Dr. Filante’s opinion, fails to account

   for the evidence that Isen, Watts, Gleckman, and others, traded

   shares of HECC and ICE based on knowledge that Matz and/or the

   Boiler Room lined up a victim/investor on the other side of the

   trade to purchase shares of HECC or ICE at a similar price, time,

   and volume.     Put differently: there was evidence that the trades

   were not coincidental.

               This was corroborated through phone records, emails,

   trading    data,   and   Matz’s   and    Gleckman’s   testimony.      Indeed,

   Gleckman testified that Isen informed him when “buyers were coming

   in from New York to the [B]oiler [R]oom” to sell the 262,751 shares

   of HECC.      (Tr. 1147:22-48:9.)         Further, Ms. Oremland’s summary

   charts     corroborated     Matz’s       testimony     that     he    “pushed”

   victim/investors to purchase shares of HECC or ICE, that he relayed

   that information to Isen, Watts, or others, and that Isen, Watts,

                                           104
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 105 of 156 PageID #: 7294



   or others, then sold shares of HECC or ICE at a similar price,

   time, and volume.      The charts were not flawed because they did not

   include all market volume, as Isen suggests.          (Isen Br. at 19; see

   GX 812.)    Rather, the charts support the inference that even if

   Isen, Watts, Gleckman, or others, legitimately traded shares of

   HECC or ICE at other times, they also coordinated with the Boiler

   Room to match the sale of HECC or ICE against a victim/investor’s

   purchase of HECC or ICE.       (Tr. 2340:4-48:24.)

               The   Government     also   presented    evidence    that   Isen

   personally matched trades against victim/investors.             For example,

   Matz testified that Isen offered to pay the Boiler Room on behalf

   of HECC on the condition that Matz get him “out of enough [HECC]

   stock” to cover the amount owed to the Boiler Room.             (Tr. 369:6-

   70:12.)     On December 16, 2014, Matz sent Isen an invoice for

   $12,500 for “Investor Relations on Behalf of” HECC.             (GX 111; GX

   111A; GX 521C-4 at 65.)           The invoice was not for “Investor

   Relations,” but reflected the amount that Isen agreed to pay on

   behalf of HECC, which he generated by trading shares of HECC at

   Matz’s    direction.      (Tr.   368:7-70:21.)       This   testimony    was

   corroborated by the raw trading data, bank records, and a summary

   chart reflecting that between December 11 and 15, 2014, Isen

   generated $12,425 in proceeds from selling shares of HECC against

   victim/investors’ and/or the Boiler Room’s purchase of shares.

   (See GX 824-1 (summary chart); Tr. 2238:17-41:21.)              As for ICE,

                                        105
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 106 of 156 PageID #: 7295



   the evidence reflected that certain Boiler Room accounts and

   international     accounts        matched    trades     with   victim/investors.

   (E.g., GX 827; GX 823-3 & 4.)               Matz’s testimony that he relayed

   trade instructions to Sui and/or Isen, or that Matz and Isen agreed

   to a standing order for the sale of ICE, was corroborated by the

   trading patterns established through the HECC scheme, emails,

   phone records, and ICE’s available trading data.                   There was also

   evidence supporting the inference that Isen had access to those

   international brokerage accounts and traded shares of ICE in

   coordination      with    the     Boiler    Room   to    match    trades   against

   victim/investors.        (GX 424; GX 422; Tr. 603:21-11:18; see also Tr.

   2252:24-55:5, 2698:23-2701:16; GX 827; GX 823-3 & 4.)

               The     Court       also       considers     Isen’s     reliance     on

   Dr. Filante’s opinion that there were no matched trades and that

   matched trading is “impossible” because, for example, a market

   maker conducted an intervening sale between a victim/investor’s

   purchase of HECC and Isen’s sale of HECC.                 (Isen Br. at 14-16.)

   Ms. Oremland testified, among other things, that Isen sold shares

   to   victim/investors       and    acknowledged    that    there    are    “always”

   “intervening trades by market makers because” that is “how this

   market works.”       (Tr. 2441:5-42:3.)               Here, the jury rejected

   Dr. Filante’s opinion.          While “there is testimony that supports .

   . . [Isen’s] theory,” as recited above, there was sufficient

   evidence that Isen knew of, and himself engaged in, matched

                                              106
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 107 of 156 PageID #: 7296



   trading.    United States v. Lillemoe, 242 F. Supp. 3d 109, 122 (D.

   Conn. 2017), aff’d sub nom. United States v. Calderon, 944 F.3d 72

   (2d Cir. 2019).      In any event, “it is not the court’s place to

   choose   between    conflicting      witness   testimony.”     Id.   (citing

   Ferguson, 246 F.3d at 133–34).         Thus, the evidence was sufficient

   for the jury to conclude beyond a reasonable doubt that Isen

   engaged in, and had knowledge of, matched trading.

               Third, Isen argues that the Government failed to prove

   his intent to defraud, because, in addition to the arguments

   rejected above:     (1) it was not unlawful or fraudulent for Isen,

   and others, to sell shares of ICE or HECC after Matz created

   “market interest” (Isen Br. at 21-22, 24-25); (2) the various

   consulting agreements and invoices represented actual dealings

   (id. at 22-23, 27); (3) it was not fraudulent for Isen, Watts, and

   Gleckman to transfer HECC shares (id. at 24); and (4) there was no

   evidence that ICE insiders traded on inside information (id. at

   25).     Isen’s    arguments   are    without   merit   because   they   are

   “functions of the defendant’s theory of the case, which the jury

   was entitled to reject.”49      Aiyer, 470 F. Supp. 3d at 415.


   49 Isen asserts additional arguments, including that (1) his
   criminal intent was negated by various disclaimers and Gleckman’s
   testimony that he did not intend to defraud; (2) victim/investors
   exercised autonomy when purchasing HECC or ICE shares; or (3) he
   did not “double-delete” GX 428, his email to Matz regarding a
   solution to the split of profits with ICE investors. These are
   similarly arguments that the jury was entitled to reject. And,
   these “other possible inferences do[] not change the fact that the
                                         107
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 108 of 156 PageID #: 7297



               Further,    the   trial   evidence     “is   replete   with   hard

   evidence” that Isen intentionally embarked on a scheme with Matz,

   and others, to defraud investors by using the Boiler Room to

   artificially inflate the stock price of HECC and ICE through false

   documents and manipulative trading practices.              United States v.

   Faibish, No. 12-CR-0265, 2014 WL 4273299, at *6 (E.D.N.Y. Aug. 28,

   2014). Importantly, and in addition to the evidence recited above,

   Isen was a licensed securities broker until he was barred from the

   securities industry in the mid-1990s for securities fraud; he

   visited the Boiler Room on multiple occasions; and, he knew that

   Matz was barred from the securities industry and used many aliases

   to conduct his business, including in documents Isen prepared in

   connection with the HECC and ICE.           Matz testified that he informed

   Isen that the Boiler Room was not a legitimate investor relations

   firm and that he sent Isen (or others) trade instructions to sell

   shares of HECC or ICE when victim/investors were lined up to

   purchase the same number of shares.               (E.g., Tr. 414:17-15:8,

   437:23-38:19.)     Moreover, in both the HECC and ICE schemes, Isen

   was the “point person” who facilitated the transfer of shares




   evidence presented by the Government was sufficient for a
   reasonable jury to conclude that” Isen acted with the requisite
   intent to defraud. United States v. Akefe, No. 09-CR-0196, 2010
   WL 2899805, at *15 (S.D.N.Y. July 21, 2010) (citation omitted).
   The argument that the Government improperly inferred Isen’s guilt
   from Gleckman’s guilty plea (Isen Br. at 22-24) is also without
   merit, as discussed infra.
                                         108
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 109 of 156 PageID #: 7298



   and/or funds between various individuals and the Boiler Room.

   (E.g., Tr. 356:22-57:2, 420:19-21:4; GX 428.)                 Gleckman similarly

   testified that Isen facilitated “all the transactions” for HECC

   and falsely completed the paperwork required to free-up the 262,751

   HECC shares for the sole purpose of selling those shares to pay

   the Boiler Room to continue its corrupt operations.                  (Tr. 1142:16-

   44:24, 1565:1-11.)

               With both HECC and ICE, Isen created, or facilitated the

   creation of, sham invoices or agreements for “Consulting” or

   “Investor Relations” services to provide a false cover for the

   transfer of shares and funds.                 While the defense did elicit

   testimony    that    the    Boiler    Room    technically      provided     certain

   services, Matz consistently testified that the agreements and

   invoices were false, and a more truthful explanation “would have

   been [that the Boiler Room was] calling people [and] jamming stock

   down their throat, but we couldn’t put that on the description.”

   (E.g., Tr. 1040:21-23, 634:19-36:11.)                 And, while Isen attacks

   Matz’s testimony “as vigorously as it was attacked on cross-

   examination,”       all    of   the   reasons   why    Matz       might   not   be   a

   trustworthy witness were presented to the jury.                   Faibish, 2014 WL

   4273299,    at   *6;       (see   supra,      Discussion      §     III.K   (Matz’s

   background).)       “But, it is equally clear, the jury did believe

   him” and Matz’s testimony was not “incredible on its face.”

   Faibish, 2014 WL 4273299, at *6 (emphasis added) (quoting United

                                           109
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 110 of 156 PageID #: 7299



   States v. Florez, 447 F.3d 145, 155 (2d Cir. 2006)).                  Rather,

   Matz’s “testimony gave zest to the plainness of the contrived

   process that was the fraud” and was largely in “harmony with the

   rest of the proof.”       Id.    As such, these facts, in conjunction

   with evidence of matched trading recited above, supplied the jury

   with a reasonable basis to conclude beyond a reasonable doubt that

   Isen acted willfully and with the intent to defraud. See 15 U.S.C.

   § 78ff(a) (to establish a criminal violation of the securities

   laws,    the   government     must   prove    that    a   defendant    acted

   “willfully”); United States v. McGinn, 787 F.3d 116, 124 (2d Cir.

   2015) (defining “willfulness in this context as ‘a realization on

   the defendant’s part that he was doing a wrongful act under the

   securities laws, in a situation where the knowingly wrongful act

   involved a significant risk of effecting the violation that has

   occurred’” (quoting United States v. Cassese, 428 F.3d 92, 98 (2d

   Cir. 2005))).

               Thus, Isen’s motion on this basis is denied.

                     b.    There Was Sufficient Evidence Supporting the
                           Conspiracy Convictions

               According to Isen, the Government failed to prove an

   agreement between Isen and Matz to commit securities fraud, wire

   fraud, and money laundering, and therefore, he is entitled a




                                        110
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 111 of 156 PageID #: 7300



   judgment of acquittal on the conspiracy convictions.50              (Isen Br.

   at 28-30.)     This argument is without merit.

                “The   gist   of   conspiracy   is,   of   course,    agreement.”

   United States v. Scott, 979 F.3d 986, 990 (2d Cir. 2020) (quoting

   United States v. Beech–Nut Nutrition Corp., 871 F.2d 1181, 1191

   (2d Cir. 1989)).           However, “to establish the existence of a

   conspiracy, the government ‘need not present evidence of a formal

   or express agreement,’ and may instead rely on proof the parties

   had a ‘tacit understanding to engage in the offense.’”                    Id.

   (quoting United States v. Amato, 15 F.3d 230, 235 (2d Cir. 1994)).

   “[T]he evidence must be sufficient to permit the jury to infer

   that the defendant and other alleged coconspirators entered into

   a joint enterprise with consciousness of its general nature and

   extent.”     Id.    (alterations    in     original)    (quoting    Beech–Nut

   Nutrition Corp., 871 F.2d at 1191).

                Upon review of the record, the Court concludes that there

   was sufficient evidence to find that Isen and Matz, with others,

   entered into an unlawful agreement to commit securities fraud,

   wire fraud, and money laundering.          “The existence of a conspiracy

   must necessarily be determined by the facts at issue.”              Scott, 979

   F.3d at 990.       And here, the evidence demonstrated that Isen, with


   50Isen also argues that he is entitled to a judgement of acquittal
   on all conspiracy charges because the Government failed to prove
   his intent with respect to the underlying substantive charges.
   (Isen Br. at 29-30.) The Court rejected this argument, supra.
                                        111
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 112 of 156 PageID #: 7301



   Matz, Watts, Gleckman, and others, entered into a “tacit agreement”

   to artificially inflate the market for HECC and/or ICE by hiring

   the Boiler Room and through manipulative trading practices.                 Id.

   There was ample proof, as recited above, that Isen, Watts, Matz,

   Gleckman, and others, “acted in concert” to generate trading volume

   (and consequently a profit) by “purposefully” executing wash or

   matched trades. To conceal their fraudulent conduct, they executed

   sham    consulting   agreements    and   invoices,   which   were    full    of

   falsehoods, including Keith Miller as a signatory on behalf of the

   Boiler Room, or by wiring funds between various nominee accounts.

   Taken    together,   and   drawing   all   inferences   in   favor   of     the

   Government, there was sufficient evidence for a rational jury to

   find beyond a reasonable doubt that Isen entered into an unlawful

   agreement with Matz, and others, with the object of committing

   securities fraud, wire fraud, and money laundering.           United States

   v. James, 239 F.3d 120, 123–24 (2d Cir. 2000); United States v.

   Riggi, 541 F.3d 94, 110 (2d Cir. 2008); Lillemoe, 242 F. Supp. 3d

   at 123–24.    This portion of Isen’s motion is thus denied.




                                        112
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 113 of 156 PageID #: 7302



                       c.     There Was Sufficient Evidence Supporting a
                              Single Conspiracy

                 Isen and Chartier argue that they are entitled to a

   judgment      of   acquittal      because    the   evidence       proved,        at    best,

   multiple      conspiracies,         rather     than    a       single,       overarching

   conspiracy.        (Isen Br. at 30-35; Chartier Br. at 61.)                      They are

   not entitled to relief on this basis.

                 Whether the Government has proved a single conspiracy or

   multiple      conspiracies     is    a   question     of       fact    for   a   properly

   instructed jury.         See United States v. Khalupsky, 5 F.4th 279, 288

   (2d Cir. 2021) (citation omitted).             Defendants argued in summation

   that    the    Government      failed    to    prove       a    single,      overarching

   conspiracy.        (E.g., Tr. 3494:23-95:24, 3579:21-81:4.)                           At the

   Defendants’ request, the Court instructed the jury on multiple

   conspiracies versus a single conspiracy.51                      (Tr. 3693:18-95:17.)

   Accordingly,       the    “jury     heard,    considered,        and    rejected”        the

   argument Defendants now assert, “and the jury’s verdict may only

   be disturbed if, viewing all the evidence in the light most

   favorable to the Government and construing all possible inferences

   in its favor, a ‘rational trier of fact could [not] have found the

   essential elements of the crime beyond a reasonable doubt.’”

   United States v. Martinez, No. 04-CR-0048, 2007 WL 1791255, at *1




   51   Defendants do not challenge the Court’s instructions.
                                            113
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 114 of 156 PageID #: 7303



   (S.D.N.Y. June 18, 2007) (alteration in original) (quoting Jackson

   v. Virginia, 443 U.S. 307, 319 (1979)).

               Turning to the merits, Defendants argue that there was

   no “evidence of a unifying ‘rim’ to the ‘wheel’ conspiracy” and

   the activities related to HECC and ICE were separate from those

   related to CESX and NWMH.            (Isen Br. at 30.)        To sustain a

   conspiracy conviction, the Government must have proved “that two

   or more persons entered into a joint enterprise for an unlawful

   purpose,    with   awareness    of   its   general   nature   and   extent.”

   Khalupsky, 5 F.4th at 288 (quoting United States v. Torres, 604

   F.3d 58, 65 (2d Cir. 2010)).          It must “show that each alleged

   member agreed to participate in what he knew to be a collective

   venture directed toward a common goal.” Id. (quoting United States

   v. Maldonado-Rivera, 922 F.2d 934, 963 (2d Cir. 1990)). But “[t]he

   government need not show that the defendant knew all of the details

   of the conspiracy,” “[n]or must the government prove that the

   defendant knew the identities of all of the other conspirators.”

   Id. (alterations in original) (quoting United States v. Huezo, 546

   F.3d 174, 180 (2d Cir. 2008)).        This is “‘especially [true] where

   the activity of a single person was central to the involvement of

   all’ conspirators,” and “a defendant may be a co-conspirator if he

   knows only one other member of the conspiracy[.]”                Id. (first

   alteration in original) (first quoting Maldonado-Rivera, 922 F.2d

   at 963; then quoting Huezo, 546 F.3d at 180).

                                        114
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 115 of 156 PageID #: 7304



               “Courts often conceptualize single conspiracies using

   either a ‘chain’ or a ‘hub-and-spoke’ metaphor.”          United States v.

   Ulbricht, 31 F. Supp. 3d 540, 553 (S.D.N.Y. 2014) (citation

   omitted).    “In a hub-and-spoke (or ‘wheel’) conspiracy, one person

   typically acts as a central point while others act as ‘spokes’ by

   virtue of their agreement with the central actor.”              Id. at 554.

   Put differently: “members of a ‘core’ group deal with a number of

   contacts who are analogized to the spokes of a wheel and are

   connected with each other only through the core conspirators.”

   Id. (quoting United States v. Manarite, 448 F.2d 583, 589 (2d

   Cir.1971)).    To prove a single conspiracy in this situation, “the

   Government must show that there was a ‘rim’ around the spokes,

   such that the ‘spokes’ became coconspirators with each other.”

   Id.   “To do so, the Government must prove that ‘each defendant .

   . . participated in the conspiracy with the common goal or purpose

   of the other defendants.’”       Id. (alteration in original) (quoting

   United States v. Taggert, No. 09-CR-0984, 2010 WL 532530, at *1

   (S.D.N.Y. Feb. 11, 2010)).       Absent a “rim,” “the spokes are acting

   independently with the hub; while there may in fact be multiple

   separate conspiracies, there cannot be a single conspiracy.”             Id.

   (citations omitted).

               Here, there was sufficient proof from which a rational

   juror could infer that each Defendant –- experienced in the

   securities industry -- engaged in a conspiracy to commit securities

                                        115
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 116 of 156 PageID #: 7305



   fraud, money laundering, and wire fraud, with Matz (and the Boiler

   Room) serving as the hub.       It is “irrelevant” that Chartier’s and

   Isen’s “individual goals were limited in scope to their own trading

   activity,” with Chartier focused on CESX and NWMH, and Isen focused

   on HECC and ICE.        Khalupsky, 5 F.4th at 288-89.          As recently

   articulated by the Second Circuit, “[c]o-conspirators’ goals ‘need

   not be congruent for a single conspiracy to exist, so long as their

   goals are not at cross-purposes.’”         Id. at 289 (quoting Maldonado-

   Rivera, 922 F.2d at 963).

               It is clear that Isen and Chartier “not only agreed to

   participate in what [they] knew to be a collective venture directed

   toward a common goal” of defrauding investors by enlisting the

   Boiler Room to artificially inflate the value of CESX, HECC, ICE,

   and NWMH through manipulative trading practices, but also “had

   reason to know that in dealing with” Matz and the Boiler Room,

   they were “involved with a larger organization.”             Id. (internal

   quotation    marks   and   citations    omitted).      For   example,   Matz

   explained to both Chartier and Isen that the Boiler Room profited

   by receiving cash or company stock in exchange for “pushing”

   victim/investors to purchase shares in those companies at the same

   time that the Boiler Room, or others, sold the shares they received

   as compensation or as company insiders.           Indeed, the first time

   Isen met Matz, it was conveyed that Matz had “serious buying

   power,” was “able to put away a lot of stock,” and that the Boiler

                                        116
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 117 of 156 PageID #: 7306



   Room promoted a few penny stocks at a time.            (E.g., Tr. 348:21-

   49:23, 933:16-36:15.)       Isen sent Matz CESX trading data and also

   helped Matz finalize certain documents that were used to push CESX

   to victim/investors, similar or identical to those documents used

   in the HECC scheme.       (GX 460; GX 457; JC 39; Tr. 285:14-87:12.)

   Separately, Matz cited the Boiler Room’s work for HECC when

   pitching his capabilities to Chartier and Lee and suggested that

   they engage Isen for investor relations work.          (Tr. 1722:22-23:22,

   1783:8-87:14; GX 464.)      While Lee testified that she and Chartier

   did not hire Isen, Isen’s phone registered 52 contacts with

   Chartier’s phone during the relevant period.            (GX 881; GX 880.)

   Furthermore, Matz received a portion of the profits (e.g., a

   percentage, half, or a “ratio”) that Defendants generated by

   trading shares of CESX, HECC, ICE, or NWMH against victim/investors

   at Matz’s direction.       To that extent, the Boiler Room’s success

   was dependent upon the various companies it pushed, such as CESX,

   HECC, ICE, and NWMH, at overlapping intervals.              Based on these

   interactions, a jury could conclude beyond a reasonable doubt that

   Defendants knew others were working with Matz and the Boiler Room

   to defraud investors by creating artificial markets for penny stock

   companies through manipulative trading practices.            See Manarite,

   448 F.2d at 589 (individuals are “spokes” in a “wheel and spokes

   conspiracy” if they “knew or had reason to know of the existence,



                                        117
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 118 of 156 PageID #: 7307



   but not necessarily the identity, of one or more of the other spoke

   participants in the wheel conspiracy”).

               The Court also rejects Defendants’ contention that the

   Government failed to prove a single conspiracy because there were

   no direct transactions between Chartier and Lee, on the one hand,

   and Isen, on the other hand.         (Isen Br. at 30-31.)       There is no

   such requirement and “[a] single conspiracy may encompass members

   who neither know one another’s identities, . . . nor specifically

   know of one another’s involvement.”          United States v. Sureff, 15

   F.3d 225, 230 (2d Cir. 1994) (citations omitted).              Nonetheless,

   although largely circumstantial, the evidence was sufficient for

   the jury to conclude that Defendants were a part of a large

   conspiracy with Matz (and the Boiler Room) at the center.               Id.;

   see Khalupsky, 5 F.4th at 290 (the evidence sufficiently supported

   a single conspiracy where the defendant “knew that he depended on

   a large network of people to facilitate his illicit trading, and

   he agreed that the profits he generated would be shared with

   them”); United States v. McFadden, No. 13-CR-0284, 2015 WL 6506945,

   at *15-16 (E.D.N.Y. Oct. 27, 2015), aff’d, 689 F. App’x 76 (2d

   Cir. 2017); United States v. Figueroa, No. 08-CR-0749, 2010 WL

   11463852, at *10 (E.D.N.Y. Mar. 2, 2010), aff’d, 464 F. App’x 35

   (2d Cir. 2012).      Therefore, Defendants’ motion for a judgment of

   acquittal on the conspiracy counts is denied.



                                        118
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 119 of 156 PageID #: 7308



                2.     Isen’s Rule 33 Motion52

                In the alternative, Isen seeks a new trial pursuant to

   Rule 33 on the basis that (1) the jury was unfairly impacted by

   evidence of Gleckman’s guilty plea and the Court’s curtailment of

   cross-examination; (2) the jury was unfairly impacted by evidence

   of Isen’s securities bar; (3) Isen’s trial should have been severed

   from Chartier’s trial; (4) the Government changed its theory of

   guilt   throughout        trial;   and   (5) Matz’s     testimony     should    be

   disregarded.       (Isen Br. at 35-60.)

                       a.     Isen Is Not Entitled to a New Trial Based on
                              Gleckman’s Trial Testimony

                Isen argues he is entitled to a new trial (or a judgment

   of acquittal) on the basis that he was denied his right to confront

   Gleckman, a government witness, because: (1) the Court improperly

   accepted     Gleckman’s        guilty     plea     “without    [an]     adequate

   allocution”;       (2) the   Government        prejudicially   used   Gleckman’s

   guilty plea to infer Isen’s guilt; and (3) the Court erred by

   curtailing        cross-examination      into     Gleckman’s   motivation      for

   pleading guilty.         (Isen Br. at 22-23, 36-39; Isen Reply at 17-19.)




   52Isen may argue that the same arguments supporting his Rule 29
   motion also support his Rule 33 motion.      To the extent argued,
   “the same reasons which counsel against the court entering an order
   of acquittal militate against granting a new trial” and, finding
   no manifest injustice, the Court denies Isen’s motion for a new
   trial for the same reasons articulated in connection with his Rule
   29 Motion. Lillemoe, 242 F. Supp. 3d at 124.
                                            119
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 120 of 156 PageID #: 7309



               As a preliminary matter, Isen never objected or sought

   to preclude Gleckman’s testimony on the basis that the Court erred

   in accepting Gleckman’s guilty plea.         Even if Isen preserved this

   argument, the Court finds that he lacks standing to challenge the

   validity    of   Gleckman’s   guilty    plea.     See   United   States    v.

   Rodriguez, No. 01-CR-0024, 2021 WL 1873237, at *1 (E.D.N.Y. Mar.

   24, 2021) (subsequent history omitted) (concluding the defendant

   lacked   standing    to   challenge    his   co-defendant’s    guilty   plea

   because the defendant failed to allege “any personal injury that

   would be redressable by a favorable ruling”); United States v.

   Elima, No. 16-CR-0037, 2016 WL 3546584, at *11 (C.D. Cal. June 22,

   2016) (collecting cases); United States v. Barefoot, No. 05-CR-

   0166, 2006 WL 8442252, at *2 (E.D.N.C. Nov. 30, 2006) (“Defendant

   has no standing to challenge the convictions of third parties, who

   voluntarily entered into plea agreements”).              In reaching this

   conclusion, the Court is guided by the discussion in United States

   v. Ivy, 83 F.3d 1266 (10th Cir. 1996), where the defendants sought

   to suppress the cooperating co-defendants’ testimony on the basis

   that their plea agreements were invalid.         The court concluded that

   the challenge was improper because:

               [T]o accept [defendants’] position, we would
               be required to hold that in every case in which
               some defendants choose to plead guilty while
               others choose to stand trial, a very common
               situation indeed, those who go to trial have
               standing to challenge the validity of their
               codefendants’ plea agreements and the factual

                                         120
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 121 of 156 PageID #: 7310



                bases of their guilty pleas. Such challenges
                would require the government to prove the
                factual representations made in the plea
                agreements and during the plea colloquies of
                any codefendants from whom it planned to
                elicit testimony.   It would also force the
                district court and the court of appeals to
                entertain   what  would   essentially  be  a
                collateral attack on a guilty plea by those
                who chose to stand trial, whether or not the
                party who pled guilty has any desire to
                challenge his conviction. . . .

   Id. at 1282–83.     This reasoning is wholly applicable here.          Thus,

   Isen lacks standing to challenge Gleckman’s guilty plea.

                Considering the merits, Isen uses Gleckman’s guilty plea

   and trial testimony as a shield and a sword.           On the one hand, he

   argues that the Government improperly inferred Isen’s guilt from

   Gleckman’s admission of guilt.          On the other hand, he argues that

   Gleckman’s     testimony    that   he    did   not   “intend   to   defraud”

   established that Isen similarly lacked the requisite intent to

   defraud –- a theory the jury rejected.           (See supra, pp. 107-08 &

   Note 49; see also Isen Br. at 22-23, 36-39; Isen Reply at 18-19;

   Tr. 1610:13-11:10.)      First, the Government did not argue that the

   jury should infer Isen’s guilt from Gleckman’s decision to plead

   guilty.    During trial, Isen argued that the consulting agreements

   and invoices between the Boiler Room, Isen, Watts, and Gleckman

   related to legitimate services that Gleckman performed for HECC.

   In summation, the Government properly referenced Gleckman’s guilty

   plea to support the inference that Gleckman was truthful in his


                                        121
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 122 of 156 PageID #: 7311



   trial testimony that he, Isen, and Watts executed false invoices

   and consulting agreements for the sole purpose of freeing-up the

   restricted HECC shares to pay the Boiler Room, notwithstanding the

   fact that Gleckman may have, at other times, performed legitimate

   consulting services for HECC.        (Tr. 3602:10-03:13, 3619:23-20:3);

   Rodriguez, 587 F.3d at 583.          Thus, Isen is not entitled to a

   judgment of acquittal or a new trial on this ground.

               Second,   the   Court   did    not   err    in   limiting   cross-

   examination into Gleckman’s motivation for pleading guilty.             Under

   the Sixth Amendment’s Confrontation Clause, “a criminal defendant

   must have a meaningful opportunity to cross-examine witnesses

   against him.”     Alvarez v. Ercole, 763 F.3d 223, 229-30 (2d Cir.

   2014) (internal quotation marks and citation omitted).              However,

   “the Confrontation Clause guarantees an opportunity for effective

   cross-examination, not cross-examination that is effective in

   whatever way, and to whatever extent, the defense might wish.”

   United States v. Robinson, No. 16-CR-0545, 2021 WL 62076, at *18

   (E.D.N.Y. Jan. 6, 2021) (emphasis in original) (quoting Delaware

   v. Fensterer, 474 U.S. 15, 20 (1985)).                 The Court has “broad

   discretion to impose reasonable limits on cross examination based

   on concerns about harassment, prejudice, confusion of the issues,

   or interrogation that is repetitive or only marginally relevant.”

   Alvarez, 763 F.3d at 230 (cleaned up) (quoting Brinson v. Walker,

   547 F.3d 387, 394 (2d Cir. 2008)).          “A trial judge abuses [her]

                                        122
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 123 of 156 PageID #: 7312



   discretion in curtailing cross-examination of a government witness

   when the curtailment denies the jury sufficient information to

   make   a   discriminating     appraisal    of    the   particular     witness’s

   possible    motives     for   testifying    falsely      in   favor    of   the

   government.”     United States v. White, 692 F.3d 235, 248 (2d Cir.

   2012) (quoting United States v. Blanco, 861 F.2d 773, 781 (2d Cir.

   1988)).

               As relevant here, the defense queried:

               Defense:      And would it be fair to say, Mr.
                             Gleckman, that at the time you
                             pled you were feeling under a lot
                             of pressure and you just wanted to
                             get this behind you?

               Gleckman:     I wanted to get it behind me and
                             I was under pressure, but that is
                             not why I pled out.

               Defense:      Isn’t that       why   you   told   your
                             friend –

               The Court:    Sustained.

               Defense:      May I have a moment?

               The Court:    Sure.

               (Pause in proceedings.)

               Defense:      I have no further questions, your
                             Honor.

   (Tr. 1612:4-15.)      Citing this exchange, Isen argues that he sought

   “to see if there was any inconsistency” between Gleckman’s trial

   testimony and an FBI report to elicit the reasons that Gleckman

   “pled guilty to a crime he did not allocate to.”              (Isen Reply at

                                        123
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 124 of 156 PageID #: 7313



   18; Isen Br. at 38-39.)           The relevant portion of the FBI report

   (drafted by Special Agent Minsky and produced as Section 3500

   material) states that “Gleckman told [a friend] that he wants this

   situation to be over.”       (3500-RGL-3 at 12.)

               Isen’s argument fails for a number of reasons.                  At the

   outset,    the   Court    notes    that   Isen      chose   to   conclude   cross-

   examination of Gleckman, did not attempt to pursue this alleged

   inconsistency through additional questioning, and did not request

   to make an offer of proof.          Nonetheless, the Court did not abuse

   its discretion by limiting cross-examination.                    As argued, Isen

   intended to use this line of questioning to challenge the validity

   of Gleckman’s guilty plea and argue that if Gleckman had no intent

   to defraud, certainly Isen had no intent to defraud.                     While “a

   defendant    has    the   right    to    have   a   jury    decide    whether   the

   prosecution has proved the elements of the charged crime,” the

   Court, not the jury, must resolve questions of law, including the

   validity    of     Gleckman’s     plea    agreement.         United    States    v.

   DiCristina, 726 F.3d 92, 105 (2d Cir. 2013).                 Not only does Isen

   lack standing to assert this argument, see supra, admitting this

   evidence would necessarily lead to juror confusion regarding their

   role as arbiter of facts, not law.               Further, had Isen moved the

   Court for reconsideration of its evidentiary ruling, the Court

   would have adhered to its prior ruling limiting cross-examination,

   finding it would be cumulative to allow further questions regarding

                                            124
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 125 of 156 PageID #: 7314



   Gleckman’s testimony that he was “under pressure.” The Court would

   have also concluded that there were no inconsistencies between

   Gleckman’s trial testimony and Special Agent Minsky’s notes in the

   FBI report.     Moreover, there is nothing in the record reflecting

   that Gleckman adopted the FBI report as his own, and confronting

   Gleckman with the FBI report would have constituted inadmissible

   extrinsic impeachment evidence.          United States v. Leonardi, 623

   F.2d 746, 757 (2d Cir. 1980) (FBI notes offered to impeach not

   attributable to witness because “a witness may not be charged with

   a third party’s characterization of his statements unless the

   witness has subscribed to them” (citation omitted)).            Thus, there

   would have been no basis to allow Isen to blindly continue cross-

   examination    “to   see”   if   there     were   inconsistencies    between

   Gleckman’s trial testimony and the FBI report when there were none.

   (Isen Reply at 18 (emphasis added)); see FED. R. EVID. 613(b)

   (“Extrinsic evidence of a witness’s prior inconsistent statement

   is admissible only if the witness is given an opportunity to

   explain or deny the statement and an adverse party is given an

   opportunity to examine the witness about it, . . .”).

               In any event, “it is firmly established that restricting

   the cross-examination of a witness creates no abuse of discretion

   issue, provided the jury has access to other material that would

   allow it to form some opinion as to the witness’ credibility.”

   United States v. Nosov, 221 F. Supp. 2d 445, 449 (S.D.N.Y. 2002),

                                        125
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 126 of 156 PageID #: 7315



   aff’d, 119 F. App’x 311 (2d Cir. 2004).         Here, notwithstanding the

   Court’s evidentiary rulings, Isen successfully elicited testimony

   that Gleckman was (1) unaware of the Boiler Room’s and Matz’s

   “criminal activities”; (2) unaware that the Boiler Room was lying

   to investors or manipulating stock; (3) not intending to defraud

   anyone; and (4) under pressure and “wanted to get it” behind him

   when he pled guilty. (Tr. 1610:12-12:8.) Furthermore, the Court’s

   ruling did not prevent Isen from highlighting in summation that

   Gleckman did not intend to defraud anyone “just like Mr. Isen had

   no intention of defrauding anyone” and that he had “no idea why

   [Gleckman] pled guilty” but he “did say he was under pressure[.]”

   (Tr. 3480:15-21, 3584:13-85:8; see Tr. 3547:23-48:2, 3559:11-

   60:12, 3564:8-15.)        Thus, when reviewing the entire record, it is

   clear that the jury had sufficient information to properly weigh

   Gleckman’s testimony.       Robinson, 2021 WL 62076, at *20–21; United

   States v. Ashburn, No. 11-CR-0303, 2015 WL 5098607, at *29-32

   (E.D.N.Y. Aug. 31, 2015).

               The portion of Isen’s motion seeking a judgment of

   acquittal or a new trial arising out of Gleckman’s guilty plea,

   his   testimony,     or    the   Court’s   evidentiary     rulings    during

   Gleckman’s cross-examination, is denied.




                                        126
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 127 of 156 PageID #: 7316



                     b.     The Government Properly Referenced                 Isen’s
                            Securities Industry Bar in Summation

                Isen argues that the Government improperly referenced

   his securities industry bar as propensity evidence and the jury

   may have relied on those references in reaching a verdict.                  (Isen

   Br. at 39-44; Isen Reply at 19-22.) This argument is unpersuasive.

                            i.     Background Relevant to the Industry Bar

                Before trial, the Government moved to admit evidence

   that Isen had been subjected to disciplinary proceedings by the

   Securities and Exchange Commission and barred from acting as a

   broker as proof of his knowledge and intent.                     (Gov’t Mot. in

   Limine, ECF No. 624, at 1, 6-7.)          Isen argued, among other things,

   that his disciplinary history constituted improper propensity

   evidence.    (Isen Limine Opp., ECF No. 651, at 2-3.)

                On March 3, 2020, outside the presence of the jury, the

   Court orally granted the Government’s request to introduce Isen’s

   securities    disciplinary      history     pursuant   to    Federal   Rule    of

   Evidence     404(b).53        (Tr.   2075:4-79:3.)          In   reaching     this

   conclusion, the Court reviewed Rule 404(b) and found that Isen

   “put the issue of his knowledge and intent into play,” stating:

                The Court is not persuaded by Mr. Isen’s
                argument that his license alone is sufficient
                for the [G]overnment’s stated purpose of

   53The Court also ruled that if Isen testified, the Government was
   permitted to introduce his FINRA disciplinary history but was
   precluded from introducing his 2000 securities fraud conviction in
   the Southern District of New York. (Tr. 2079:4-82:14.)
                                         127
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 128 of 156 PageID #: 7317



               showing knowledge and intent.    [While] the
               fact of his license sheds light on his
               knowledge   of  the   applicable  rules   and
               regulations,   the   bar   and   [under]lying
               finding[s] show he was not only aware of the
               rules but he was aware of what conduct can
               lead to liability.

               It further contradicts the apparent defense
               argument that Isen was unaware of the true
               nature of Matz’s dealings.      The probative
               value of this evidence will not be outweighed
               by unfair prejudice[ because] the conduct does
               not involve conduct more inflammatory than the
               charged crime.     The Court will issue an
               appropriate limiting instruction.

   (Tr. 2078:9-24; see generally Tr. 2077:3-79:3.)

               The Government introduced Isen’s securities industry bar

   through Ms. Oremland.      (Tr. 2201:23-02:2; GX 912.)        It also cited

   this evidence in summation to infer Isen’s knowledge that Matz

   operated a corrupt Boiler Room and/or that “coordinating trades in

   this manner is securities fraud.” (E.g., Tr. 3254:23-55:1, 3270:1-

   16, 3621:12-18.)

                           ii.   Securities Industry Bar Discussion

               Isen does not challenge the Court’s finding that he “put

   the issue of his knowledge and intent into play.”              Nor does he

   argue that the Court’s ruling was in error or resulted in “manifest

   injustice.”     Thus, the motion is denied to the extent Isen uses

   “Rule 33 as a vehicle to relitigate [pretrial and] evidentiary

   rulings with which he disagrees.”          United States v. Smith, No. 08-

   CR-0390, 2009 WL 4249120, at *8 (S.D.N.Y. Nov.25, 2009); see United


                                        128
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 129 of 156 PageID #: 7318



   States v. Barret, No. 10-CR-0809, 2012 WL 3229291, at *28 (E.D.N.Y.

   Aug. 6, 2012), aff’d, 677 F. App’x 21 (2d Cir. 2017).

                  Isen appears to complain that the Government committed

   prosecutorial misconduct because its citation to his industry bar

   in    summation    constituted        a    prejudicial         and    improper   use    of

   propensity evidence.          (E.g., Isen Br. at 42.)              The Court disagrees

   and    finds    that   Isen       fails    to    meet    the    “‘heavy      burden’    of

   demonstrating      that     the     alleged     misconduct       is    ‘so   severe    and

   significant as to result in the denial of [his] right to a fair

   trial.’”       Kenner II, 272 F. Supp. 3d at 428 (quoting Locascio, 6

   F.3d at 945).       As a threshold matter, Isen arguably waived this

   argument   because     he     did    not   object       to   the     admission   of,    or

   reference to, his securities industry bar after the Government

   rested or at any point in summations.                   His failure “to make trial

   objections to the complained-of testimony constitutes a waiver of

   those objections.”        United States v. Funaro, 222 F.R.D. 41, 45 (D.

   Conn. 2004) (citation omitted).

                  Assuming that Isen did not forfeit this argument, the

   Court concludes that the Government’s arguments were “permissible

   commentary on the limited purpose for the evidence.” United States

   v. Shellef, 732 F. Supp. 2d 42, 78 (E.D.N.Y. 2010).                          As stated,

   the Government drew upon Isen’s disbarment to infer his knowledge

   that the Boiler Room was not a legitimate operation and/or that

   “coordinating trades in this manner is securities fraud.” Further,

                                              129
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 130 of 156 PageID #: 7319



   Isen had “adequate opportunity in his summation to dispute the

   government’s assertions,” Parkes, 497 F.3d at 234, and, in fact,

   argued that the industry bar “happened” and that he “learned his

   lesson from that.       And that’s why when he was dealing with Matz he

   recommended that they have lawyers to view things,” and “[h]e

   learned his lesson from what happened in ‘95, and it wasn’t going

   to   happen    again”   (Tr.     3499:14-23).      Additionally,   the   Court

   instructed the jury that evidence of Isen’s disbarment was admitted

   for a limited purpose and not “as proof that the defendant has a

   criminal      propensity    of   bad   character.”     (Tr.   3642:10-43:4);

   Shellef, 732 F. Supp. 2d at 78-79.              Finally, the evidence that

   Isen acted with the requisite criminal intent “was sufficient due

   to the totality of witness testimony,” and not solely from evidence

   of his industry bar.        United States v. Davis, No. 17-CR-0610, 2020

   WL 1233771, at *4 (S.D.N.Y. Mar. 12, 2020) (emphasis in original).

                 Therefore,     the    Government’s     reference     to    Isen’s

   securities industry bar in summation does not warrant a new trial.

   See Parkes, 497 F.3d at 234; United States v. Galanis, 844 F. App’x

   400, 402 (2d Cir. 2021) (summary order).

                      c.      The Defendants Were Properly Joined

                 Before trial, the Court denied Isen’s motion for a

   severance, finding that Defendants were properly joined. See Isen,

   2019 WL 6875369, at *1-2.          Isen now moves for a new trial on the

   basis that his trial should have been severed from Chartier’s trial

                                          130
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 131 of 156 PageID #: 7320



   and, as a result, he was prejudiced by the length of trial and

   from the evidence admitted against Chartier.          (Isen Br. at 44-48.)

               Under Rule 8, defendants may be jointly charged “if they

   are alleged to have participated in the same act or transaction,

   or in the same series of acts or transactions, constituting an

   offense or offenses.”      FED. R. CRIM. P. 8(b).    “[J]oinder is proper

   where two or more persons’ criminal acts are unified by some

   substantial identity of facts or participants or arise out of a

   common plan or scheme.”        Rittweger, 524 F.3d at 177 (quotation

   marks and citation omitted).        Whether joinder is proper “must be

   determined on a case-by-case basis” and using “commonsense.”             Id.

   at 177-78.     The Court must consider whether “joint proceedings

   would produce sufficient efficiencies such that joinder is proper

   notwithstanding the possibility of prejudice.” Id. at 177.

               Pursuant to Federal Rule of Criminal Procedure 14, “[i]f

   the joinder of offenses or defendants in an indictment, . . . for

   trial appears to prejudice a defendant or the government, the court

   may order separate trials of counts, sever the defendants’ trials,

   or provide any other relief that justice requires.”            FED. R. CRIM.

   P. 14(a).     The decision to sever a trial pursuant to Rule 14 is

   “confided to the sound discretion of the trial court.”                United

   States v. Feyrer, 333 F.3d 110, 114 (2d Cir. 2003).                 A trial

   court’s severance decision is considered “virtually unreviewable,”

   and the denial of a motion “will not be reversed unless appellants

                                        131
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 132 of 156 PageID #: 7321



   establish that the trial court abused its discretion.”                 United

   States v. Cardascia, 951 F.2d 474, 482 (2d Cir. 1991) (citations

   omitted).     To challenge the denial of a severance request, a

   defendant “must establish prejudice so great as to deny him a fair

   trial.” Id. “It is well established that a defendant cannot avoid

   the risks of a joint trial simply because he might have a better

   chance of acquittal in a separate trial.”           United States v. Coley,

   498 F. Supp. 3d 415, 418 (W.D.N.Y. 2020) (quoting United States v.

   Figueroa, 618 F.2d 934, 944 (2d Cir. 1980)).           Further, “[t]here is

   a powerful presumption in favor of joint trials of defendants

   indicted     together    based     upon     the   underlying   policies    of

   efficiency, avoiding inconsistent verdicts, providing a ‘more

   accurate assessment of relative culpability,’ avoiding victims and

   witnesses having to testify repeatedly, and avoiding the random

   favoring of ‘the last-tried defendants who have the advantage of

   knowing     the   prosecutor's     case     beforehand.’”      Id.   (quoting

   Richardson v. Marsh, 481 U.S. 200, 210, 219 n.7, (1987)).

               Isen arguably waived this argument.             After the Court

   ruled on his pre-trial severance motion, Isen did not request

   (until this motion) that the Court sever his trial on the basis

   that (1) the evidence failed to establish a single conspiracy, or

   (2) he was prejudiced by the evidence admitted against Chartier

   and the length of trial.         (Cf. Tr. 2944:10-46:15 (Isen moving for

   a judgment of acquittal mid-trial, arguing that Matz’s testimony

                                         132
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 133 of 156 PageID #: 7322



   was unbelievable and the Government failed to establish a single

   conspiracy).)      Thus, Isen “waived any argument that this Court

   should have sua sponte granted him a severance” at the close of

   the Government’s case.       United States v. Tuzman, No. 15-CR-0536,

   2021 WL 1738530, at *36 (S.D.N.Y. May 3, 2021).              Even if the Court

   granted   his   mid-trial    Rule   29   motion   on   the    basis   that   the

   Government failed to prove a single conspiracy, the “failure to

   sua sponte sever [Isen’s trial] does not constitute plain error.”

   Id. at *37.

               Moreover, for the reasons already explained in the pre-

   trial order, which reasons are incorporated herein, the Court

   properly denied Isen’s motion for a severance.                  Isen, 2019 WL

   6875369, at *1-2.        Other than arguing that the evidence was

   insufficient to support the conspiracy charges, Isen does not claim

   “there were any ‘later developments’ of the type identified by the

   Second Circuit” that “render[ed] the initial joinder” improper.

   Ashburn, 2015 WL 5098607, at *48 (citation omitted).             As discussed

   supra, the Government presented sufficient evidence to sustain the

   conspiracy convictions.       Thus, Isen’s arguments that joinder was

   “plainly [] improper” because there was insufficient evidence of

   an overarching conspiracy are without merit.            (Isen Reply at 22-

   23; Isen Br. at 45.)

               Furthermore, having found that Isen was a member of the

   charged conspiracies, “evidence about the activities of the other

                                        133
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 134 of 156 PageID #: 7323



   conspirators that were part and parcel of the operation of the

   conspiracy would have been admissible against [Isen], even were he

   tried separately.”       United States v. Brown, No. 04-CR-0801, 2006

   WL 2724025, at *14 (S.D.N.Y. Sept. 22, 2006) (citation omitted).

   Such evidence includes Lee’s testimony regarding her involvement

   with the Boiler Room at or around the same time that Isen engaged

   the Boiler Room.     There were also witnesses who testified against

   both Isen and Chartier, including victim/investors, Matz, and law

   enforcement/government      witnesses.         Feyrer,     333   F.3d   at   114

   (joinder did not violate Rule 8 where “even if the district court

   had tried these two defendants separately, the evidence at one

   trial would essentially duplicate the evidence at the other”).

   Therefore, Isen and Chartier were properly joined for trial.

               Next, Isen argues there was prejudicial spillover from

   the evidence admitted against Chartier, including evidence that

   Chartier purchased an expensive motorhome.            However, “there is no

   indication of any prejudice against [Isen] from this evidence.”

   United States v. Rittweger, No. 02-CR-0122, 2003 WL 22290228, at

   *10 (S.D.N.Y. Oct. 6, 2003).          The Government separately presented

   evidence that Isen profited from the schemes and he “does not

   explain why the jury would have had any difficulty distinguishing

   between    the   stake   that    each    of   the   defendants    had   in   the

   transactions at issue.”         Id.   In any event, “[t]he Second Circuit

   has   repeatedly    found   that      appropriate   jury    instructions     are

                                           134
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 135 of 156 PageID #: 7324



   adequate to address a risk of ‘spillover’ prejudice.”                 United

   States v. Van Hise, No. 12-CR-0847, 2017 WL 3425750, at *47

   (S.D.N.Y. Aug. 8, 2017) (citations omitted) (subsequent history

   omitted).      Throughout    trial,    Isen   did   not   request   limiting

   instructions that the jury should consider certain evidence only

   against Chartier.     In the charge, the Court instructed the jury to

   “consider each count of the Indictment separately,” to “[c]onsider

   each defendant separately,” and to “return a separate verdict on

   each count in which each defendant is charged.”             (Tr. 3646:1-4.)

   The Court also instructed that “[w]hether you find a defendant

   guilty or not guilty as to one offense should not affect your

   verdict as to any other offense charged or defendant charged.”

   (Tr. 3646:4-7, 3700:6-12.)        Isen does not meaningfully challenge

   these instructions, nor has he explained why they were insufficient

   to “ensure that he would not suffer unfair prejudice arising from

   the evidence introduced as” against Chartier.             Van Hise, 2017 WL

   3425750, at *47.      At this juncture, there is nothing before the

   Court to warrant a departure from the “general assumption that

   juries follow the instructions they are given.”            United States v.

   Agrawal, 726 F.3d 235, 258 (2d Cir. 2013).           Finally, “[t]here is

   no support in caselaw or in logic for the proposition that a

   lengthy trial, a large number and variety of charges, and numerous

   defendants violate due process without a showing that the issues

   were actually beyond the jury’s competence.”              United States v.

                                         135
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 136 of 156 PageID #: 7325



   DiNome, 954 F.2d 839, 842 (2d Cir. 1992).              And here, Isen makes no

   arguments    that    the     issues    at   trial    were   “beyond    the   jury’s

   competence.”

                Thus, Isen’s motion for a new trial based on claims of

   improper joinder is denied.

                       d.     There Was No Constructive               Amendment        or
                              Prejudicial Variance

                Isen argues that a new trial is warranted because the

   Government changed its theory of guilt during trial, constituting

   a   constructive         amendment    or    prejudicial     variance    from       the

   Superseding Indictment in violation of the Fifth Amendment.                       (Isen

   Br. at 48-57; Isen Reply at 24-29.)                 Specifically, he contends:

   (1) the Government failed to prove matched trading identified in

   the Superseding Indictment; and (2) the Superseding Indictment

   does not allege coordinated trading –- only matched trading –- and

   proof that individuals sold shares of HECC or ICE at the same time

   that victim/investors purchased shares of HECC or ICE does not

   meet   the    definition      of     matched     trading    as   charged     in    the

   Superseding Indictment or as defined by Ms. Oremland.                   (Isen Br.

   at 50-51.)     Isen is not entitled to relief on this basis.

                “An indictment has been constructively amended ‘when the

   government’s presentation of evidence and the district court’s

   jury instructions combine to modify essential elements of the

   offense charged to the point that there is a substantial likelihood


                                              136
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 137 of 156 PageID #: 7326



   that the defendant may have been convicted of an offense other

   than the one charged by the grand jury.’”              Kenner I, 2019 WL

   6498699, at *9 (internal quotation marks omitted) (quoting United

   States v. Vebeliunas, 76 F.3d 1283, 1290 (2d Cir. 1996)).                  By

   contrast, “[a] variance occurs when the charging terms of the

   indictment are left unaltered, but the evidence at trial proves

   facts materially different from those alleged in the indictment.”

   Lebedev, 932 F.3d at 54 (quoting United States v. Dove, 884 F.3d

   138, 149 (2d Cir. 2018)). “The most significant difference between

   a variance and a constructive amendment is that the latter is a

   per se violation of the Fifth Amendment, whereas ‘a defendant must

   show prejudice in order to prevail on a variance claim.’”             Kenner

   I, 2019 WL 6498699, at *10 (quoting United States v. Frank, 156

   F.3d 332, 338 n.5 (2d Cir. 1998)).           “A defendant fails to show

   that he has been prejudiced by the variance when ‘the allegation

   and proof substantially correspond, where the variance is not of

   a character that could have misled the defendant at the trial, and

   where the variance is not such as to deprive the accused of his

   right to be protected against another prosecution for the same

   offense.’”    Id. (quoting United States v. Mucciante, 21 F.3d 1228,

   1236 (2d Cir. 1994)).

                After a careful review of the record, and having presided

   over Isen’s trial, the Court finds that no constructive amendment

   or variance occurred here.         From the filing of the Superseding

                                        137
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 138 of 156 PageID #: 7327



   Indictment, through Watts’s trial, and again at Isen’s trial, the

   Government never departed from its core allegations that Isen,

   with others, engaged in schemes to defraud HECC and ICE investors

   by hiring and coordinating with the Boiler Room to create an

   artificial demand for HECC and ICE stock through aggressive cold

   calls to victim/investors and manipulative trading practices.              To

   be sure, the Superseding Indictment charged that Isen, Watts, and

   others, engaged in schemes to defraud by “artificially controlling

   the price and volume of traded shares in [HECC and ICE] through,

   inter    alia,    (a)    artificially    generating   price   movements   and

   trading volume in the shares . . . ”            (Superseding Indictment ¶

   31.)    It further explains that a “matched trade” occurs when, for

   example, “Investor A bought 100 shares at $5.000 per share of

   Company A through a broker, while Investor B, who coordinated with

   Investor A, simultaneously sold 100 shares at $5.00 per share of

   Company A through a broker” and was “used to create the appearance

   that the stock price and volume rose as a result of genuine market

   demand   for     the    securities.”     (Id.   ¶   19.)   The   Superseding

   Indictment continues:

               [Defendants] used their status as insiders at
               the [ ] Companies to obtain shares in the [ ]
               Companies for free or at below-market prices.
               [D]efendants enlisted the Boiler Room to
               artificially drive up the share prices of the
               [ ]   Companies   and  thereafter  sold   the
               [D]efendants’ shares to unsuspecting victim
               investors . . . .


                                           138
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 139 of 156 PageID #: 7328



               Once shares in the [ ] Companies were
               transferred to the Boiler Room . . ., the
               [Defendants], together with the Boiler Room
               Managers, engaged in manipulative trading
               patterns, including wash trades and matched
               trades, to drive up the price of the shares,
               while account executives at the Boiler Room .
               . . aggressively and repeatedly called and
               emailed victim investors to purchase shares in
               the [ ] Companies.     When victim investors
               indicated   a   willingness  to   purchase   a
               recommended stock, the Account Executives
               called the victim investors repeatedly,
               pressured them to follow through with their
               purchases and directed them to log into their
               trading accounts while still on the telephone
               to place purchase orders for the relevant
               stock. . . .

               The [D]efendants and their co-conspirators did
               not disclose to the victim investors that . .
               . at the same time or shortly after the Account
               Executives recommended the stocks of [HECC or
               ICE] to the victim investors, the defendants
               sold their own shares in the same companies.

   (Id. ¶¶ 32-34 (emphasis added); see also id. ¶ 35.)

               These allegations in the Superseding Indictment were

   incorporated into the securities fraud charges.          (Id. ¶¶ 98, 100.)

   At trial, Matz testified that he “supported” HECC and ICE stock by

   wash trading shares of HECC and/or ICE between nominee brokerage

   accounts and by matched trading against victim/investors.                The

   documentary evidence, including trading data, corroborated this

   testimony.      Separately, the Government introduced evidence that

   the Boiler Room artificially inflated the price of HECC and/or ICE

   by aggressively pressuring victim/investors to purchase shares of

   HECC   and/or   ICE.     As   recited   in   detail   above,   the   evidence

                                        139
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 140 of 156 PageID #: 7329



   established     that    Isen,   Watts,       Gleckman,    Sui,   and     others,

   participated in the schemes by coordinating with the Boiler Room

   to sell their shares of HECC and/or ICE with knowledge that the

   Boiler Room lined up a victim/investor to purchase shares of HECC

   and/or ICE at around the same price, time, and volume.                 (Compare,

   e.g., Superseding Indictment ¶¶ 33-35, 70, 73-75 with GX 811; GX

   812; GX 813-1 through 6; GX 817; GX 823-2 through 4; 824-1; GX

   827; Tr. 355:23-56:12, 368:7-70:12, 1040:9-43:16, 1057:21-58:5.)

               Thus, the Government’s theory that Isen (or others)

   participated in the schemes by, among other means, selling shares

   of HECC and/or ICE at the same time that victim/investors purchased

   shares of HECC and/or ICE “did not change ‘the essence of the

   crime, in general terms,’ which remained throughout” all stages of

   the prosecution.        United States v. Daugerdas, 837 F.3d 212, 225

   (2d Cir. 2016) (quoting United States v. D’Amelio, 683 F.3d 412,

   418   (2d   Cir.   2012)).      Rather,      this   evidence     provided    the

   “‘particulars      of   how   [Isen]    effected    the    crime,’     and   the

   [G]overnment’s reliance on this theory of liability did not amount

   to a constructive amendment.”          Id. (quoting D’Amelio, 683 F.3d at

   417-18); see also United States v. Rigas, 490 F.3d 208, 228-30 (2d

   Cir. 2007); Khalupsky, 5 F.4th at 293-94 (“Even though the Business

   Wire hack was not charged as a standalone securities fraud count,

   Business Wire was identified as one of the victim newswires in the

   superseding     indictment’s      introductory       section,      which     was

                                          140
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 141 of 156 PageID #: 7330



   incorporated by reference into all charged counts. . . ., [and

   these trades] are plainly within the charged core of criminality”

   (internal quotation marks and citation omitted)).

               Isen    asserts      additional    arguments      that   track    his

   interpretation      of    the    evidence     and   theories    of   innocence.

   Specifically, that (1) Dr. Filante conclusively established that

   matched trading is impossible in today’s market because, among

   other reasons, all trades are facilitated through market makers;

   (2) he did not know he was selling to victim/investors; and (3) it

   is not illegal to sell stock “while it was being promoted” or when

   victim/investors “were interested in buying . . . where, as here,

   each side buys or sells through his or her own broker or trades in

   her own account.”        (Isen Br. at 52-53, 55.)       The Court considered

   and rejected these arguments in connection with Isen’s Rule 29

   motion, supra.       In any event, the question is not whether the

   evidence varied from the defense’s theory of the case.                  Rather,

   the question is whether Isen “may have been charged with an offense

   other than the one charged by the jury.” Kenner I, 2019 WL 6498699,

   at *9 (citation omitted).              Here, the Court concludes that the

   evidence tracked the Government’s theory of guilt, as charged in

   the Superseding Indictment through trial.

               Isen may also argue that the Government constructively

   amended the Superseding Indictment because there was no proof of

   coordination       between      Isen    (or   the    Boiler     Room)   and    a

                                           141
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 142 of 156 PageID #: 7331



   victim/investor -- only proof of coordination between Isen and the

   Boiler Room.       Thus, Isen argues, the Government changed its

   definition of matched trading to coordinated trading.              (Isen Br.

   at 53-56.)      Regardless of the terminology used, the evidence

   established that the Boiler Room, Isen, and others, engaged in

   matched trading with victim/investors by controlling both sides of

   the trades:     they intentionally sold shares of HECC and/or ICE

   with explicit knowledge of the price, time, and volume that

   victim/investors purchased shares of HECC and/or ICE.              This meets

   the definition of matched trading proffered by the Government in

   the Superseding Indictment, during Watts’s trial, and throughout

   Isen’s trial.      Therefore, no constructive amendment or variance

   occurred.

               Even   assuming     that    the   introduction    of     evidence

   surrounding “coordinated trading” constituted a variance, Isen has

   not established that “he was ‘substantial[ly] prejudice[d]’ by

   this evidence.”     United States v. Gross, No. 15-CR-0769, 2017 WL

   4685111, at *32 (S.D.N.Y. Oct. 18, 2017) (alterations in original)

   (quoting Rigas, 490 F.3d at 226), aff’d sub nom. Lebedev, cited

   supra.   Isen had sufficient notice -– from pre-trial conferences,

   the trial against co-defendant Watts, and opening statements --

   that the Government intended to argue that Isen participated in

   the conspiracy and committed securities fraud by, among other ways,

   coordinating with the Boiler Room to match trades against the

                                          142
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 143 of 156 PageID #: 7332



   victim/investors’ purchase of HECC and/or ICE shares.           (E.g., Aug.

   6, 2019 Tr., 14:14-15:7 (the Government responding to the request

   for matched trading evidence, pointing to the blue sheet data, and

   stating “the matched and wash trades . . . are self-evident when

   comparing the trade that these defendants and their coconspirators

   conducted and then comparing it to the people who were buying the

   stock” (emphasis added)); Tr. 24:18-25:14 (opening statements).)

   Counsel did not object to this argument before trial or to the

   evidence introduced in support of this theory at any point during

   trial.   United States v. Kaplan, 490 F.3d 110, 130 (2d Cir. 2007)

   (no constructive amendment or variance where “counsel did not

   object to the admission of the false statements not specified in

   the bill of particulars, nor did he request a continuance when

   they were introduced”); United States v. Petit, No. 19-CR-0850,

   2021 WL 673461, at *10-12 (S.D.N.Y. Feb. 21, 2021); United States

   v. Teman, 465 F. Supp. 3d 277, 297-300 (S.D.N.Y. 2020).

               In view of the above, the Government did not “ambush”

   the defense (e.g., Isen Br. at 50) and Isen has “not shown the

   ‘substantial prejudice’ required to warrant reversal on variance

   grounds.”    Rigas, 490 F.3d at 230; United States v. Salameh, 152

   F.3d 88, 139–40 (2d Cir. 1998); United States v. Miller, No. 17-

   CR-0415, 2019 WL 2232124, at *9 (E.D.N.Y. May 23, 2019); United

   States v. Ng Lap Seng, No. 15-CR-0706, 2018 WL 2287101, at *11-15

   (S.D.N.Y. May 9, 2018); see also Gross, 2017 WL 4685111, at *33-

                                        143
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 144 of 156 PageID #: 7333



   35; cf. Siddiqi v. United States, 98 F.3d 1427 (2d Cir. 1996)

   (conviction      vacated       as   a   miscarriage    of   justice      where   the

   government shifted its theory of guilt during summation, again on

   remand to the district court, and again in response to defendant’s

   habeas petition); cf. United States v. Sakoc, 115 F. Supp. 3d 475

   (D.   Vt.    2015)     (constructive     amendment     or   variance     where   the

   indictment charged defendant with failing to disclose conduct

   arising out of “a specific date and a specific category of violent

   crimes      against    a    specific    set   of   women”   on    immigration    and

   naturalization forms but the government argued that the jury could

   convict for conduct that occurred on dates other than those

   charged).      Isen’s Rule 33 motion on this ground is denied.

                         e.     The Court Will Not Disturb                the   Jury’s
                                Credibility Assessment of Matz

                 Finally, Isen argues that he is entitled to a new trial

   because the Court should have “serious doubts” regarding Matz’s

   credibility.         (Isen Br. at 58-60; Isen Reply at 29-30.)               Under

   Rule 33, however, “the Court cannot disturb a jury’s credibility

   determination         unless    that    witness’s     testimony     is   ‘patently

   incredible or defies physical realities.’”                       United States v.

   Pizarro, No. 17-CR-0151, 2019 WL 3406603, at *12 (S.D.N.Y. July

   29, 2019) (quoting United States v. Sanchez, 969 F.2d 1409, 1414

   (2d Cir. 1992)).           The Court thus finds that it cannot disturb the

   jury’s credibility determination of Matz.               See id.


                                             144
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 145 of 156 PageID #: 7334



                Nonetheless, Isen argues that the Court should find

   Matz’s testimony incredible and order a new trial because Matz

   (1) testified pursuant to a cooperation agreement and “knew how to

   play   the    ‘cooperation     game’”;     (2) lied   regarding    his   tax

   liabilities and income reporting obligations, illegal gambling

   collection activities, his discharge from the U.S. Army, and a

   confession in a state arrest; (3) hid assets from his ex-wife

   during a divorce proceeding; and (4) frustrated the Court by

   failing to read documents placed in front of him.             (Isen Br. at

   58-60.)    Yet, Isen does not cite any authority for this Court to

   conclude that these factors render Matz’s testimony “patently

   incredible.”     Pizarro, 2019 WL 3406603, at *12 (quoting Sanchez,

   969 F.2d at 1414).      The Second Circuit “has previously held that

   even when a witness testified under a cooperation agreement,

   breached that agreement, and had a criminal record and history of

   alcohol and drug abuse; when the government effectively repudiated

   the witness’s testimony; and when the witness’s attorney asserted

   that the witness had perjured himself, the district court should

   not have concluded that his testimony was incredible as a matter

   of law, and instead should have deferred to the jury’s assessment

   of the witness’ credibility.”         Id. (citing Truman, 688 F.3d at

   139-40).     When reviewed “against this high standard,” there is no

   basis “to second-guess the jury’s determination as to” Matz’s

   credibility.     Id.

                                        145
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 146 of 156 PageID #: 7335



               Further, Isen argues that a new trial is warranted

   because    the   Government’s     case     “rested    largely    on”   Matz’s

   testimony, which lacked integrity.         (Isen Br. at 60.)     However, as

   discussed in connection with Isen’s Rule 29 motion, there was

   evidence that corroborated Matz’s testimony, including Matz’s

   testimony “where he alone was the only witness.”                  (See Id.)

   Therefore, a new trial is not warranted on this basis.

         C.    There Is No Evidence That the Onset of COVID-19 Unduly
               Influenced the Jury’s Deliberations

               Defendants jointly move for a new trial pursuant to Rule

   33 arguing that they were denied a fair and impartial jury trial

   because (1) the COVID-19 pandemic constituted an outside influence

   that distracted the jury (Defs. Joint Br. at 26-28); (2) the Court

   failed to “assess or remedy the risk of jury distraction and rushed

   deliberations”      (id.   at    28-30);     and     (3) the    jury   rushed

   deliberations (id. at 30-31).            In the alternative, Defendants

   request an evidentiary hearing or permission to question the

   jurors.    (Id. at 35; see id. at 31-38.)            The Government opposes

   the motion, arguing that Defendants waived this argument, were not

   prejudiced by the COVID-19 pandemic, and are not entitled to an

   evidentiary hearing. (Gov’t Opp. at 86-93.) Defendants’ arguments

   are denied in their entirety.




                                        146
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 147 of 156 PageID #: 7336



               1.    There Is No Evidence That COVID-19 Interfered with
                     Jury Deliberations or That the Court Failed to
                     Assess the Effects of COVID-19 on Deliberations

               Defendants    have   failed      to   establish    that   they   are

   entitled to a new trial arising out of the undersigned’s conduct

   or the jury’s deliberations during the onset of the unprecedented

   COVID-19 pandemic.       To begin, the Court rejects the argument that

   there is “a universal presumption” that jurors serving during a

   pandemic are distracted and impatient.             (Defs. Joint Br. at 27-

   28; Defs. Joint Reply at 2, 4-5.)             The Court is unaware of any

   such “universal presumption.”           Rather, “[t]he question is not

   whether the [C]ourt adhered to best practices,” but “[w]hether

   Defendant[s] received a fair trial” and “that question turns on

   whether the jurors were able to continue deliberating under the

   circumstances.”      United States v. Dermen, 452 F. Supp. 3d 1259,

   1264 (D. Utah 2020) (denying motion for a mistrial and analyzing

   claims that jurors should not have deliberated after March 16,

   2020).   The answer to that question is yes.

               Throughout trial, the Court remained steadfast in its

   solemn responsibility to ensure that Defendants received a fair

   and impartial trial and deliberations, even when presented with

   concerns surrounding the novel COVID-19 virus.                   To be sure,

   Defendants’ trial lasted sixteen days (exclusive of the charge

   conference) and spanned seven weeks (inclusive of voir dire),

   primarily    to   accommodate    the    Defendants’     many    requests     for

                                          147
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 148 of 156 PageID #: 7337



   adjournments.      “Corona Virus” was first referenced on March 4,

   2020, during the eleventh day of trial, when the defense asked

   Ms. Oremland whether external factors, such as the Corona Virus,

   could affect the success of a company’s stock.            (Tr. 2304:9-19.)

   On March 6, 2020, the Government raised concerns regarding COVID-

   19 and scheduling (Tr. 2843:7-19) and, on March 10, 2020, the Court

   addressed concerns surrounding COVID-19 when responding to the

   Defendants’ requests for another adjournment, noting that the

   Courthouse implemented safety measures and that the undersigned

   was “in the coronavirus’s hands.”           (Tr. 3050:22-51:2, 3100:20-

   02:9.)   Later that same day, outside the presence of the jury, the

   Court again addressed the COVID-19 pandemic and that the Courthouse

   implemented additional screening measures and discontinued certain

   proceedings.     (Tr. 3193:7-98:3.)        On March 12, 2020, the Court

   addressed COVID-19 and observed that “we have, fortunately, a

   [jury] that has not seemed at all wary of the Corona [V]irus

   situation.     Hopefully that will continue.”        (Tr. 3215:2-21.)      At

   no point did the defense, or the Government, request to suspend

   the trial.

                Shortly after 3 p.m. on Monday, March 16, 2020, the jury

   retired to deliberate in a nearby (more spacious) courtroom.             The

   jury deliberated until approximately 4:30 p.m. when they requested

   to leave for the day.      The jury promptly returned at 9:30 a.m. on



                                        148
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 149 of 156 PageID #: 7338



   Tuesday, March 17, 2020 and continued deliberations. That morning,

   outside the presence of the jury, the Court noted “future plans”:

               I don’t know if you saw the article about Judge
               Nathan in the Southern District of New York.
               She had a juror who called in sick during a
               criminal trial.    The jury was deliberating.
               And she made arrangements for the particular
               juror to do Facetime, . . . and continue with
               deliberations. There was a guilty verdict. .
               . .

               . . . I have not had that issue yet, but as
               you are all well aware, the courts are making
               alternative plans to work from home remotely,
               and in view of the [P]resident’s most recent
               decision, that everybody should go home for
               five weeks.

               I don’t know where our trial will wind up. I’m
               doing everything I can not to put any pressure
               on the jury. I think it is essential that we
               proceed in an atmosphere of calm.

               And what I would like to do, because the jury
               has mentioned that they wanted a bigger jury
               room, and when you have 18 in one small room,
               that can be uncomfortable.    They do have a
               slightly larger room, . . . [and] . . . to
               make it an even greater social distance, . .
               . we could lock the courtroom, put paper on
               the outside door so no-one could look in
               through the small windows we have, and let
               them deliberate here. . . .

   (Tr. 3715:14-17:11.)      The Defendants did not object to this plan

   and deliberations continued until approximately 4:20 p.m. when the

   jury was excused for the day.          (Tr. 3717:19-19:25, 3731:11-25.)

   The jury returned at 9:30 a.m. on Wednesday, March 18, 2020 and

   continued deliberations.        That morning, the Court dismissed an

   alternate juror who had a “head cold” and whose landlady had the

                                        149
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 150 of 156 PageID #: 7339



   flu.       The    Court    did     not     want     to     stop     deliberations     or

   “unnecessarily alarm” the jury.              So the Court’s courtroom deputy

   informed the jury that the alternate juror was released, without

   further elaboration.           (Tr. 3734:7-35:11.)          The Defendants did not

   object to the dismissal or raise concerns regarding deliberations.

   At around 3 p.m. on Wednesday, March 18, 2020, the jury reached

   its verdict.      (Tr. 3752:18-21.)

                Against this history, “there is absolutely no merit to

   the    contention       that     the     COVID-19        pandemic    somehow   unduly

   influenced the jury[’s] deliberations in this case” or that they

   were distracted and rushed to verdict.                    United States v. Cooper,

   No. 18-CR-0126, 2020 WL 4474071, at *10 (W.D.N.Y. Aug. 4, 2020).

   The jury did not raise any concerns regarding COVID-19 to the Court

   or    to   the   Court’s   courtroom       deputy.          Furthermore,    the     jury

   deliberated for approximately two days and the many communications

   to the Court reflect careful and thoughtful consideration of the

   evidence and further demonstrate that the jurors “felt no time

   pressure to reach a verdict and were making good progress in their

   deliberations.”         Dermen, 452 F. Supp. 3d at 1264; (see Court

   Exhibits, ECF No. 799, at 6-15.)                The Court strongly rejects the

   disingenuous argument that the “jury’s conduct on March 18 clearly

   illustrated      that     they    were     rushing        deliberations     where     it

   repeatedly failed to wait for evidence it had requested.”                      (Defs.

   Joint Br. at 30-31.)           To the contrary, the jury’s communications

                                             150
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 151 of 156 PageID #: 7340



   on March 18, 2020 squarely reflect that the jurors were considering

   the   evidence    and   requested    certain    information     but    became

   satisfied with the information they received or “found.”                 (See

   Court Exhibits.)        Therefore, Defendants’ arguments are purely

   speculative and must be denied where, as here, “[n]o juror raised

   any concern at any time with respect to the COVID-19 pandemic, and

   no party raised any concern” or requested that the Court conduct

   an inquiry into the effects of COVID-19 on deliberations.             Cooper,

   2020 WL 4474071, at *10.

               Nor is there any merit to the contention that the Court

   failed to “assess or remedy the risk of juror distraction” from

   COVID-19.    (Defs. Joint Br. at 28.)      Defendants cite many articles

   and orders that “mischaracterizes the atmosphere” at the time of

   the deliberations.       Cooper, 2020 WL 4474071, at *8; (see Defs.

   Joint Br. at 2-11.)          With the benefit of hindsight, “it is

   difficult to imagine a time when COVID-19 was not at the forefront

   of everyone’s minds.”       Cooper, 2020 WL 4474071, at *9.           However,

   at the time of deliberations, “the facts were fast developing” and

   Defendants were “just as aware as anyone else,” including the

   undersigned, “of the state of the COVID-19 pandemic.”            Id. at *9-

   10.    This is underscored by Defendants’ concession that they

   collectively failed “at each stage, to bring these issues to the

   Court’s attention.”      (Defs. Joint. Br. at 28 n.31.)



                                        151
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 152 of 156 PageID #: 7341



               Defendants also cite a host of remedies that the Court

   failed to sua sponte consider and implement during deliberations.

   (Defs. Joint Br. at 13-18, 28-30.)          However, Defendants’ “failure

   to raise this issue while the jury was deliberating reflects the

   general    lack   of   concern”    for     the   effects   of   COVID-19   on

   deliberations at that time.          Cooper, 2020 WL 4474071, at *9.

   Moreover, it is not appropriate to assess the safety measures

   implemented in mid-March 2020, during the very early stages of an

   unprecedented pandemic, against the safety measures implemented in

   the ensuing months (and year) as experts began to understand COVID-

   19 and the best precautions to mitigate its spread.             In any event,

   the Court did consider COVID-19 and its effect on deliberations

   and implemented a plan for greater social distancing.              Thus, the

   Court is not persuaded by Defendants’ citations to reports and/or

   cases that (1) suspended trials or implemented precautions a month

   or more after March 18, 2020, the last day of trial here; or

   (2) discontinued or suspended trials at the parties’ requests

   and/or where the trial at issue was far from completion and

   deliberations.

               Therefore, a new trial is not warranted on this basis.




                                        152
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 153 of 156 PageID #: 7342



               2.      Defendants Are Not Entitled to Question the Jurors
                       Regarding the Impact of the COVID-19 Pandemic

               Defendants also request an evidentiary hearing, or to

   question    the    jurors,      to    determine       “if   the   COVID-19   pandemic

   constituted an external” factor that “influenced the jury in their

   deliberations” pursuant to Federal Rule of Evidence 606(b). (Defs.

   Joint Br. at 35; id. at 31-38.)             The request is denied.

               Rule 606(b)(1) bars jurors from testifying “about any

   statement    made       or   incident    that     occurred        during   the   jury’s

   deliberations; the effect of anything on that juror’s or another

   juror’s vote; or any juror’s mental processes concerning the

   verdict or indictment.”              However, “the rule is not absolute and

   will yield ‘to the need for juror testimony in situations where

   there is a reduced potential for harassment or embarrassment of

   jurors,    such    as    when    evidence      concerning       objective    facts   is

   sought.’”     Cooper, 2020 WL 4474071, at *6 (quoting United States

   v. Moten, 582 F.2d 654, 664-65 (2d Cir. 1978)).                     “[T]here must be

   ‘reasonable       grounds’      to   conduct    any     post-verdict       inquiry   of

   jurors,     which        means        ‘clear,         strong,      substantial       and

   incontrovertible         evidence,      that      a     specific,     nonspeculative

   impropriety has occurred which could have prejudiced the trial of

   a defendant.’”      Id. (quoting United States v. Moon, 718 F.2d 1210,

   1234 (2d Cir. 1983)).           “Many of the same balancing considerations

   underpinning Rule 606(b) also apply to post-verdict interviews of


                                             153
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 154 of 156 PageID #: 7343



   jurors” and it is “well-settled” in this Circuit that “‘where a

   full dress inquiry’ of jurors post-trial is sought by a party, it

   ‘must only be conducted under the strict supervision and control

   of the court, with inquiry restricted to those matters found by

   the court as both relevant and proper.’” Id. at *7 (quoting United

   States v. Brasco, 516 F.2d 816, 819 n.4 (2d Cir. 1975)) (collecting

   cases).     Therefore, a defendant “should not be allowed to waste

   the time of a district judge or inconvenience jurors merely to

   conduct a fishing expedition.”          Moten, 582 F.2d at 667.

               Defendants waived their right to seek a post-verdict

   inquiry   of    jurors     because    they   were     “aware    of    the   alleged

   prejudicial      outside     influence       before    the     jury    finishe[d]

   deliberating” and failed “to ask for a more intensive voir dire of

   jurors during the trial.”         Cooper, 2020 WL 4474071, at *7 (quoting

   Moten, 582 F.2d at 667); (see Defs. Joint. Br. at 28 n.31.)

   Nonetheless, because the Court concludes that the allegations

   regarding the impact of COVID-19 on jury deliberations are wholly

   speculative, there are no “reasonable grounds” to conduct an

   evidentiary hearing or a post-verdict inquiry of jurors.                    Cooper,

   2020 WL 4474071, at *10. Consequently, the Court joins its sister-

   court in declining to “resolve the issue of whether such an inquiry

   would run afoul of Rule 606(b)(1).”             Cooper, 2020 WL 4474071, at

   *6 n.4; but see Dermen, 452 F. Supp. 3d at 1269-70 (“The court

   concludes      that   inquiring      into    jurors’    views    regarding      the

                                          154
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 155 of 156 PageID #: 7344



   coronavirus outbreak when no concern had been raised by any member

   of the jury would have constituted an improper intrusion into their

   deliberations in violation of” Rule 606(b)(1)).

                                    ***
               To the extent not expressly addressed herein, the Court

   has considered the Defendants’ remaining arguments and finds that

   they are without merit.

                                     CONCLUSION

               For   the   reasons   stated,   IT   IS   HEREBY   ORDERED   that

   Chartier’s Motion (ECF No. 887) for a judgment of acquittal or, in

   the alternative, a new trial is GRANTED insofar as Chartier’s

   conviction on Count Sixteen (16) is VACATED; Chartier’s Motion is

   DENIED in all other respects; and

               IT IS FURTHER ORDERED that Isen’s motion (ECF No. 885)

   for a judgment of acquittal or, in the alternative, a new trial is

   DENIED in its entirety; and

               IT IS FURTHER ORDERED that Defendants’ joint motion (ECF

   No. 886) for a new trial is DENIED in its entirety; and

               IT IS FURTHER ORDERED that the Government’s opposition

   brief shall remain under seal; and

               IT IS FURTHER ORDERED that the Probation Department is

   directed to prepare and file Presentencing Reports for Chartier

   and Isen on or before October 25, 2021; and




                                        155
Case 1:17-cr-00372-JS-AKT Document 985 Filed 08/26/21 Page 156 of 156 PageID #: 7345



               IT IS FURTHER ORDERED that the sentencing hearing for

   Chartier shall be held in-person on November 3, 2021 at 11:00 a.m.,

   in Courtroom Number 1030 of the Central Islip Courthouse; and

               IT IS FURTHER ORDERED that the sentencing hearing for

   Isen shall be held in-person on November 4, 2021 at 11:00 a.m., in

   Courtroom Number 1030 of the Central Islip Courthouse.



                                              SO ORDERED.


                                              /s/_JOANNA SEYBERT     __
                                              Joanna Seybert, U.S.D.J.

   Dated: August   26 , 2021
          Central Islip, New York




                                        156
